Exhibit 10.1

Execution Version

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and between

UNITED MARITIME GROUP, LLC

and

BULK HANDLING USA, INC.

Dated as of May 10, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

  DEFINITIONS

     1   

    Section 1.1

  

Definitions

     1   

ARTICLE II

  

  PURCHASE AND SALE OF INTERESTS

     18   

    Section 2.1

  

Purchase and Sale of Interests

     18   

    Section 2.2

  

Closing

     18   

    Section 2.3

  

Certain Purchase Price Adjustments

     20   

    Section 2.4

  

Escrow Deposit

     24   

    Section 2.5

  

Accounting Principles

     25   

    Section 2.6

  

Covered Proceeding

     26   

    Section 2.7

  

Stacker/Reclaimer Budget Adjustment

     27   

    Section 2.8

  

Subject Vessel Adjustment

     28   

    Section 2.9

  

Barge Count

     28   

    Section 2.10

  

Underwater Dock Condition Purchase Price Adjustment

     29   

ARTICLE III

  

  REPRESENTATIONS AND WARRANTIES OF SELLER

     34   

    Section 3.1

  

Organizational Status

     34   

    Section 3.2

  

Authorization

     34   

    Section 3.3

  

No Conflict

     34   

    Section 3.4

  

Consents; Governmental Filings

     35   

    Section 3.5

  

Capital Structure; Subsidiaries

     35   

    Section 3.6

  

Financial Statements; Books and Records; Accounts Receivable

     36   

    Section 3.7

  

Undisclosed Liabilities

     37   

    Section 3.8

  

Absence of Certain Changes

     37   

    Section 3.9

  

Legal Proceedings; Governmental Orders

     38   

    Section 3.10

  

Compliance with Laws; Permits

     39   

    Section 3.11

  

Environmental Matters

     39   

    Section 3.12

  

Taxes

     40   

    Section 3.13

  

Labor

     41   

    Section 3.14

  

Benefit Plans

     41   

    Section 3.15

  

Company Contracts

     42   

    Section 3.16

  

Insurance

     43   

    Section 3.17

  

Real and Personal Property

     44   

    Section 3.18

  

Intellectual Property

     45   

    Section 3.19

  

Affiliate Transactions

     45   

    Section 3.20

  

Significant Customers and Significant Suppliers

     45   

    Section 3.21

  

Brokers’ Fees

     45   

    Section 3.22

  

Disclaimer of Other Representations and Warranties

     45   

ARTICLE IV

  

  REPRESENTATIONS AND WARRANTIES OF PURCHASER

     46   

 

i



--------------------------------------------------------------------------------

    Section 4.1

  

Organizational Status

     46   

    Section 4.2

  

Authorization

     46   

    Section 4.3

  

No Conflict

     47   

    Section 4.4

  

Government Filings

     47   

    Section 4.5

  

Legal Proceedings

     47   

    Section 4.6

  

Funding

     47   

    Section 4.7

  

Acquisition for Investment

     48   

    Section 4.8

  

Brokers’ Fees

     48   

    Section 4.9

  

Parent Guarantee

     48   

    Section 4.10

  

No Reliance

     48   

ARTICLE V

  

  COVENANTS

     49   

    Section 5.1

  

Conduct of the Business

     49   

    Section 5.2

  

Employment Matters

     51   

    Section 5.3

  

Publicity

     52   

    Section 5.4

  

Confidentiality

     53   

    Section 5.5

  

Access to Information

     53   

    Section 5.6

  

Filings, Authorizations and Consents

     54   

    Section 5.7

  

Director and Officer Liability; Indemnification

     55   

    Section 5.8

  

Reasonable Best Efforts

     56   

    Section 5.9

  

Tax Matters

     57   

    Section 5.10

  

Letters of Credit

     58   

    Section 5.11

  

TECO Agreement

     58   

    Section 5.12

  

Support Services; Marks

     60   

    Section 5.13

  

Insurance

     61   

    Section 5.14

  

Notice by Seller

     61   

    Section 5.15

  

Notice by Purchaser

     61   

    Section 5.16

  

UIS-UOS Agreement

     62   

    Section 5.17

  

No-Shop

     63   

    Section 5.18

  

Records

     64   

    Section 5.19

  

U.S. United Inland Services

     65   

ARTICLE VI

  

  CONDITIONS OF CLOSING

     65   

    Section 6.1

  

Conditions to Obligations of Purchaser and Seller

     65   

    Section 6.2

  

Additional Conditions to Obligations of Purchaser

     65   

    Section 6.3

  

Additional Conditions to Obligations of Seller

     66   

ARTICLE VII

  

  TERMINATION

     67   

    Section 7.1

  

Termination of Agreement

     67   

    Section 7.2

  

Effect of Termination

     68   

    Section 7.3

  

Amendment

     69   

    Section 7.4

  

Extension; Waiver

     69   

ARTICLE VIII

  

  INDEMNIFICATION

     69   

 

- ii -



--------------------------------------------------------------------------------

    Section 8.1

  

Survival of Representations, Warranties and Covenants

     69   

    Section 8.2

  

General Indemnification

     70   

    Section 8.3

  

Third Party Claims

     70   

    Section 8.4

  

Limitations on Indemnification

     71   

    Section 8.5

  

Treatment of Indemnity Payments

     73   

    Section 8.6

  

Exclusive Remedy

     74   

ARTICLE IX

  

  MISCELLANEOUS

     74   

    Section 9.1

  

Entire Agreement; Assignment

     74   

    Section 9.2

  

Notices

     74   

    Section 9.3

  

Governing Law

     76   

    Section 9.4

  

Fees and Expenses

     76   

    Section 9.5

  

Construction; Interpretation

     76   

    Section 9.6

  

Exhibits and Schedules

     77   

    Section 9.7

  

Parties in Interest

     77   

    Section 9.8

  

Severability

     77   

    Section 9.9

  

Counterparts; Facsimile Signatures

     77   

    Section 9.10

  

Limitation on Recission

     77   

    Section 9.11

  

No Recourse

     78   

    Section 9.12

  

WAIVER OF JURY TRIAL

     78   

    Section 9.13

  

Jurisdiction and Venue

     78   

    Section 9.14

  

Specific Performance

     78   

    Section 9.15

  

Waiver of Conflicts

     79   

    Section 9.16

  

Time of Essence

     80   

 

- iii -



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT is made and entered into and
effective as of the 10th day of May, 2012 (this “Agreement”), by and between
United Maritime Group, LLC, a Florida limited liability company (“Seller”), and
Bulk Handling USA, Inc., a Delaware corporation (“Purchaser”).

WHEREAS, Seller is the owner of all of the issued and outstanding limited
liability company interests (the “Interests”) of U.S. United Bulk Terminal, LLC,
a Louisiana limited liability company (the “Company”); and

WHEREAS, Purchaser desires to purchase, and Seller desires to sell to Purchaser,
the Interests, upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth in this Agreement. In addition, for purposes of this
Agreement, the following terms, when used in this Agreement, shall have the
meanings assigned to them in this Section 1.1.

“2012 YTD Repair and Maintenance Expenditure Amount” means the aggregate amount
of (a) capital expenditures for repair, maintenance, replacement or otherwise
for purposes of supporting the operations of the Business plus (b) operating
costs reflected as “repairs and maintenance” on the Company’s books and records,
in each case paid or made by or on behalf of the Company or any Subsidiary
thereof at any time on or after January 1, 2012 and prior to 11:59 p.m., Eastern
Standard Time, on the day immediately prior to the Closing Date, determined on a
consolidated basis in a manner consistent with the terms set forth in
Section 2.5; provided, however, that the 2012 YTD Repair and Maintenance
Expenditure Amount shall not include any capital expenditures that are Covered
Expenditures.

“ABL Facility” means that certain Loan and Security Agreement, dated as of
December 22, 2009, by and among Seller, the Company, U.S. United Ocean Services,
LLC, U.S. United Barge Line, LLC, U.S. United Inland Services, LLC, Tina
Litrico, LLC, Mary Ann Hudson, LLC, Sheila McDevitt, LLC, and Marie Flood, LLC,
as borrowers, certain financial institutions party thereto from time to time, as
lenders, and Bank of America, N.A., as Administrative Agent, Co-Collateral Agent
and Security Trustee, as amended, modified or supplemented from time to time,
together with any credit facility that refinances (in whole or in part) or
replaces the foregoing Loan and Security Agreement referred to in this
definition.



--------------------------------------------------------------------------------

“Acceptable Claim” means any claim resulting solely from deterioration,
overstressing, or breakage of the underwater components of the Underwater Dock
in respect of physical conditions that existed at the Underwater Dock as of the
Closing and that are set forth in the Final Report, but in all cases only if the
Final Report concludes that such deterioration, overstressing, or breakage
constitutes a Level 1 Condition or a Level 2 Condition as defined in the
Standards of Practice for Underwater Inspection according to ASCE Engineering
Practice No. 101, as set forth below. Per the ASCE standard, Level 2 Condition
and Level 1 Condition standards are defined as follows:

 

  •  

Level 2 - Serious (“Level 2 Condition”) - Advanced deterioration, overstressing,
or breakage may have significantly affected the load-bearing capacity of primary
structural components. Local failures are possible and loading restrictions may
be necessary. Repairs may need to be carried out on a high-priority basis with
urgency; and

 

  •  

Level 1 - Critical (“Level 1 Condition”) - Very advanced deterioration,
overstressing, or breakage has resulted in localized failure(s) of primary
structural components. More widespread failures are possible or likely to occur,
and load restrictions should be implemented as necessary. Repairs may need to be
carried out on a very high priority basis with strong urgency;

provided further, however, that notwithstanding the foregoing, (i) an Acceptable
Claim shall not include any claim arising from deterioration, overstressing, or
breakage of, or any other matter relating to, the underwater components of the
Underwater Dock if such deterioration, overstressing, breakage or other matter
is attributable to long-term or preexisting deterioration (such as corrosion
damage), unless the Final Report has concluded that the structural integrity of
the Underwater Dock is immediately threatened, (ii) ratings will only be used to
describe the existing in-place Underwater Dock compared with the structure when
new, and (iii) the fact that the Underwater Dock was designed for loads that are
lower than the current standards for design will have no influence on the
ratings and shall not by itself form the basis for an Acceptable Claim; provided
further, however, that in no event shall an Acceptable Claim cover any claim
with respect to the condition of the Company’s docking structures above the
water line.

“Action” means any action, complaint, suit, arbitration or other proceeding,
whether civil or criminal, at Law or in equity, commenced by or before any
Governmental Entity or arbitrator.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, Controls, or is Controlled by, or is under common Control with,
a specified Person.

“Agreed Contractor” means a qualified, independent marine structural engineering
firm mutually agreed in writing by the parties otherwise meeting the standard
for a qualified marine structural engineering firm as described in ASCE
Engineering Practice No. 101.

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

“Allocation” shall have the meaning set forth in Section 2.5(b).

 

- 2 -



--------------------------------------------------------------------------------

“Balance Sheet” means the unaudited consolidated balance sheet of the Company as
at December 31, 2011.

“Balance Sheet Date” means December 31, 2011.

“Barge Adjustment Amount” means (a) if the number of Loaded Barges is less than
one hundred fifty (150), an amount equal to zero (0), and (b) if the number of
Loaded Barges is in excess of one hundred fifty (150), an amount equal to the
sum of:

 

  (i) (A) the number of Loaded Barges in excess of one hundred fifty (150),
provided that the number of Loaded Barges that may be counted for purposes of
this clause (A) shall not exceed twenty (20), multiplied by (B) the Relevant
Rate, multiplied by (C) ten (10); plus

 

  (ii) (A) the number of Loaded Barges in excess of one hundred seventy (170),
provided that the number of Loaded Barges that may be counted for purposes of
this clause (A) shall not exceed thirty (30), multiplied by (B) the Relevant
Rate, multiplied by (C) twenty (20); plus

 

  (iii) (A) the number of Loaded Barges in excess of two hundred (200),
multiplied by (B) the Relevant Rate, multiplied by (C) thirty (30).

Notwithstanding anything contained herein to the contrary, in no event shall the
Barge Adjustment Amount exceed $700,000 in the aggregate.

“Barge Certificate” shall have the meaning set forth in Section 2.9.

“Base Purchase Price” shall have the meaning set forth in Section 2.1(b).

“Business” means the business of providing bulk terminal, storage and transfer
services, as such business is currently conducted by the Company and its
Subsidiaries.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required to be closed in New York, New York, or Tampa, Florida.

“Cash and Cash Equivalents” means an amount (positive or negative) consisting
of: (i) the aggregate amount of all cash and cash equivalents in bank accounts
owned by the Company or any Subsidiary thereof, plus (ii) the aggregate amount
of any checks, drafts and wires issued to or received by the Company or any
Subsidiary thereof that have not cleared (including any of the foregoing issued
pursuant to any Package Contract in the name of U.S. United Barge Line, LLC to
the extent that they are for the benefit of the Company or any Subsidiary
thereof), minus (iii) the aggregate amount of checks, drafts or wires written or
issued by the Company or any Subsidiary thereof that have not cleared, in each
case determined on a consolidated basis as of 11:59 p.m., Eastern Standard Time,
on the day immediately prior to the Closing Date and in a manner consistent with
the terms set forth in Section 2.5; provided, however, that if, in accordance
with the terms set forth in Section 5.16, the Subject Vessels shall be sold by
the

 

- 3 -



--------------------------------------------------------------------------------

Company or any Subsidiary thereof on or prior to the Closing Date, and
notwithstanding anything contained herein to the contrary, Cash and Cash
Equivalents shall not include the Net Subject Vessel Proceeds (provided that,
for the avoidance of doubt, if the Subject Vessels are sold after the Closing
Date pursuant to Section 5 of the UIS-UOS Agreement, the Net Subject Vessel
Proceeds shall be deemed Cash and Cash Equivalents, but shall rather be subject
to the terms set forth in Section 2.8 hereof).

“Closing” shall have the meaning set forth in Section 2.2(a).

“Closing Company Debt” means the aggregate amount of Company Debt of the Company
and its Subsidiaries determined on a consolidated basis as of 11:59 p.m.,
Eastern Standard Time, on the day immediately prior to the Closing Date and in a
manner consistent with the terms set forth in Section 2.5; provided, however,
that, subject to the delivery of the documents and evidence required by
Section 2.2(b)(iv) on the Closing Date, Closing Company Debt shall not include
any Company Debt arising pursuant to the terms of the ABL Facility or the
Indenture or any other Contracts entered into in connection therewith.

“Closing Consideration” shall have the meaning set forth in Section 2.1(b).

“Closing Date” shall have the meaning set forth in Section 2.2(a).

“Closing UBL Barge Amount” shall have the meaning set forth in Section 2.9.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the recitals to this Agreement.

“Company Contracts” shall have the meaning set forth in Section 3.15(a).

“Company Debt” means, without duplication and as of any applicable date and time
of determination, (i) the principal, accrued and unpaid interest, prepayment and
redemption premiums or penalties (if any), unpaid fees or expenses and other
monetary obligations, in each case owing by the Company or any Subsidiary
thereof in respect of (A) indebtedness of the Company and its Subsidiaries for
borrowed money that is outstanding as of such date and time of determination,
and (B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments (excluding for the avoidance of doubt, any instrument referred to in
another clause of this definition) for the payment of which the Company and its
Subsidiaries are responsible or liable as of such date and time of
determination, (ii) any obligations of the Company or its Subsidiaries pursuant
to any surety bond or performance bond to the extent (and only to the extent)
that a claim has been made against such bond as of such date and time of
determination (that has not been resolved prior to such date and time of
determination), (iii) letters of credit issued on behalf of the Company or its
Subsidiaries that are outstanding as of such date and time of determination, but
excluding any undrawn letters of credit that are outstanding as of such date and
time of determination, (iv) all obligations under leases which are required, in
accordance with GAAP and Section 2.5, to recorded as capital leases in respect
of which the Company or any of its Subsidiaries is liable as lessee, (v) Seller
Expenses, and (vi) all obligations of the type referred to in clauses (i)-(v) of
any Persons for the payment of which the Company or its Subsidiaries are
responsible or liable as obligor, guarantor, surety or otherwise, in each case
as of

 

- 4 -



--------------------------------------------------------------------------------

such date and time of determination; provided, however, that, notwithstanding
anything to the contrary in the foregoing clauses (i) through (vi), “Company
Debt” shall exclude any amounts included in Net Working Capital.

“Company Employee” shall have the meaning set forth in Section 5.2(a).

“Company Indemnitees” shall have the meaning set forth in Section 5.7(a).

“Company Intellectual Property” means the Intellectual Property owned or
licensed from third parties by any of the Company or its Subsidiaries.

“Company Leases” shall have the meaning set forth in Section 3.17(b).

“Company Parties” shall have the meaning set forth in Section 5.17.

“Company Plans” shall have the meaning set forth in Section 3.14(a).

“Confidentiality Agreement” shall have the meaning set forth in Section 5.4.

“Contract” means any binding contract, agreement, indenture, lease or license
(whether written or oral).

“Control” means, with respect to any Person, possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ability to exercise voting power, the ownership
of securities or other interests, by Contract or otherwise. The terms
“Controlled”, “Controlled by”, “under common Control with” and “Controlling”
shall have correlative meanings.

“Copyrights” means all copyrights (including all registrations and applications
to register the same).

“Covered Expenditures” means any amounts paid by or on behalf of the Company or
any Subsidiary thereof prior to 11:59 p.m., Eastern Standard Time, on the day
immediately prior to the Closing Date that relate to the items listed on
Section 1.1(a) of the Seller Disclosure Schedule; provided, however, that if
following December 31, 2011 and prior to 11:59 p.m., Eastern Standard Time, on
the day immediately prior to the Closing Date, the Company or any Subsidiary
thereof shall have sold or otherwise disposed of any capital assets in the
ordinary course of business (excluding any sale of such capital assets made
pursuant to Section 5.16), the aggregate amount of net proceeds received by the
Company or such Subsidiary in connection therewith (after giving effect to any
transaction costs incurred by the Company or any Affiliate thereof in connection
therewith) shall reduce the amount of Covered Expenditures for purposes of all
computations contemplated by this Agreement (for the avoidance of doubt, the Net
Subject Vessel Proceeds (if any) shall not reduce the amount of Covered
Expenditures hereunder); provided further, however, that the Covered
Expenditures shall not include any capital expenditures that are included in the
2012 YTD Repair and Maintenance Expenditure Amount.

“Covered Proceeding” means the Oil Spill Liability Trust Fund Economic Damages
Administrative Recovery Action OSLTF Claim No. N08057-037.

 

- 5 -



--------------------------------------------------------------------------------

“Current Assets” means, without duplication, the sum of the following items:
(a) accounts receivable ((i) excluding any accounts receivable (other than as
set forth in the immediately following clause (ii)) payable by Seller or any
Subsidiary thereof (other than the Company and its Subsidiaries) to the Company
or any Subsidiary thereof, but (ii) including any accounts receivable that are
payable from U.S. United Barge Line, LLC (whether or not such entity is a
Subsidiary of Seller) pursuant to or in connection with any Package Contract to
the extent such accounts receivable is for the benefit of the Company or any
Subsidiary thereof); (b) materials and supplies; (c) prepaid expenses and other
current assets (but excluding any such prepaid expenses that represent prepaid
insurance premiums in respect of insurance policies that will cease to provide
coverage to the Company and its Subsidiaries following the Closing Date); and
(d) Cash and Cash Equivalents, in each case of the Company and its Subsidiaries
determined on a consolidated basis as of 11:59 p.m., Eastern Standard Time, on
the day immediately prior to the Closing Date and in a manner consistent with
the terms set forth in Section 2.5. If required pursuant to the terms of
Section 2.9, the Overpayment Amount shall be added into the calculation of
Current Assets for purposes of computing Final Working Capital pursuant to
Section 2.3.

“Current Liabilities” means, without duplication, the sum of the following
items: (a) accounts payable; (b) accrued expenses; (c) deferred revenue, but for
the avoidance of doubt, in the event U.S. United Barge Line, LLC is no longer a
Subsidiary of Seller at the time of the Closing, amounts shall be included as
deferred revenue only to the extent the cash associated with such deferred
revenue has actually been received by the Company or any Subsidiary thereof;
(d) asset retirement obligation (which in no case shall be less than
$3,133,076.00), and (e) any liabilities of the Company or any Subsidiary thereof
in respect of any insurance deductible that the Company has recorded as being
payable by the Company or any Subsidiary thereof in respect of any events that
have occurred or are classified as incurred but not reported, as determined
based on the actuarial standards utilized by the Company, determined in
accordance with Section 2.5, in each case of the Company and its Subsidiaries
determined on a consolidated basis as of 11:59 p.m., Eastern Standard Time, on
the day immediately prior to the Closing Date and in a manner consistent with
the terms set forth in Section 2.5; provided, however, that (i) accounts payable
and accrued expenses shall not include any accounts payable or accrued expenses
that are payable by the Company or any Subsidiary thereof to Seller or any
Subsidiary thereof, (ii) accounts payable and accrued expenses shall not include
any accrued and unpaid Covered Expenditures or amounts that are included in the
2012 YTD Repair and Maintenance Expenditure Amount, (iii) any amounts included
in Closing Company Debt shall not be included as a Current Liability hereunder,
and (iv) no obligations or liabilities arising in connection with the sale of
the Subject Vessels pursuant to Section 5.19 shall be a Current Liability for
purposes hereof. If required pursuant to the terms of Section 2.9, the
Underpayment Amount shall be added into the calculation of Current Liabilities
for purposes of computing Final Working Capital pursuant to Section 2.3.

“Deductible” shall have the meaning set forth in Section 8.4(a).

“Dispute Notice” shall have the meaning set forth in Section 2.3(d).

“Electronic Data Room” means the electronic data room established by Seller in
connection with the transactions contemplated hereby.

 

- 6 -



--------------------------------------------------------------------------------

“Eligible Costs and Expenses” means, subject to the other terms set forth in
Section 2.10, the reasonable out-of-pocket costs and expenses (excluding, for
the avoidance of doubt any internal overhead, employee compensation or other
similar expenses and any amounts paid to any Affiliate of Purchaser in
connection with any remediation contemplated hereby) actually incurred and paid
by Purchaser or an Affiliate thereof to remediate each Acceptable Claim, it
being understood and agreed that such remediation shall be limited to
remediation that (i) is required such that after giving effect to such
remediation neither a Level 1 Condition nor Level 2 Condition shall exist in
respect of such Acceptable Claim and (ii) is such that upon completion of the
remediation the structural components involved will be in compliance with the
AISC Manual of Steel Construction, provided that, for the avoidance of doubt,
any out-of-pocket or other costs and expenses incurred by Purchaser or any
Affiliate thereof in effecting any remediation that enhances or is intended to
enhance the condition of the Underwater Dock to a condition that is better than
a Level 2 Condition shall not constitute Eligible Costs and Expenses hereunder.

“Eligible Direct Claims” means any claim of Purchaser for payment pursuant to
Section 2.3(g)(ii) that arises solely from both (i) an overstatement or
understatement, as the case may be, of any Eligible Item set forth in the Seller
Certificate relative to the actual amount of such Eligible Item included in the
calculation of the Final Closing Adjustment and (ii) a factual error or factual
omission in the amount of any such Eligible Item contained in the Seller
Certificate, it being understood that, notwithstanding anything contained herein
to the contrary, including Section 2.5, any such overstatement or understatement
arising or resulting from any change in or dispute between the parties with
respect to the interpretation or application of GAAP (including actuarial
assumptions and methodology) applied by Purchaser in preparing the Preliminary
Statement ) shall not give rise to an Eligible Direct Claim. For example, if
(i) the Company has received a valid invoice from a vendor prior to 11:59 p.m.
EST on the day immediately prior to the Closing Date, (ii) such invoice has not
been paid prior to such time and date, and (iii) the amount of such invoice is
required to be accrued and is not accrued as a Current Liability in the Seller
Certificate, then the failure to accrue such amount shall be deemed a factual
omission, the amount of such invoice may be accrued as a Current Liability for
purposes of determining the Final Closing Adjustment and any claim made by
Purchaser in respect thereof shall constitute an Eligible Direct Claim. As a
further example, if the Company has included an account receivable in Current
Assets in the Seller Certificate and Purchaser believes that the bad debt
reserve recorded against such account receivable is insufficient based on
Purchaser’s interpretation or application of GAAP, any related claim made by
Purchaser in respect thereof shall not be deemed a factual error and therefore
shall not be an Eligible Direct Claim.

“Eligible Direct Claims Amount” means the aggregate amount by which the Closing
Consideration would be reduced in accordance with the terms set forth herein
based solely on changes to the amount of the Eligible Items included in the
Seller Certificate relative to the actual amount of such Eligible Items included
in the calculation of the Final Closing Adjustment (and, solely for purposes of
this definition, ignoring all items (other than Eligible Items) used in
determining the amount of the Closing Consideration on the Closing Date and the
calculation of the Final Closing Adjustment), it being agreed that if the
Closing Consideration would not be changed or would be increased in accordance
with the terms set forth herein based solely on such changes, then the Eligible
Direct Claims Amount shall be deemed to be zero.

 

- 7 -



--------------------------------------------------------------------------------

“Eligible Items” means (a) Current Assets , (b) Current Liabilities (excluding
the item referred to in clause (d) of the definition of Current Liabilities and
the item referred to in clause (e) of the definition of Current Liabilities
unless any change in such item is due to the failure of the Company to inform
its actuary of the existence of any matter that, if disclosed thereto, would
have been included in such item), (c) Covered Expenditures, (d) Closing Company
Debt, and (e) 2012 YTD Repair and Maintenance Expenditure Amount.

“Encumbrance” means any lien, encumbrance, security interest, pledge, mortgage,
hypothecation or other similar encumbrance.

“Environmental Law” shall have the meaning set forth in Section 3.11(e).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Account” shall have the meaning set forth in Section 2.4.

“Escrow Agent” shall have the meaning set forth in Section 2.4.

“Escrow Agreement” shall have the meaning set forth in Section 2.4.

“Escrow Amount” shall have the meaning set forth in Section 2.4.

“Estimated 2012 YTD Repair and Maintenance Expenditure Closing Adjustment” shall
have the meaning set forth in Section 2.3(b).

“Estimated Covered Expenditure Amount” shall have the meaning set forth in
Section 2.3(a).

“Estimated Covered Expenditure Closing Adjustment” shall have the meaning set
forth in Section 2.3(b).

“Estimated Debt Amount” shall have the meaning set forth in Section 2.3(a).

“Estimated Net Working Capital” shall have the meaning set forth in
Section 2.3(a).

“Estimated Net Working Capital Closing Adjustment” shall have the meaning set
forth in Section 2.3(b).

“Estimated Total Stacker/Reclaimer Cost” shall have the meaning set forth in
Section 2.7.

“Exchange Act” shall have the meaning set forth in Section 3.4.

“Final 2012 YTD Repair and Maintenance Expenditure Amount” shall have the
meaning set forth in Section 2.3(e).

 

- 8 -



--------------------------------------------------------------------------------

“Final Closing Adjustment” shall have the meaning set forth in Section 2.3(f).

“Final Closing Balance Sheet” shall have the meaning set forth in
Section 2.3(e).

“Final Covered Expenditure Amount” shall have the meaning set forth in
Section 2.3(e).

“Final Debt Amount” shall have the meaning set forth in Section 2.3(e).

“Final Net Working Capital” shall have the meaning set forth in Section 2.3(e).

“Final Underwater Dock Report” has the meaning set forth in Section 2.10(e).

“Financial Statements” means (i) the unaudited balance sheet of the Company and
its Subsidiaries determined on a consolidated basis as at March 31, 2012 and the
related unaudited statement of operations and comprehensive income of the
Company and its Subsidiaries determined on a consolidated basis for the
three-month period ended March 31, 2012, and (ii) the Balance Sheet and the
related unaudited statements of operations and comprehensive income of the
Company and its Subsidiaries determined on a consolidated basis for the fiscal
year ended December 31, 2011, in each case, including (if applicable) the notes
thereto.

“GAAP” means United States generally accepted accounting principles consistently
applied as in effect (a) with respect to financial information for periods on or
after the Closing Date, as of the date of this Agreement, and (b) with respect
to financial information for periods prior to the Closing Date, as of such
applicable time.

“Governmental Entity” means any federal, state, local or foreign government, or
any agency, board, commission, court, tribunal or instrumentality thereof.

“Governmental Filings” shall have the meaning set forth in Section 3.4.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.

“Hazardous Substance” shall have the meaning set forth in Section 3.11(e).

“HSR Act” shall have the meaning set forth in Section 3.4.

“Incremental Taxes” means the Taxes other than income taxes, if any, payable
upon a direct sale of the Subject Vessels over and above the Taxes other than
income taxes payable had the Subject Vessels been sold as part of a sale of the
Company.

“Indemnified Party” shall have the meaning set forth in Section 8.3(a).

“Indenture” means that certain Indenture, dated as of December 22, 2009, by and
among Seller and United Maritime Group Finance Corp., as issuers, the guarantors
named therein and Wells Fargo Bank, National Association, as Trustee, Security
Trustee and Collateral Agent, as amended, modified or supplemented from time to
time.

 

- 9 -



--------------------------------------------------------------------------------

“Independent Accounting Firm” means Deloitte LLP, or if such firm is not
available or is unwilling to serve, then an independent and nationally
recognized accounting firm upon which Purchaser and Seller mutually agree in
writing, acting reasonably, or failing such mutual agreement within ten
(10) Business Days of any date of determination, an independent and nationally
recognized accounting firm selected by the New York City office of the American
Arbitration Association, it being agreed that any party hereto may request that
such office of the American Arbitration Association select such accounting firm.

“Independent Diver” means an independent dive inspection Person that is
qualified to undertake the underwater inspection of the Underwater Dock and that
is selected by the Agreed Contractor (and is reasonably acceptable to Purchaser
and Seller) as soon as reasonably practicable after the hiring of the Agreed
Contractor (but in any case prior to the Closing) in accordance with
Section 2.10(a). For the avoidance of doubt, the Independent Diver may be a
Person employed by or otherwise Affiliated with the Agreed Contractor.

“Independent Underwater Dock Expert” has the meaning set forth in
Section 2.10(c).

“Inspection Dispute Notice” has the meaning set forth in Section 2.10(c).

“Inspection Report” has the meaning set forth in Section 2.10(a).

“Inspection Review Period” has the meaning set forth in Section 2.10(c).

“Insurance Policies” shall have the meaning set forth in Section 3.16.

“Intellectual Property” means all Trademarks, Patents, Copyrights and Trade
Secrets.

“Intercompany Agreements” means, collectively, (i) the UBL-UBT Intercompany
Agreement and (ii) the UOS-UBT Intercompany Agreement.

“Interests” shall have the meaning set forth in the Recitals to this Agreement.

“Knowledge of Seller” (or similar phrases) means the knowledge of the
individuals whose names are listed on Section 1.1(b) of the Seller Disclosure
Schedule. An individual will be deemed to have knowledge of a particular fact or
other matter only if (i) that individual is actually aware of that fact or
matter, or (ii) that individual would reasonably be expected to discover or
otherwise become aware of that fact or matter if such individual had reviewed
the fact or matter in question with such individual’s direct reports.

“Law” means any statute, code, rule, regulation, ordinance or other
pronouncement of any Governmental Entity having the effect of law.

“Leased Real Property” shall have the meaning set forth in Section 3.17(b).

“Letter of Credit Release” shall have the meaning set forth in Section 5.10.

“Level 1 Condition” shall have the meaning set forth in the definition of
Acceptable Claim.

 

- 10 -



--------------------------------------------------------------------------------

“Level 2 Condition” shall have the meaning set forth in the definition of
Acceptable Claim.

“Loaded Barges” means any barge accepted by the Company for which laytime has
begun to run, determined as of 11:59 p.m., Central Time, on the day immediately
prior to the Closing Date and in a manner consistent with the methodology
historically utilized by the Company for purposes of computing the number of
barges accepted by the Company for which laytime has begun to run.

“Losses” means actual out-of-pocket losses, liabilities, damages or expenses
(including reasonable legal fees), and shall, for the avoidance of doubt,
expressly exclude (a) any consequential, incidental or indirect losses,
liabilities, damages or expenses, (b) any lost profits or punitive, special or
exemplary losses, liabilities, damages or expenses, and (c) any losses,
liabilities, damages or expenses in respect of “diminution of value,” “multiple
of profits” or “multiple of cash flow” or similar valuation methodology, except
to the extent that any of the foregoing is paid by a Purchaser Indemnitee
pursuant to a third party claim for which indemnification is required under
Article VIII of this Agreement, but only so long as the recipient thereof is not
a Purchaser Indemnitee or any Affiliate thereof.

“Material Adverse Effect” means any change, event, development, occurrence or
effect that, individually or together with any other change, event, development,
occurrence or effect, has had or would reasonably be expected to (a) in the case
of the Company and its Subsidiaries, have a material adverse effect on the
results of operations, condition (financial or otherwise), assets or business of
the Company and its Subsidiaries, taken as a whole; provided, however, that in
no event shall any of the following, alone or in combination, be deemed to
constitute a Material Adverse Effect, nor shall any change, event or effect
relating to any of the following be taken into account in determining whether a
Material Adverse Effect has occurred or would reasonably be expected to occur:
(i) general economic conditions (including the general economic conditions of
the financial, banking, currency and capital markets, and coal, petcoke, gas,
oil and other commodity prices) in any of the geographical areas in which any of
the Company or its Subsidiaries or any customer thereof operates;
(ii) conditions generally affecting the industries in which any of the Company
or its Subsidiaries operate; (iii) any failure by the Company or any Subsidiary
thereof to achieve any projections or forecasts in respect of revenues, earnings
or other financial or operating metrics for any period (provided, that the
underlying causes for such failure may be deemed to constitute, or be taken into
account in determining whether there has been, a Material Adverse Effect unless
such underlying cause is otherwise excluded pursuant to this definition);
(iv) changes in Law or in GAAP; (v) any actions taken, or failures to take
action, or such other changes, events or effects, in each case to which
Purchaser has consented; (vi) the commencement or material worsening of a war or
armed hostilities or other national or international calamity involving the
United States whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States; (vii) acts of God, natural disasters (including flooding), hurricanes
and other weather conditions, including any effects thereof on the Company, any
Subsidiary thereof, the Business or any customer of the Company or any
Subsidiary thereof; (viii) the announcement or pendency of, or the taking of any
action contemplated by, this Agreement, the other Transaction Documents and

 

- 11 -



--------------------------------------------------------------------------------

the transactions contemplated hereby and thereby, including by reason of the
identity of Purchaser, or any communication by Purchaser regarding the plans or
intentions of Purchaser with respect to the conduct of the Business or the
employees or customers of the Company and its Subsidiaries; or (ix) any matter
disclosed in the Seller Disclosure Schedule, including any adverse determination
in respect of any Action listed therein; provided further, however, that any of
the changes, events or effects referred to in clauses (i) or (ii) immediately
above may be taken into account in determining whether a Material Adverse Effect
has occurred or would be reasonably expected to occur to the extent any such
change, event or effect affects the Company and its Subsidiaries, taken as a
whole, in a materially, adverse and disproportionate manner when compared to the
effect of such changes, events or effects on other Persons engaged in the
industry in which the Company and/or its Subsidiaries operate, or (b) in the
case of the Seller, materially impair or delay Seller’s ability to perform its
obligations under this Agreement or the other Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

“Marks” shall have the meaning set forth in Section 5.12(b).

“Net Subject Vessel Proceeds” means, (i) with respect to the sale of the Subject
Vessels by the Company or a Subsidiary thereof to a Qualified Person at any time
on or prior to the Closing Date pursuant to Section 5.16 hereof, an amount equal
to: (w) the total proceeds received by the Company or any Subsidiary thereof
from such Qualified Person in respect of such sale, less (x) the aggregate
amount of fees, costs and expenses incurred by the Company, any Subsidiary
thereof or any of their respective Affiliates (including Seller) in connection
with such sale, including any and all fees, costs or expenses of legal counsel
or any broker (or Person acting in a similar capacity) to the Company, any
Subsidiary thereof or any of their respective Affiliates, less (y) any liability
for Incremental Taxes, if any, incurred or payable by Seller or any Affiliate
thereof in connection with such sale, and (ii) with respect to the sale of the
Subject Vessels at any time after the Closing Date pursuant to Section 5 of the
UIS-UOS Agreement, the Net Subject Vessel Proceeds (as such term is defined in
the UIS-UOS Agreement).

“Net Working Capital” means Current Assets minus Current Liabilities. Any
amounts that are to be included in the calculation of Net Working Capital which
are expressed in a currency other than U.S. dollars shall be converted into U.S.
dollars at the applicable exchange rate set forth on www.oanda.com on the date
immediately preceding the Closing Date.

“Notice of Claim” shall have the meaning set forth in Section 8.3(a).

“Organizational Documents” means, with respect to any entity, (a) the
certificate or articles of incorporation and the by-laws, the certificate of
formation and partnership agreement or operating agreement (as applicable), and
(b) any documents comparable to those described in clause (a) as may be
applicable to such entity pursuant to any applicable Law.

“Outside Date” shall have the meaning set forth in Section 7.1(b).

“Overpayment Amount” shall have the meaning set forth in Section 2.9.

“Owned Real Property” shall have the meaning set forth in Section 3.17(a).

 

- 12 -



--------------------------------------------------------------------------------

“Package Contracts” shall mean those certain Contracts listed on Section 1.1(c)
of the Seller Disclosure Schedule.

“Parent” means Oiltanking Holding Americas, Inc., a Delaware corporation.

“Parent Guarantee” means that certain Guarantee, dated as of the date hereof,
executed by Parent in favor of Seller, delivered in accordance with Section 4.9,
an executed copy of which is attached hereto as Exhibit A.

“Patents” means all patents and patent applications, including divisions,
continuations, continuations-in-part, reissues, reexaminations, and any
extensions thereof.

“Permits” shall have the meaning set forth in Section 3.10.

“Permitted Encumbrance” means: (i) mechanics’, carriers’, workers’, repairers’,
materialmen’s, warehousemen’s, construction and other Encumbrances arising or
incurred in the ordinary course of business; (ii) Encumbrances for Taxes,
utilities and other governmental charges that are not due and payable, are being
contested in good faith by appropriate proceedings or may thereafter be paid
without penalty; (iii) in the case of Real Property, matters that would be
disclosed by an accurate survey or inspection of such Real Property;
(iv) matters of record other than Encumbrances securing payment obligations and
affecting title to any asset; (v) requirements and restrictions of zoning,
building and other applicable Laws and municipal by-laws, and development, site
plan, subdivision or other agreements with municipalities; (vi) statutory
Encumbrances of landlords for amounts not yet due and payable, are being
contested in good faith by appropriate proceedings or may thereafter be paid
without penalty; (vii) Encumbrances arising under conditional sales contracts
and equipment leases with third parties entered into in the ordinary course of
business; (viii) Encumbrances for damages arising from maritime torts; and
(ix) defects, irregularities or imperfections of title and other Encumbrances
which, individually or in the aggregate, do not materially impair the continued
use of the asset or property to which they relate. For the avoidance of doubt,
Permitted Encumbrances do not include any Encumbrances arising under or in
connection with the ABL Facility or the Indenture.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, an unlimited liability company, a trust or any other
entity or organization, including a Governmental Entity.

“Preliminary 2012 YTD Repair and Maintenance Expenditure Amount” shall have the
meaning set forth in Section 2.3(c)(v).

“Preliminary Closing Balance Sheet” shall have the meaning set forth in
Section 2.3(c)(i).

“Preliminary Covered Expenditure Amount” shall have the meaning set forth in
Section 2.3(c)(iii).

“Preliminary Debt Amount” shall have the meaning set forth in
Section 2.3(c)(iv).

“Preliminary Item” shall have the meaning set forth in Section 2.3(d).

 

- 13 -



--------------------------------------------------------------------------------

“Preliminary Net Working Capital” shall have the meaning set forth in
Section 2.3(c)(ii).

“Preliminary Statement” shall have the meaning set forth in Section 2.3(c).

“Purchaser” shall have the meaning set forth in the first paragraph of this
Agreement.

“Purchaser Contractor” means an engineering inspection firm that is selected by
Purchaser in its sole discretion.

“Purchaser Governmental Filings” shall have the meaning set forth in
Section 4.4.

“Purchaser Indemnitee” shall have the meaning set forth in Section 8.2(a).

“Qualifying SEC Report” means (a) the Annual Report on Form 10-K of Seller for
the fiscal year ended December 31, 2010, and (b) any report filed with or
furnished to the SEC by Seller on or after the date of filing of such Form 10-K
that is filed with or furnished to the SEC on the SEC’s EDGAR system at least
one (1) Business Day prior to the date of this Agreement, including the Annual
Report on Form 10-K of Seller for the fiscal year ended December 31, 2011.

“Real Property” means, collectively, the Leased Real Property and the Owned Real
Property.

“Record” means information that is inscribed in a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Reference 2012 YTD Repair and Maintenance Expenditure Amount” means the amount
obtained by multiplying (i) $11,392,516 by (ii) a fraction, the numerator of
which is equal to the number of days elapsed from (and including) January 1,
2012 to (and including) the day immediately prior to the Closing Date, and the
denominator of which is equal to 365, provided that in no event shall the
fraction contemplated by this clause (ii) exceed one (1).

“Reference Covered Expenditure Amount” means $4,500,000.

“Reference Loaded Barge Amount” means one hundred fifty (150) Loaded Barges.

“Reference Net Working Capital” means $2,468,463.

“Reference Stacker/Reclaimer Cost” means $16,250,000.

“Relevant Rate” means the rate set forth on Section 1.1(d) of the Seller
Disclosure Schedule.

“Stacker/Reclaimer Budget Closing Adjustment” shall have the meaning set forth
in Section 2.7.

“Refund” shall have the meaning set forth in Section 5.9(e).

 

- 14 -



--------------------------------------------------------------------------------

“Release Date” shall have the meaning set forth in Section 8.1.

“Representative” of a Person means, with respect to any Person, any director,
officer, employee, Affiliate, advisor (including any legal counsel, accountant
or consultant), agent or other representative of such Person.

“Responsible Party” shall have the meaning set forth in Section 8.3(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

“Seller Certificate” shall have the meaning set forth in Section 2.3(a).

“Seller Contractor” means an engineering inspection firm (including Shaw) that
is selected by Seller in its sole discretion.

“Seller Disclosure Schedule” shall mean the disclosure schedule of Seller
referred to in, and delivered pursuant to, this Agreement.

“Seller Expenses” shall mean (i) without limiting the proviso of Section 9.4,
all fees and expenses incurred by the Seller or any Affiliate thereof
(including, prior to the Closing, the Company and its Subsidiaries) in
connection with the drafting and negotiation of this Agreement and the other
Transaction Documents (including in connection with the process leading to the
execution and delivery of this Agreement and the other Transaction Documents)
and the consummation of the transactions contemplated hereby and thereby,
including the fees and disbursements of counsel, financial advisors and
accountants retained by Seller or any Affiliate thereof (including, prior to the
Closing, the Company and its Subsidiaries) in connection with the foregoing, and
(ii) any and all payment obligations under any employment agreement, severance
agreement, termination agreement or change of control agreement to which any
employee of the Company or its Subsidiaries is a party and that is in effect as
of the Closing Date and pursuant to which a payment is required to be made by
the Company or any of its Subsidiaries as a result of the Closing, it being
agreed that any payments required to be made by the Company upon the occurrence
of any event following the Closing (for example, upon the termination of
employment of any such employee) shall not constitute a Seller Expense
hereunder, in each case of the preceding clauses (i) and (ii) only to the extent
such amounts are payable by the Company or any Subsidiary thereof and have not
been paid prior to the Closing, it being understood and agreed that if any such
amount shall be an obligation of Seller or any Subsidiary thereof (other than
the Company and its Subsidiaries), such amount shall not constitute a Seller
Expense hereunder.

“Seller Indemnitee” shall have the meaning set forth in Section 8.2(b).

“Shaw” shall have the meaning set forth in Section 2.7.

“Significant Customers” shall have the meaning set forth in Section 3.20.

 

- 15 -



--------------------------------------------------------------------------------

“Significant Suppliers” shall have the meaning set forth in Section 3.20.

“Subject Vessels” shall have the meaning set forth in Section 5.16.

“Subsidiary” of any Person means, on any date, any Person (i) the accounts of
which would be consolidated with and into those of the applicable Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date or (ii) of which securities or
other ownership interests representing more than fifty percent (50%) of the
equity or more than fifty percent (50%) of the ordinary voting power or, in the
case of a partnership, more than fifty percent (50%) of the general partnership
interests or more than fifty percent (50%) of the profits or losses of which
are, as of such date, owned, controlled or held by the applicable Person or one
or more subsidiaries of such Person. The parties acknowledge and agree that
(A) as of the date hereof, the Company has no Subsidiaries and (B) prior to the
Closing, in accordance with Section 5.19, all of the outstanding equity
interests of UIS shall be acquired by the Company, with UIS being a “Subsidiary”
of the Company for all purposes hereof as of the Closing.

“Substitute Letter of Credit” shall have the meaning set forth in Section 5.10.

“Support Services” shall have the meaning set forth in Section 5.12.

“Tail Insurance Policy” shall have the meaning set forth in Section 5.7(b).

“Tampa Electric” means Tampa Electric Company, a Florida corporation.

“Tax” means any foreign, federal, provincial, state, county or local income,
sales and use, excise, franchise, real and personal property, gross receipt,
capital stock, production, business and occupation, disability, employment,
payroll, severance, or withholding tax or other tax, duty, fee, assessment or
charge imposed by any taxing authority, and any interest or penalties related
thereto.

“Tax Return” means any return, report, declaration, information return or other
document required to be filed with any Tax authority with respect to Taxes,
including any amendments thereof.

“TECO Agreement” means that certain Agreement, dated as of July 21, 2008, by and
among Tampa Electric, Seller, the Company, U.S. United Barge Line, LLC, and U.S.
United Ocean Services, LLC, as amended, modified or supplemented from time to
time.

“TECO Assumed Obligations” shall have the meaning set forth in Section 5.11(c).

“TECO Letter of Credit” shall have the meaning set forth in Section 5.11(b).

“TECO Performance Letter” means a letter agreement, substantially in the form
attached hereto as Exhibit B, to be delivered to Tampa Electric in accordance
with the terms set forth in Section 5.11(a).

“TECO Release” shall have the meaning set forth in Section 5.11(c).

 

- 16 -



--------------------------------------------------------------------------------

“Third Party Acquisition” shall have the meaning set forth in Section 5.17.

“Third Party Claim” shall have the meaning set forth in Section 8.3(a).

“Trade Secrets” means all formulas, processes, devices or compilations of
information used in a business that confer a competitive advantage over those in
similar businesses who or which do not possess such formulas, processes, devices
or compilations of information.

“Trademarks” means all trademarks, trade names, business names and Internet
domain names, together with the goodwill associated with any of the foregoing,
and all registrations and applications for registration of the foregoing.

“Transfer Taxes” means any sales, use, goods and services, harmonized sales,
stock transfer, real property transfer, real property gains, transfer, stamp,
registration, documentary, recording or similar duties or taxes together with
any interest thereon, penalties, fines, costs, fees, additions to tax or
additional amounts with respect thereto incurred in connection with the
transactions contemplated hereby.

“Transaction Documents” means this Agreement, the Escrow Agreement, the Parent
Guarantee, the Transition Services Agreement, the Intercompany Agreements, all
other Contracts that are attached as exhibits to this Agreement and any and all
other Contracts or instruments executed and delivered by any of the parties
hereto or any Affiliate thereof in connection with the consummation of the
transactions contemplated hereby.

“Transition Services Agreement” means that certain Transition Services
Agreement, by and among Seller and Purchaser, substantially in the form attached
hereto as Exhibit C.

“UBL Purchase Agreement” means that certain Membership Interest Purchase
Agreement, dated as of April 18, 2012, by and among Seller, Ingram Barge Company
and the other parties named therein, as amended, modified or supplemented from
time to time.

“UBL-UBT Intercompany Agreement” means that certain Intercompany Agreement,
dated as of April 18, 2012, as amended by that certain First Amendment to the
Intercompany Agreement, dated as of May 8, 2012, by and between the Company and
U.S. United Barge Line, LLC, a copy of which is attached hereto as Exhibit D.

“Updated UBL Barge Amount” shall have the meaning set forth in Section 2.9.

“Underpayment Amount” shall have the meaning set forth in Section 2.9.

“Underwater Dock” has the meaning set forth in Section 2.10(a).

“Underwater Dock Inspection” has the meaning set forth in Section 2.10(a).

“Underwater Dock Inspection Scope” has the meaning set forth in Section 2.10(a).

“Underwater Dock Threshold” means $2,000,000.

 

- 17 -



--------------------------------------------------------------------------------

“UOS-UBT Intercompany Agreement” means that certain Intercompany Agreement,
dated as of the date hereof, by and between the Company and U.S. United Ocean
Services, LLC, a copy of which is attached hereto as Exhibit E.

“UIS” means U.S. United Inland Services, LLC, which shall be a wholly-owned
indirect Subsidiary of the Company as of the Closing.

“UIS-UOS Agreement” means that certain Time Charter Agreement, dated as of the
date hereof, by and between UIS and U.S. United Ocean Services, LLC, a copy of
which is attached hereto as Exhibit F.

“Vessel” means a vessel owned by the Company or any Subsidiary, including
towboats and tugs.

ARTICLE II

PURCHASE AND SALE OF INTERESTS

Section 2.1 Purchase and Sale of Interests.

(a) Purchaser and Seller hereby agree that, upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall
purchase, acquire and accept from Seller, and Seller shall sell, transfer,
assign and deliver to Purchaser, all of the Interests, free and clear of any
Encumbrances (other than Encumbrances arising pursuant to applicable securities
Laws).

(b) At the Closing, Purchaser shall pay to Seller, in consideration for the
purchase of the Interests pursuant to Section 2.1(a), an amount in cash equal to
(i) $215,000,000 (the “Base Purchase Price”), (ii) plus or minus, as applicable,
the amount of the Estimated Net Working Capital Closing Adjustment pursuant to
Section 2.3(b), (iii) plus or minus, as applicable, the amount of the Estimated
Covered Expenditure Closing Adjustment pursuant to Section 2.3(b), (iv) plus or
minus, as applicable, the Stacker/Reclaimer Budget Closing Adjustment pursuant
to Section 2.7, provided that (for the avoidance of doubt), the
Stacker/Reclaimer Budget Closing Adjustment shall not exceed $2,000,000 as
further provided in the proviso to Section 2.7, (v) plus or minus, as
applicable, the amount of the Estimated 2012 YTD Repair and Maintenance
Expenditure Closing Adjustment pursuant to Section 2.3(b), (vi) minus the Escrow
Amount, (vii) minus the Estimated Debt Amount, and (viii) minus the Barge
Adjustment Amount, provided that (for the avoidance of doubt), the Barge
Adjustment Amount shall not exceed $700,000 as further provided in the
definition thereof (the amount payable to Seller on the Closing Date pursuant to
this Section 2.1(b) is referred to herein as the “Closing Consideration”).

Section 2.2 Closing.

(a) On the terms and subject to the conditions set forth in this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place, and the parties hereto shall consummate the Closing, at the offices
of Willkie Farr & Gallagher LLP, located at 787 Seventh Avenue, New York, New
York, at 10:00 a.m., New York City time, on the second (2nd) Business Day
following the satisfaction or waiver of the conditions set forth in

 

- 18 -



--------------------------------------------------------------------------------

Article VI (other than those conditions which by their terms or nature are to be
satisfied at the Closing, provided that such conditions are satisfied (or waived
by the Person entitled to the benefit thereof) at the Closing), unless another
date, time or place is agreed to in writing by Purchaser and Seller; provided,
however, notwithstanding the foregoing, in the event the Closing would otherwise
occur prior to June 30, 2012, Seller may, in its sole discretion by written
notice to Purchaser, delay the Closing until any time on or prior to June 30,
2012, it being understood that if Seller shall exercise this right the Closing
shall occur on the date specified in writing by Seller upon two (2) Business
Days’ notice to Purchaser. The date on which the Closing occurs is referred to
herein as the “Closing Date.”

(b) At the Closing, Seller shall deliver, or cause to be delivered, to
Purchaser:

(i) a certificate or certificates evidencing the Interests, which shall be duly
endorsed to Purchaser or accompanied by duly executed membership interest
powers;

(ii) the certificate referred to in Section 6.2(e);

(iii) the Escrow Agreement, duly executed by Seller;

(iv) releases of (A) any and all Encumbrances against the Interests and the
assets of the Company or its Subsidiaries, and (B) any guaranty executed by the
Company or its Subsidiaries, in each case arising pursuant to or in connection
with the ABL Facility or the Indenture;

(v) copies of the resolutions of Seller’s and the Company’s managing member
authorizing the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereunder and thereunder, certified as being in full force and effect as of the
Closing Date by the managing member of Seller and the Company (or a duly
authorized officer of Seller and the Company), respectively;

(vi) resignations from all directors and officers of the Company and its
Subsidiaries (in each case if any) as of the Closing Date, provided such officer
resignations shall only be with respect to the official officer capacity of such
persons, and such persons shall remain employees of the Company or the
applicable Subsidiary thereof (and neither the Company nor any Subsidiary
thereof shall be required to terminate the employment thereof);

(vii) the UOS-UBT Intercompany Agreement, duly executed by all parties thereto;
and

(viii) the Transition Services Agreement, duly executed by Seller and the
Company.

(c) At the Closing, Purchaser shall deliver, or cause to be delivered, to Seller
or the other applicable Person referred to in this Section 2.2(c):

(i) the Closing Consideration to Seller, by wire transfer of immediately
available funds to an account or accounts designated by Seller to Purchaser in
writing prior to the Closing;

 

- 19 -



--------------------------------------------------------------------------------

(ii) in accordance with the terms set forth in Section 2.4, the Escrow Amount to
the Escrow Agent;

(iii) the certificate referred to in Section 6.3(c);

(iv) the Escrow Agreement, duly executed by Purchaser;

(v) in accordance with Section 5.11, the TECO Performance Letter to Seller and
Tampa Electric, duly executed by Purchaser;

(vi) in accordance with Section 5.11, the TECO Letter of Credit to Tampa
Electric;

(vii) with respect to each letter of credit listed on Section 5.10 of the Seller
Disclosure Schedule, a Substitute Letter of Credit and, if applicable, a Letter
of Credit Release, in each case duly executed by Purchaser and delivered to or
by (as applicable) the beneficiary thereof in accordance with Section 5.10;

(viii) the Transition Services Agreement, duly executed by Purchaser; and

(ix) a copy of resolutions of the board of directors (or similar governing body)
of Purchaser and Parent authorizing the execution and delivery of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereunder and thereunder, certified as being in full force and
effect as of the Closing Date by the secretary or assistant secretary of
Purchaser and Parent, respectively.

Section 2.3 Certain Purchase Price Adjustments.

(a) No later than two (2) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Purchaser a certificate (the “Seller Certificate”) of a
duly authorized representative of Seller, setting forth its good faith estimate
of (i) the Net Working Capital (the “Estimated Net Working Capital”), (ii) the
Covered Expenditures (the “Estimated Covered Expenditure Amount”), (iii) the
Closing Company Debt (the “Estimated Debt Amount”), and (iv) 2012 YTD Repair and
Maintenance Expenditure Amount (the “Estimated 2012 YTD Repair and Maintenance
Expenditure Amount”).

(b) On the Closing Date, the Base Purchase Price shall:

(i) (A) if the Estimated Net Working Capital exceeds the Reference Net Working
Capital, be increased by an amount equal to the amount of such excess, and
(B) if the Reference Net Working Capital exceeds the Estimated Net Working
Capital, be decreased by an amount equal to such excess (such increase or
decrease, as the case may be, being referred to herein as the “Estimated Net
Working Capital Closing Adjustment”);

 

- 20 -



--------------------------------------------------------------------------------

(ii) (A) if the Estimated Covered Expenditure Amount exceeds the Reference
Covered Expenditure Amount, be increased by an amount equal to the amount of
such excess, and (B) if the Reference Covered Expenditure Amount exceeds the
Estimated Covered Expenditure Amount, be decreased by an amount equal to such
excess (such increase or decrease, as the case may be, being referred to herein
as the “Estimated Covered Expenditure Closing Adjustment”); and

(iii) (A) if the Estimated 2012 YTD Repair and Maintenance Expenditure Amount
exceeds the Reference 2012 YTD Repair and Maintenance Expenditure Amount, be
increased by an amount equal to the amount of such excess, and (B) if the
Reference 2012 YTD Repair and Maintenance Expenditure Amount exceeds the
Estimated 2012 YTD Repair and Maintenance Expenditure Amount, be decreased by an
amount equal to such excess (such increase or decrease, as the case may be,
being referred to herein as the “Estimated 2012 YTD Repair and Maintenance
Expenditure Closing Adjustment”).

(c) Within seventy-five (75) days following the Closing Date, Purchaser shall
prepare and deliver to Seller the following (collectively, the “Preliminary
Statement”):

(i) an unaudited consolidated balance sheet of the Company as of 11:59 p.m.,
Eastern Standard Time, on the day immediately prior to the Closing Date (the
“Preliminary Closing Balance Sheet”), prepared by Purchaser in good faith in
accordance with the terms set forth in Section 2.5;

(ii) a calculation by Purchaser of the Net Working Capital based on the
Preliminary Closing Balance Sheet and determined in good faith in accordance
with the terms set forth in Section 2.5 (the “Preliminary Net Working Capital”);

(iii) a calculation by Purchaser of the Covered Expenditures determined in good
faith in accordance with the terms set forth in Section 2.5 (the “Preliminary
Covered Expenditure Amount”);

(iv) a calculation by Purchaser of the Closing Company Debt based on the
Preliminary Closing Balance Sheet and determined in good faith in accordance
with the terms set forth in Section 2.5 (the “Preliminary Debt Amount”);

(v) a calculation by Purchaser of the 2012 YTD Repair and Maintenance
Expenditure Amount determined in good faith in accordance with the terms set
forth in Section 2.5 (the “Preliminary 2012 YTD Repair and Maintenance
Expenditure Amount”).

(d) Seller shall have thirty (30) days following receipt of the Preliminary
Statement to review the Preliminary Closing Balance Sheet and the calculations
of the Preliminary Net Working Capital, the Preliminary Covered Expenditure
Amount, the Preliminary Debt Amount and the Preliminary 2012 YTD Repair and
Maintenance Expenditure Amount (collectively, the

 

- 21 -



--------------------------------------------------------------------------------

“Preliminary Items” and, each, a “Preliminary Item”), and to notify Purchaser in
writing if it disputes any aspect of the Preliminary Closing Balance Sheet or
any Preliminary Item set forth in the Preliminary Statement (the “Dispute
Notice”), specifying the reasons therefor in reasonable detail. In connection
with Seller’s review of the Preliminary Statement, Purchaser shall permit, and
shall cause its Affiliates and Representatives to permit, Seller and its
Representatives to have reasonable access, during normal business hours and upon
reasonable notice, to all relevant work papers, schedules, memoranda and other
documents prepared by Purchaser or its Representatives in connection with its
preparation of the Preliminary Closing Balance Sheet and/or its calculation of
the Preliminary Items, and to finance personnel of Purchaser and its Affiliates
and any other information which Seller or any Representative thereof reasonably
requests, and Purchaser shall, and shall cause its Affiliates and
Representatives to, otherwise cooperate with Seller and its Representatives in
connection therewith; provided, however, that Purchaser shall not be required to
provide, or cause to be provided, any relevant work papers, schedules, memoranda
or other documents if outside legal counsel to Purchaser shall have advised
Purchaser that the provision thereof would be reasonably likely to jeopardize
the attorney-client privilege.

(e) In the event that Seller shall deliver a Dispute Notice to Purchaser,
Purchaser and Seller shall cooperate in good faith to resolve such dispute as
promptly as practicable and, upon such resolution, if any adjustments to the
Preliminary Closing Balance Sheet and/or any Preliminary Item shall be made in
accordance with the agreement of Purchaser and Seller, then Purchaser and Seller
shall set forth any such agreement in writing. In connection with Purchaser’s
review of the Dispute Notice, Purchaser and its Representatives shall have
reasonable access, during normal business hours and upon reasonable notice, to
all relevant work papers, schedules, memoranda and other documents prepared by
Seller or its Representatives in connection with Seller’s preparation of the
Dispute Notice and to finance personnel of Seller and any other information
which Purchaser or any of its Representatives reasonably requests, and Seller
shall, and shall cause its Affiliates and Representatives to, otherwise
cooperate with Purchaser and its Representatives in connection therewith;
provided, however, that Seller shall not be required to provide, or cause to be
provided, any relevant work papers, schedules, memoranda or other documents if
outside legal counsel to Seller shall have advised Seller that the provision
thereof would be reasonably likely to jeopardize the attorney-client privilege.
If Purchaser and Seller are unable to resolve any such dispute within ten
(10) Business Days (or such longer period as Purchaser and Seller shall mutually
agree in writing) of Seller’s delivery of such Dispute Notice, Purchaser and
Seller shall promptly submit to the Independent Accounting Firm for resolution
any items remaining in dispute, and any determination of the Independent
Accounting Firm shall be final and binding on the parties. Purchaser and Seller
agree to enter into a customary engagement letter with the Independent
Accounting Firm (and shall provide customary indemnification thereto, if so
requested by the Independent Accounting Firm), and any fees, costs or expenses
of the Independent Accounting Firm (and the American Arbitration Association if
engaged pursuant to the definition of Independent Accounting Firm) in respect of
its services as contemplated by this Section 2.3 shall be borne by the parties
in reverse proportion to the relative success of the parties on the disputed
items submitted to the Independent Accounting Firm, with such determination of
relative success made by the Independent Accounting Firm, or if the Independent
Accounting Firm is unwilling to make such determination, then such fees, costs
and expenses shall be borne fifty percent (50%) by Seller and fifty percent
(50%) by Purchaser. The Independent Accounting Firm shall be instructed to use
reasonable best efforts to perform its services and reach a final determination
with respect to

 

- 22 -



--------------------------------------------------------------------------------

the matters submitted to it for resolution within thirty (30) days of submission
of the Preliminary Closing Balance Sheet, the Preliminary Statement and the
Dispute Notice and, in any case, as promptly as practicable after such
submission. In resolving any disputed item, the Independent Accounting Firm
(i) shall be bound by the provisions of this Section 2.3 and any other relevant
provisions of this Agreement and (ii) may not assign a value to any item greater
than the greatest value for such item claimed by either Purchaser or Seller or
less than the smallest value for such item claimed by either Purchaser or
Seller. In connection with the Independent Accounting Firm’s consideration of
the dispute submitted to it, each party hereto shall permit, and cause its
Affiliates and Representatives to permit, the Independent Accounting Firm and
its Representatives to have reasonable access, during normal business hours and
upon reasonable notice, to all relevant work papers, schedules, memoranda and
other documents prepared by such party or its Representatives in connection with
its preparation of the Preliminary Closing Balance Sheet, the Preliminary
Statement and/or the Dispute Notice, as the case may be, and to finance
personnel of such party and its Affiliates and any other information which the
Independent Accounting Firm or any Representative thereof reasonably requests,
and the parties hereto shall, and shall cause their respective Affiliates and
Representatives to, otherwise cooperate with the Independent Accounting Firm and
its Representatives in connection therewith; provided, however, that neither
Seller nor Purchaser shall be required to provide, or cause to be provided, any
relevant work papers, schedules, memoranda or other documents if outside legal
counsel to Seller or Purchaser, as applicable, shall have advised Seller or
Purchaser, as applicable, that the provision thereof would be reasonably likely
to jeopardize the attorney-client privilege. The Preliminary Closing Balance
Sheet, the Preliminary Net Working Capital, the Preliminary Covered Expenditure
Amount, the Preliminary Debt Amount and the Preliminary 2012 YTD Repair and
Maintenance Expenditure Amount, (i) if no Dispute Notice has been timely
delivered by Seller, as originally submitted and calculated by Purchaser, or
(ii) if a Dispute Notice has been timely delivered by Seller, as adjusted
pursuant to the resolution of such dispute in accordance with this Section 2.3
(whether by mutual written agreement of Purchaser and Seller, or by the
determination of the Independent Accounting Firm), is referred to herein,
respectively, as the “Final Closing Balance Sheet,” the “Final Net Working
Capital,” the “Final Covered Expenditure Amount,” the “Final Debt Amount,” and
the “Final 2012 YTD Repair and Maintenance Expenditure Amount.”

(f) The Closing Consideration shall be adjusted as follows (and the aggregate
amount of the net increase or decrease, as the case may be, to the Closing
Consideration effected pursuant to the immediately following clauses (i)-(iv) is
referred to as the “Final Closing Adjustment”):

(i) (A) if the Final Net Working Capital exceeds the Estimated Net Working
Capital, increased by the amount of such excess, or (B) if the Estimated Net
Working Capital exceeds the Final Net Working Capital, decreased by the amount
of such excess;

(ii) (A) if the Final Covered Expenditure Amount exceeds the Estimated Covered
Expenditure Amount, increased by the amount of such excess, or (B) if the
Estimated Covered Expenditure Amount exceeds the Final Covered Expenditure
Amount, decreased by the amount of such excess;

 

- 23 -



--------------------------------------------------------------------------------

(iii) (A) if the Final Debt Amount exceeds the Estimated Debt Amount, decreased
by the amount of such excess, or (B) if the Estimated Debt Amount exceeds the
Final Debt Amount, increased by the amount of such excess; and

(iv) (A) if the Final 2012 YTD Repair and Maintenance Expenditure Amount exceeds
the Estimated 2012 YTD Repair and Maintenance Expenditure Amount, increased by
the amount of such excess, or (B) if the Estimated 2012 YTD Repair and
Maintenance Expenditure Amount exceeds the Final 2012 YTD Repair and Maintenance
Expenditure Amount, decreased by the amount of such excess.

(g) After the determination of the Final Closing Adjustment pursuant to this
Section 2.3:

(i) if the Closing Consideration shall be increased, then Purchaser shall
promptly (but in no event more than five (5) Business Days after the
determination of the Final Closing Adjustment) pay to Seller the amount of the
Final Closing Adjustment by wire transfer of immediately available funds to an
account designated by Seller; and

(ii) if the Closing Consideration shall be decreased, then Purchaser and Seller
shall promptly (but in no event more than five (5) Business Days after the
determination of the Final Closing Adjustment) deliver joint written
instructions to the Escrow Agent instructing it to pay to Purchaser from the
Escrow Account an amount equal to the amount of the decrease to the Closing
Consideration as a result of the Final Closing Adjustment, it being understood
and agreed that payment from the Escrow Account shall be the sole and exclusive
source of recovery for Purchaser in the event that the Final Closing Adjustment
results in amounts being owed to Purchaser pursuant to the terms hereof;
provided, however, that solely with respect to the portion (if any) of the Final
Closing Adjustment attributable solely to Eligible Direct Claims, Purchaser
shall have the right, in lieu of (and not in addition to) receiving such payment
from the Escrow Account, to receive payment in respect thereof directly from
Seller in an amount not to exceed the Eligible Direct Claims Amount (it being
understood that any amounts payable to Purchaser pursuant to this
Section 2.3(g)(ii) that are in excess of the Eligible Direct Claims Amount or
that do not relate to an Eligible Direct Claim shall be paid to Purchaser solely
out of the Escrow Account in accordance with the terms set forth herein and in
the Escrow Agreement and Seller shall have no direct liability with respect
thereto).

(h) The parties acknowledge that the payments contemplated by this Section 2.3
are intended by the parties to be treated as part of the Closing Consideration
and the parties will treat any such payment as an adjustment to the Closing
Consideration for Tax and financial reporting purposes. Purchaser and Seller
agree not to take any position, including, without limitation, for federal,
state, foreign or local Tax purposes, that is inconsistent with the intent
expressed in this Section 2.3(h).

Section 2.4 Escrow Deposit. Concurrent with the Closing, Purchaser shall deposit
$12,900,000 (such amount, the “Escrow Amount”) in immediately available funds
into an

 

- 24 -



--------------------------------------------------------------------------------

escrow account (the “Escrow Account”) to be established and maintained by
JPMorgan Chase Bank, N.A., or another escrow agent mutually acceptable to the
parties (the “Escrow Agent”), pursuant to an escrow agreement, substantially in
the form of Exhibit G attached hereto, with such changes as may be required by
the Escrow Agent (the “Escrow Agreement”), to be entered into on the Closing
Date by Purchaser, Seller and the Escrow Agent. The Escrow Amount shall be held
by the Escrow Agent pursuant to the terms of the Escrow Agreement. The Escrow
Amount shall serve as security for, and as the sole source of payment of, the
amounts (if any) payable to the Purchaser Indemnitees or Purchaser pursuant to
Article VIII, Section 2.3(g)(ii) (except as expressly provided otherwise in such
Section 2.3(g)(ii)) and/or Section 2.10, as applicable.

Section 2.5 Accounting Principles.

(a) The Seller Certificate and the Preliminary Statement (and all estimates and
calculations of Net Working Capital, Covered Expenditures, Closing Company Debt
and 2012 YTD Repair and Maintenance Expenditure Amount) shall be prepared in
accordance with GAAP applied using the same accounting methodologies, principles
and procedures used in, and on a basis consistent with, those applied by Seller
in preparing the financial statements of the Company included in the Annual
Report of Seller on Form 10-K for the fiscal year ended December 31, 2011 as
filed with the SEC prior to the date hereof (including calculating reserves in
accordance with the same methodology used to calculate such reserves in
preparation of such financial statements), except that the Seller Certificate
and the Preliminary Statement (and all estimates and calculations of Net Working
Capital, Covered Expenditures, Closing Company Debt and 2012 YTD Repair and
Maintenance Expenditure Amount) shall (i) not include any purchase accounting or
other adjustment arising out of the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents, (ii) not be
impacted by any action of Purchaser or its Affiliates (including the Company and
its Subsidiaries) after Closing, (iii) include, in the case of Net Working
Capital, only those line items included in the definitions of Current Assets and
Current Liabilities, and (iv) give effect to any express provisions of the
definition thereof, including the proviso to the definition of Closing Company
Debt. The computation of Net Working Capital, as of December 31, 2011, prepared
in accordance with the terms of this Agreement and assuming that December 31,
2011 was the Closing Date, is attached to Section 2.5 of the Seller Disclosure
Schedule. In addition, the parties acknowledge that (A) certain current
liabilities of the Company and its Subsidiaries have historically been incurred
and, in some instances, paid by Seller on behalf of the Company and its
Subsidiaries, (B) any such current liabilities that were outstanding as of
December 31, 2011 have been accrued as current liabilities of the Company and
its Subsidiaries as reflected on Section 2.5 of the Seller Disclosure Schedule,
and (C) to the extent that as of 11:59 p.m., Eastern Standard Time, on the day
immediately prior to the Closing Date, Seller shall have current liabilities
that were incurred on behalf of the Company or any Subsidiary thereof that have
not been paid prior to such date and time, then (x) if Seller is the obligor
with respect thereto (and therefore liable to pay the amounts owed to the Person
entitled to receipt of such payment), then no amounts in respect thereof shall
be accrued as a “Current Liability” for purposes of this Agreement, or (y) if
the Company or any Subsidiary thereof is the obligor with respect thereto (and
therefore liable to pay the amounts owed to the Person entitled to receipt of
such payment), then all amounts in respect thereof shall be accrued as a
“Current Liability” for purposes of this Agreement, notwithstanding anything
contained in this Agreement (including this Section 2.5) to the contrary.

 

- 25 -



--------------------------------------------------------------------------------

(b) For the purpose of any purchase price allocation required under Section 1060
or any other provision of the Code, Purchaser and Seller agree that the Closing
Consideration shall be allocated among the assets of the Company and its
Subsidiaries for Tax purposes following the Closing in accordance with a
schedule prepared by Purchaser and delivered to Seller within ninety (90) days
following the Closing, with such schedule to be agreed upon by Purchaser and
Seller within thirty (30) days thereafter (the “Allocation”). Purchaser and
Seller agree (A) to be bound by the Allocation, (B) to act in accordance with
the Allocation in the filing of all Tax Returns (including, without limitation,
filing Internal Revenue Service Form 8594 (and any supplemental or amended Form
8594) with their U.S. federal income Tax Returns for the taxable year that
includes the Closing Date) and in the course of any Tax audit, Tax examination
or Tax litigation relating thereto (and to cooperate in the preparation of any
such filings), and (C) to take no position and cause their respective Affiliates
to take no position inconsistent with the Allocation for Tax purposes, unless
otherwise required to do so pursuant to a “determination” within the meaning of
Section 1313(a) of the Code. Solely for income tax purposes, Purchaser and
Seller agree that if the Subject Vessels have not been sold to a third party
prior to the Closing, the assets of the Company and its subsidiaries will
include the Subject Vessels and that the Allocation will allocate a portion of
the Closing Consideration to the Subject Vessels.

(c) Seller and Purchaser acknowledge and agree that nothing in this Agreement is
intended to produce any double counting of benefits or detriments to Seller or
Purchaser by reason of the computations required to be made hereunder in respect
of Net Working Capital, Closing Company Debt, Covered Expenditures and 2012 YTD
Repair and Maintenance Expenditure Amount.

Section 2.6 Covered Proceeding.

(a) Following the Closing, Seller (or a designee thereof) shall, at the sole
expense of Seller, continue to have sole control and authority with respect to
the negotiations in respect of, and the prosecution, defense and/or settlement
of (including, for the avoidance of doubt, any decision to settle), the Covered
Proceeding, in each case for and on behalf of the Company and any Affiliate
thereof; provided, however, that Seller shall permit Purchaser or an Affiliate
thereof (including the Company or any Subsidiary thereof following the Closing)
to participate in such negotiations, settlement or defense through counsel
chosen by Purchaser (the fees and expenses of such counsel shall be borne by
Purchaser).

(b) In connection with the foregoing, Purchaser shall, and shall cause its
Affiliates (including the Company and its Subsidiaries following the Closing)
to, (i) cooperate fully with Seller in the negotiations in respect of, and the
prosecution, defense or settlement of, the Covered Proceeding, including by
executing or causing the Company or any Subsidiary thereof to execute such
documents or instruments as may be reasonably required in connection therewith,
and (ii) furnish such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested by Seller in connection therewith; provided that Seller
shall reimburse Purchaser and the Company for all third party, out-of-pocket and
reasonable fees and expenses incurred by any of them following the Closing in
connection with Purchaser’s compliance with this Section 2.6(b).

 

- 26 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, Purchaser agrees that
following the Closing and until a final non-appealable award, judgment,
resolution or settlement in respect of the Covered Proceeding shall be issued or
entered into or agreed to in writing (for the avoidance of doubt, such
resolution or settlement requiring the prior written consent of Seller, which
consent shall not be unreasonably withheld, conditioned or delayed ), Purchaser
shall not, and shall cause its Affiliates (including the Company and its
Subsidiaries following the Closing) not to, take any action that would be
reasonably likely to (i) reduce or otherwise adversely affect in any way
(including in respect of timing of payment) any amounts alleged to be payable to
the Company or any Subsidiary thereof in respect of the Covered Proceeding or
(ii) otherwise have an adverse effect on the outcome of the Covered Proceeding.

(d) In the event that Purchaser or any Affiliate thereof (including, after the
Closing Date, the Company or any Subsidiary thereof) receives a payment or any
other proceeds from any Person in respect of the Covered Proceeding, whether due
to any settlement, judgment or other resolution thereof, Purchaser shall, or
shall cause an Affiliate thereof to, (a) pay (promptly (and, in any event,
within three (3) Business Days) following the receipt thereof by Purchaser or
any Affiliate thereof) to Seller an amount in cash, as additional purchase
price, equal to the entire amount of such payment or such other proceeds and
(ii) provide written notice to Seller promptly following the receipt thereof and
shall thereafter provide to Seller any additional information that it may
reasonably request in connection therewith. Any payment under this Section 2.6
shall be paid to Seller by wire transfer of immediately available funds to the
bank account or accounts designated in writing by Seller to Purchaser. The
parties acknowledge that Seller will be treated as retaining ownership for
income Tax purposes of the Covered Proceeding and will report the receipt of the
payments described herein as income (net of appropriate deductions, if any) for
Tax and financial reporting purposes. Purchaser and Seller agree not to take any
position, including, without limitation, for federal, state, foreign or local
Tax purposes, that is inconsistent with the intent expressed in this
Section 2.6.

Section 2.7 Stacker/Reclaimer Budget Adjustment. No later than two (2) Business
Days prior to the Closing Date, Seller shall request that Shaw GBB, LLC (“Shaw”)
deliver to Seller a good faith estimate as of the date of delivery of such
estimate (or the most recent practicable date prior to the date of delivery of
such estimate) of the aggregate cost incurred or to be incurred by or on behalf
of the Company (including, in the reasonable judgment of Shaw and consistent
with the methodology used to determine the Reference Stacker/Reclaimer Cost, an
appropriate contingency for all non-firm or non-fixed cost elements) to complete
the purchase, construction, assembly, acceptance testing and commissioning of
the stacker/reclaimer as contemplated by the project plan referenced in
Section 1.1(a) of the Seller Disclosure Schedule (such good faith aggregate cost
estimate, the “Estimated Total Stacker/Reclaimer Cost”). On the Closing Date,
the Base Purchase Price shall (i) if the Estimated Total Stacker/Reclaimer Cost
exceeds the Reference Stacker/Reclaimer Cost, be decreased by an amount equal to
the amount of such excess, and (ii) if the Reference Stacker/Reclaimer Cost
exceeds the Estimated Total Stacker/Reclaimer Cost, be increased by an amount
equal to such excess (such increase or decrease, as the case may be, being
referred to herein as the “Stacker/Reclaimer Budget Closing Adjustment”);
provided, however, that in no event shall the Stacker/Reclaimer Budget

 

- 27 -



--------------------------------------------------------------------------------

Closing Adjustment exceed $2,000,000. Seller agrees, and agrees to cause the
Company, not to amend that certain Stacker/Reclaimer Construction and Erection
Agreement dated September 23, 2011, by and between U.S. United Bulk Terminal,
LLC and Shanghai Zhenhua Heavy Industries Co., Ltd. to modify the scope thereof
in any material respect.

Section 2.8 Subject Vessel Adjustment. If the Subject Vessels are sold or
otherwise transferred by U.S. United Ocean Services, LLC or any Subsidiary
thereof following the Closing Date in accordance with Section 5 of the UIS-UOS
Agreement, then promptly (and, in any event, within three (3) Business Days)
following the Vessel Disposition Date (as defined in the UIS-UOS Agreement),
Seller shall pay to Purchaser an amount in cash equal to the amount of the Net
Subject Vessel Proceeds. The parties agree that for federal and state income tax
purposes, any such sale or other transfer will be treated and reported on all
income tax returns as occurring for the account of Purchaser and any gain or
loss recognized on such sale will be reported by Purchaser on its income tax
returns, and, consistent with such treatment, the payment of such Net Subject
Vessel Proceeds will not be an adjustment to the Closing Consideration.
Purchaser and Seller agree not to take any position, including, without
limitation, for federal, state, foreign or local income Tax purposes, that is
inconsistent with the intent expressed in this Section 2.8. For the avoidance of
doubt, if the Subject Vessels are sold or otherwise transferred on or prior to
the Closing Date in accordance with Section 5.16, this Section 2.8 shall be of
no force or effect and neither Seller nor any Affiliate thereof shall be
obligated in any respect of this Section 2.8.

Section 2.9 Barge Count. As of 11:59 p.m. Central Time on the day immediately
prior to the Closing Date, Seller shall prepare and deliver to Purchaser a
certificate (the “Barge Certificate”) of a duly authorized representative of
Seller setting forth the number of Loaded Barges and, without limitation of the
foregoing, if, on the Closing Date, U.S. United Barge Line, LLC is owned by
Seller, the Barge Certificate shall also set forth the number of Loaded Barges
that are owned by U.S. United Barge Line, LLC (the “Closing UBL Barge Amount”).
If (a) the number of Loaded Barges exceeds the Reference Loaded Barge Amount,
the Base Purchase Price shall be decreased by the Barge Adjustment Amount, and
(b) the Reference Loaded Barge Amount exceeds the number of Loaded Barges, then
no adjustment shall be made to the Base Purchase Price pursuant to this
Section 2.9. If, on the Closing Date, Seller owns U.S. United Barge Line, LLC,
then on the day following the Closing Date, Seller and Purchaser shall
collectively compute the number of Loaded Barges that are owned by U.S. United
Barge Line, LLC as of 11:59 p.m. Central Time on such day (the “Updated UBL
Barge Amount”). Seller and Purchaser shall immediately thereafter recompute the
Barge Adjustment Amount with the only changes to the computation made prior to
the Closing as set forth in the Barge Certificate being (i) if the Updated UBL
Barge Amount exceeds the Closing UBL Barge Amount, to increase the number of
Loaded Barges by such excess, and (ii) if the Closing UBL Barge Amount exceeds
the Updated UBL Barge Amount, to decrease the number of Loaded Barges by such
excess, it being agreed that if the Closing UBL Barge Amount and the Updated UBL
Barge Amount shall be equal, then no adjustment to the Barge Adjustment Amount
shall be made. If (A) the Barge Adjustment Amount, after giving effect to the
recomputation thereof pursuant to the preceding sentence, exceeds the Barge
Adjustment Amount set forth in the Barge Certificate (the “Underpayment
Amount”), then the Underpayment Amount shall be included as a Current Liability
for purposes of computing Final Working Capital pursuant to Section 2.3, and
(B) the Barge Adjustment Amount set forth in the Barge Certificate exceeds the
Barge Adjustment Amount after giving effect to the recomputation thereof
pursuant to the preceding sentence (the “Overpayment Amount”), then the
Overpayment Amount shall be included as a Current Asset for purposes of
computing Final Working Capital pursuant to Section 2.3.

 

- 28 -



--------------------------------------------------------------------------------

Section 2.10 Underwater Dock Condition Purchase Price Adjustment.

(a) As soon as reasonably practicable following the date hereof (but in any case
prior to the Closing), Purchaser and Seller shall use their respective
commercially reasonable efforts to work together to select, hire and enter into
any required definitive documentation with the Agreed Contractor (which
documentation shall be mutually acceptable to each of the parties hereto), and
concurrently therewith or promptly thereafter (but in any case prior to the
Closing) the Independent Diver. Immediately following the Closing, the parties
shall instruct the Independent Diver, under the direction of the Agreed
Contractor, to commence an inspection of solely the underwater components of the
dock structure of the Company located at Davant, Louisiana (the “Underwater
Dock”) as they existed on the Closing Date in accordance with the scope and upon
the terms set forth on Section 2.10 of the Seller Disclosure Schedule (such
scope and terms, the “Underwater Dock Inspection Scope”, and such inspection the
“Underwater Dock Inspection”). The parties agree that they shall request the
Agreed Contractor to issue to Purchaser and Seller a final engineering
inspection report (the “Inspection Report”) no later than six (6) weeks
following the Closing Date (provided that the parties acknowledge that the
Inspection Report may not be delivered within such six (6) week period due to
weather or other conditions that delay the delivery thereof), which Inspection
Report shall be in customary form for a report of this type and shall, without
limitation of the foregoing, set forth in reasonable detail (i) the findings of
the Underwater Dock Inspection, (ii) the Agreed Contractor’s conclusion as to
whether there exists any condition on the Underwater Dock that constitutes an
Acceptable Claim, and (iii) if the Inspection Report concludes that there is a
condition on the Underwater Dock that constitutes an Acceptable Claim, the
Inspection Report shall also describe such Acceptable Claim in reasonable detail
(including the reasons why such conditions constitute an Acceptable Claim) and
shall set forth the Agreed Contractor’s recommended remediation that should be
undertaken in connection with such Acceptable Claim, it being understood and
agreed that such remediation shall be limited to, and the parties shall instruct
the Agreed Contractor to limit such remediation recommendation to, such
remediation that (i) is required such that after giving effect to the completion
thereof neither a Level 1 Condition nor Level 2 Condition shall exist in respect
of such Acceptable Claim and (ii) is such that upon completion of the
remediation the structural components involved will be in compliance with the
AISC Manual of Steel Construction. The fees, costs and expenses of the Agreed
Contractor and the Independent Diver shall be borne fifty percent (50%) by
Seller and fifty percent (50%) by Purchaser, and each of them shall enter into a
customary engagement letter or similar agreement with the Agreed Contractor and
Independent Diver, which may provide for indemnification to be provided by
Seller and Purchaser on customary terms.

(b) Following the Closing, including prior to and following the delivery of the
Inspection Report, any Inspection Dispute Notice and/or commencement of any
remediation work in respect of any Acceptable Claim or otherwise, Purchaser
shall permit, and shall cause its Affiliates (including the Company and its
Subsidiaries) and Representatives to permit, Seller and its Representatives
(including the Seller Contractor) to have reasonable access, during normal
business hours and upon reasonable notice, to the employees and Representatives
of Purchaser and its Affiliates (including the Company and its Subsidiaries)
with knowledge of the issues in

 

- 29 -



--------------------------------------------------------------------------------

respect of the Underwater Dock and to the Underwater Dock and all documentation,
invoices, reports and other information relating thereto, including in respect
of any remediation work undertaken or proposed to be undertaken (including in
the Inspection Report) in respect thereof, as Seller or any Representative
thereof may reasonably request from time to time. Notwithstanding anything
contained herein to the contrary, other than the Underwater Dock Inspection
contemplated by this Section 2.10, in connection with the review of the
Inspection Report or any other matter relating to the Underwater Dock or the
Underwater Dock Inspection, no party shall have the right to perform (and no
party shall perform) an actual underwater inspection of the Underwater Dock.

(c) Each of Purchaser and Seller shall have thirty (30) days following receipt
of the Inspection Report (the “Inspection Review Period”) to review the
Inspection Report and the information contained therein (including by retaining
the Purchaser Contractor or Seller Contractor, as the case may be, to assist in
the review of the Inspection Report) and to notify the other party in writing
(an “Inspection Dispute Notice”) if it disputes any aspect of the Inspection
Report or the information contained therein, including whether an Acceptable
Claim shall exist or the remediation thereof recommended by the Agreed
Contractor as set forth in the Inspection Report. If any party shall fail to
deliver to the other party an Inspection Dispute Notice prior to the end of the
Inspection Review Period, the Inspection Report (as to such party that has so
failed to deliver such Inspection Dispute Notice within such time period) shall
become final and binding (including as to any remediation recommended therein
that is in compliance with the terms hereof or any conclusion of the Agreed
Contractor that there are no Acceptable Claims), provided that failure to
deliver an Inspection Dispute Notice prior to the end of the Inspection Review
Period shall not affect the right of any party to dispute any information or
positions that are set forth in an Inspection Dispute Notice delivered by any
other party hereto. At the end of the Inspection Review Period, in the event
that Purchaser and/or Seller shall have delivered an Inspection Dispute Notice
to the other party, Purchaser and Seller shall cooperate in good faith to
resolve such dispute as promptly as practicable and, upon such resolution, if
any adjustments to the Inspection Report shall be made in accordance with the
agreement of Purchaser and Seller, then Purchaser and Seller shall set forth any
such agreement in writing. If Purchaser and Seller are unable to resolve any
such dispute within ten (10) days (or such longer period as Purchaser and Seller
shall mutually agree in writing) of the later of Purchaser’s and/or Seller’s
delivery of its Inspection Dispute Notice (or, if only one such party has
delivered an Inspection Dispute Notice, the expiration of the Inspection Review
Period), then Purchaser and Seller shall mutually designate an independent
marine structural engineering Person that is an expert in the matters subject to
dispute (the “Independent Underwater Dock Expert”) and shall submit to such
Independent Underwater Dock Expert for resolution any items remaining in
dispute; provided, however, that if the parties cannot mutually agree upon the
Independent Underwater Dock Expert within ten (10) days (or such longer period
as Purchaser and Seller shall mutually agree in writing) of the expiration of
such 10-day period (or such longer period) referenced in the preceding sentence,
then any party may take such actions as are required to request that the New
York City office of the American Arbitration Association select the Independent
Underwater Dock Expert, and such selection by the American Arbitration
Association shall be binding on the parties.

(d) If the Independent Underwater Dock Expert is retained, Purchaser and Seller
shall each present (or may cause their respective Representatives, including the
Purchaser Contractor

 

- 30 -



--------------------------------------------------------------------------------

or the Seller Contractor, as applicable, to present) in writing and/or orally to
the Independent Underwater Dock Expert (A) its proposed resolution of each of
the remaining disputed items (on an item by item basis), including its basis
(described in reasonable detail) for asserting that any Acceptable Claim does or
does not exist, as applicable, and if such party is asserting that an Acceptable
Claim exists or is disputing the remediation recommended by the Inspection
Report or proposed in any Inspection Dispute Notice, the proposed remediation in
respect thereof (if any) (each, a “Proposed Resolution”), (B) any materials it
wishes to present to justify the resolution or position it so presents,
including any materials prepared by or on behalf of such party, including by the
Purchaser Contractor or Seller Contractor, as applicable, and (C) the Inspection
Report and/or the Inspection Dispute Notice, provided that in no event shall
either party have any material ex parte communication with the Independent
Underwater Dock Expert. The Independent Underwater Dock Expert shall review each
of the Proposed Resolutions submitted by Purchaser and Seller concerning each of
the remaining disputed items together with the supporting materials submitted in
favor thereof. Purchaser and Seller shall instruct the Independent Underwater
Dock Expert to adopt as the resolution of each remaining disputed item (on an
item by item basis) either the Proposed Resolution of Seller or the Proposed
Resolution of Purchaser with respect to each such dispute item (and the
Independent Underwater Dock Expert shall have no power whatsoever to reach any
other result) and, in reaching its determination between the Purchaser
Resolution and the Seller Resolution, the Independent Underwater Dock Expert
shall adopt the resolution of each item that in its judgment is closest to the
conclusion that it independently has reached based on a review of all of the
information and materials made available to it hereunder. For the avoidance of
doubt, with respect to different items in dispute, the Independent Underwater
Dock Expert may adopt Purchaser’s Proposed Resolution of some items and Seller’s
Proposed Resolution of other items. The Independent Underwater Dock Expert shall
be instructed to use reasonable best efforts to perform its services and reach a
final determination with respect to the matters submitted to it for resolution
within thirty (30) days of submission to it of the Proposed Resolutions
submitted by Purchaser and Seller concerning each of the remaining disputed
items together with the supporting materials submitted in favor thereof and, in
any case, as promptly as practicable after such submission. In resolving any
disputed item, the Independent Underwater Dock Expert shall be bound by the
provisions of this Section 2.10 and any other relevant provisions of this
Agreement (including the terms of the Underwater Dock Inspection Scope). In
connection with the Independent Underwater Dock Expert’s consideration of the
dispute(s) submitted to it, each party hereto shall permit, and cause its
Affiliates and Representatives to permit, the Independent Underwater Dock Expert
and its Representatives to have reasonable access, during normal business hours
and upon reasonable notice, to all of its employees and Representatives with
knowledge of the issues in respect of the Underwater Dock and to the Underwater
Dock and all documentation, invoices, reports and other information relating
thereto, including in respect of any remediation work undertaken or proposed to
be undertaken in respect thereof, as the Independent Underwater Dock Expert or
any Representative thereof may reasonably request from time to time; provided,
however, that the determination and other actions taken by the Independent
Underwater Dock Expert in connection with its review of the Proposed Resolutions
of the parties and the other materials submitted shall not include the
undertaking of an actual underwater inspection by such Independent Underwater
Dock Expert, but shall rather be limited to a review of the materials and other
information submitted thereto in accordance with this Section 2.10. Without
limiting the foregoing, Purchaser and Seller agree to enter into a customary
engagement letter with the Independent

 

- 31 -



--------------------------------------------------------------------------------

Underwater Dock Expert (and shall provide customary indemnification thereto, if
so requested by the Independent Underwater Dock Expert), and any fees, costs or
expenses of the Independent Underwater Dock Expert (and, if applicable, the
American Arbitration Association if engaged pursuant to the definition of
Independent Underwater Dock Expert) in respect of its services as contemplated
by this Section 2.10 shall be borne fifty percent (50%) by Seller and fifty
percent (50%) by Purchaser.

(e) The Inspection Report, (i) if no Inspection Dispute Notice has been timely
delivered by either party, as originally submitted by the Agreed Contractor, or
(ii) if an Inspection Dispute Notice has been timely delivered by either
Purchaser or Seller, as adjusted pursuant to the resolution of such dispute in
accordance with this Section 2.10 (whether by mutual written agreement of
Purchaser and Seller, or by the determination of the Independent Underwater Dock
Expert or otherwise), is referred to herein as the “Final Underwater Dock
Report”.

(f) If (i) the Final Underwater Dock Report shall state that there are
Acceptable Claims, (ii) the aggregate amount of Eligible Costs and Expenses that
shall have been actually expended by Purchaser and its Affiliates shall, at the
relevant time of determination, exceed the Underwater Dock Threshold, and
(iii) Purchaser or an Affiliate thereof shall have completed the remediation of
the applicable Acceptable Claim and actually paid (or had paid on its behalf
other than pursuant to this Section 2.10) all costs and expenses required to be
paid in connection therewith, in each case as evidenced by appropriate invoices,
receipts and other documents and records reasonably requested by Seller, then,
with respect to any such Acceptable Claim, Purchaser and Seller shall promptly
(but in no event more than five (5) Business Days after the date that Purchaser
submits the evidence required hereby) deliver joint written instructions to the
Escrow Agent instructing it to pay to Purchaser from the Escrow Account an
amount equal to the amount of the Eligible Costs and Expenses actually paid by
Purchaser in connection with effecting remediation of such Acceptable Claim;
provided, however, that the aggregate amount that may be paid out of the Escrow
Account in respect of the remediation of any and all Acceptable Claims and any
and all Eligible Costs and Expenses paid by Purchaser or any Affiliate thereof
in connection therewith shall not exceed $8,000,000, it being agreed that any
Eligible Costs or Expenses incurred by Purchaser or any Affiliate thereof that
are in excess of such amount shall be for the sole account of Purchaser or the
applicable Affiliate thereof, and neither Seller or any Affiliate thereof shall
have any obligation or liability with respect thereto pursuant to this
Section 2.10 or any other provision of this Agreement or any other Transaction
Document and no other claim, including any claim pursuant to Article VIII
hereof, shall be made with respect thereto. Notwithstanding anything herein to
the contrary, in retaining any contractor or other Person (who may not be an
Affiliate of Purchaser or any Affiliate thereof) to perform any remediation or
similar services in respect of any Acceptable Claim, Purchaser shall comply with
the applicable provisions of the Escrow Agreement with respect thereto. For the
avoidance of doubt, the sole and exclusive source of recovery in respect of each
Acceptable Claim and any and all Eligible Costs and Expenses paid in connection
therewith shall be the Escrow Amount, and in no event shall (1) Seller or any
Affiliate thereof or any other Person have any direct liability or obligation in
respect of any such Acceptable Claim or any such Eligible Costs and Expenses, or
(2) Purchaser or any Affiliate thereof be entitled to recover any Eligible Costs
and Expenses or any other amounts in respect of any Acceptable Claim from any
source other than the Escrow Account or in an aggregate amount in excess of the
Escrow Amount on deposit in the

 

- 32 -



--------------------------------------------------------------------------------

Escrow Account as of any applicable date of determination, it being agreed that
on the date (if any) that the Escrow Amount is reduced to zero (0) for any
reason (including due to the release of the Escrow Amount from the Escrow
Account in accordance with the terms of the Escrow Agreement), the Purchaser and
its Affiliates shall have no right to recover any Eligible Costs and Expenses or
other amounts in respect of any Acceptable Claim. Notwithstanding anything
contained herein to the contrary (including the representations and warranties
in Article III), (x) neither Purchaser nor any Affiliate thereof shall have the
right to receive any payment in respect of any Acceptable Claim, Seller shall
not be required to deliver joint written instructions with respect thereto and
Purchaser shall forfeit any such Acceptable Claim (and such Acceptable Claim
shall therefore be deemed to not exist), if Purchaser or any Affiliate thereof
has not commenced remediation in respect of an Acceptable Claim within twelve
(12) months of the Closing Date, or if any time after the Closing Date Purchaser
does not proceed with reasonable diligence to complete the remediation with
respect to such Acceptable Claim, and (y)(A) the rights of Purchaser and its
Affiliates set forth in this Section 2.10 are the sole and exclusive remedy with
respect to any claim concerning the condition, fitness or any other matter
relating to the Underwater Dock, (B) Seller makes no representation or warranty
as to the condition, fitness or any other matter relating to the Underwater
Dock, and (C) subject to the terms of this Section 2.10 with respect to
Acceptable Claims, with respect to the condition, fitness and other matters
relating to the Underwater Dock, Purchaser hereby acknowledges and agrees that
it is acquiring the Underwater Dock on an “as is, where is” and with all faults
basis in its present condition with all known and unknown defects, and without
representations, warranties or covenants, express or implied, of any kind or
nature.

(g) The amount of any and all Eligible Costs and Expenses shall be determined
net of any amounts recovered or reasonably expected to be recovered by the
Purchaser or any Affiliate thereof (including, following the Closing, the
Company and its Subsidiaries), as applicable, under insurance policies or from
other collateral sources (such as contractual indemnities of any Person which
are contained outside of this Agreement) with respect to such Eligible Costs and
Expenses. In any case where Purchaser or any Affiliate thereof (including,
following the Closing, the Company and its Subsidiaries) recovers, under
insurance policies or from other collateral sources, any amount in respect of an
Acceptable Claim for which Purchaser received a payment pursuant to this
Section 2.10, Purchaser shall promptly pay over to the Escrow Agent for
re-inclusion in the Escrow Account the amount so recovered (after deducting
therefrom the amount of any reasonable out-of-pocket, third-party expenses
incurred by Purchaser or such Affiliate in procuring such recovery); provided,
however, that if such recovery is made after the Release Date, such amounts
shall be paid directly to Seller; provided further, however, that if, as of the
Release Date, there shall be claims pending against the Escrow Amount, then only
the amount that is so recovered that is in excess of the aggregate amount of all
such pending claims shall be paid to Seller and the balance shall promptly paid
over to the Escrow Agent for re-inclusion in the Escrow Account in accordance
with the terms set forth herein. In addition, Purchaser shall not be entitled to
any payment pursuant to this Section 2.10 for any Eligible Costs and Expenses to
the extent that Purchaser or any Affiliate thereof (including, following the
Closing, the Company and its Subsidiaries) could have, with commercially
reasonable efforts, mitigated or prevented the need for such Eligible Costs and
Expenses.

(h) The parties acknowledge that the payments contemplated by this Section 2.10
are intended by the parties to be treated as part of the Closing Consideration
and the parties will treat

 

- 33 -



--------------------------------------------------------------------------------

any such payment as an adjustment to the Closing Consideration for Tax and
financial reporting purposes. Purchaser and Seller agree not to take any
position, including, without limitation, for federal, state, foreign or local
Tax purposes, that is inconsistent with the intent expressed in this
Section 2.10(h).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as (a) disclosed in any Qualifying SEC Report (other than (i) any
information that is contained solely in the “Risk Factors” section of such
Qualifying SEC Reports and (ii) any forward-looking statements contained in such
Qualifying SEC Reports), if the relevance of such disclosure as an exception to
one or more of the following representations and warranties is reasonably
apparent, or (b) set forth on the Seller Disclosure Schedule and subject to the
terms set forth in Section 9.6 of this Agreement, Seller represents and warrants
to Purchaser as follows:

Section 3.1 Organizational Status. Each of the Company and its Subsidiaries is
duly organized and validly existing under the Laws of its governing jurisdiction
and each (a) has all requisite limited liability company power and authority to
carry on its business as it is now being conducted and (b) is duly qualified to
do business and is in good standing in each of the jurisdictions in which the
ownership, operation or leasing of its properties and assets and the conduct of
the Business requires it to be so qualified. Seller has made available to
Purchaser copies of the Organizational Documents of the Company and its
Subsidiaries as in effect on the date hereof. Neither the Company nor any of its
Subsidiaries is in default under or in violation of any of its Organizational
Documents in any material respect.

Section 3.2 Authorization. The execution and delivery of this Agreement and the
other Transaction Documents by Seller, and the consummation by Seller of the
transactions contemplated hereby and thereby, and the performance by Seller of
its obligations hereunder and thereunder, have been duly and validly authorized
by all requisite limited liability company action on the part of Seller. This
Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Purchaser) this Agreement constitutes,
and the other Transaction Documents, when executed and delivered by Seller
(assuming due authorization, execution and delivery by Purchaser and any other
Person party thereto) will constitute, a valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally or by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

Section 3.3 No Conflict. Assuming all Governmental Filings and waiting periods
described in or contemplated by Section 3.4 have been obtained or made, or have
expired, the execution and delivery of this Agreement and the other Transaction
Documents by Seller and the consummation by Seller of the transactions
contemplated hereby and thereby will not (a) contravene, conflict with or
violate any applicable Law or Governmental Order to which any of Seller, the
Company or the Subsidiaries of the Company are subject, (b) with or without
notice, lapse of time or both, conflict with, result in a violation or breach
of, or constitute a default

 

- 34 -



--------------------------------------------------------------------------------

under, result in the acceleration of or create in any party the right to
exercise any remedy or to obtain any additional rights under, or to accelerate,
terminate or cancel any Contract to which Seller or its Subsidiaries (including
the Company and its Subsidiaries) is a party or by which Seller or its
Subsidiaries (including the Company and its Subsidiaries) is bound or to which
the assets of Seller or its Subsidiaries (including the Company and its
Subsidiaries) are subject or (c) contravene, conflict with or violate the
Organizational Documents of Seller, the Company or the Subsidiaries of the
Company or any resolution adopted by the managers or members (or Persons
exercising similar authority) of Seller, the Company or the Subsidiaries of the
Company, other than, in the case of clauses (a) and (b) above, any such
violations, conflicts, breaches, defaults, accelerations or rights that would
not reasonably be expected to have a Material Adverse Effect.

Section 3.4 Consents; Governmental Filings. None of Seller, the Company or any
Subsidiary of the Company is required to obtain consent from any Person (other
than a Governmental Entity) in connection with the execution and delivery of
this Agreement or any other Transaction Document or the consummation or the
performance of any of the transactions contemplated therein, except where the
failure to obtain any such consent would not reasonably be expected to be
material to the Company and its Subsidiaries, taken as a whole. No filings or
registrations with, notifications to, or authorizations, consents or approvals
of, a Governmental Entity (collectively, “Governmental Filings”) are required to
be obtained or made by any of Seller, the Company or the Subsidiaries of the
Company in connection with the execution and delivery of this Agreement or the
other Transaction Documents by Seller or the consummation by Seller of the
transactions contemplated hereby or thereby, except (a) compliance with and
filings under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”), (b) compliance with and
filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations promulgated thereunder (the “HSR Act”), (c) Governmental
Filings that become applicable as a result of matters specifically related to
Purchaser or its Affiliates and (d) such other Governmental Filings, the failure
of which to be obtained or made would not reasonably be expected to be material
to the Company and its Subsidiaries, taken as a whole.

Section 3.5 Capital Structure; Subsidiaries.

(a) Seller owns (of record and beneficially) all of the Interests free and clear
of any Encumbrances (except for (i) any Encumbrances arising pursuant to
applicable securities Laws or that were created by or arise pursuant to the
terms of this Agreement or the other Transaction Documents, and (ii) any
Encumbrances shown in Section 3.5(a) of the Seller Disclosure Schedule which
will be released prior to Closing). The Interests are duly authorized and were
validly issued and constitute all of the outstanding equity interests of the
Company. There are no (A) outstanding obligations, options, warrants,
convertible securities or other rights, agreements or commitments obligating
Seller or the Company to issue or sell or otherwise transfer any equity
interests of the Company, (B) outstanding obligations of the Company to
repurchase, redeem or otherwise acquire any equity interests of the Company, or
(C) voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any equity
interests of the Company. The assignments, endorsements, membership interest
powers or other instruments of transfer to be delivered by Seller to Purchaser
at the Closing will be sufficient to transfer Seller’s entire interest in the
Interests (of record and beneficially). Upon transfer to Purchaser of the
certificates representing the Interests, Purchaser will receive good title to
the Interests, free and clear of all Encumbrances (other than Encumbrances
arising pursuant to applicable securities Laws).

 

- 35 -



--------------------------------------------------------------------------------

(b) As of the date of this Agreement, the Company does not have any Subsidiaries
and does not own an equity interest in any Person. As of the Closing Date, the
Company’s only Subsidiaries, and the only Persons in which the Company owns any
equity interests, are the Subsidiaries listed on Section 3.5(b) of the Seller
Disclosure Schedule. All of the equity interests of the Persons that shall be
Subsidiaries of the Company as of the Closing are duly authorized and were
validly issued and (as of the Closing Date) shall be owned (of record and
beneficially) by the Company free and clear of any Encumbrances (except for any
Encumbrances arising pursuant to applicable Securities Laws or that were created
by or arise pursuant to the terms of this Agreement or the other Transaction
Documents). As of the Closing, there shall be no (i) outstanding obligations,
options, warrants, convertible securities or other rights, agreements or
commitments obligating the Company or any such Subsidiary thereof to issue or
sell or otherwise transfer any equity interests of any such Subsidiary of the
Company, (ii) outstanding obligations of any such Subsidiary of the Company to
repurchase, redeem or otherwise acquire any of its equity interests, or
(iii) voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any equity
interests of any such Subsidiary of the Company.

(c) As of immediately following the Closing, neither the Company nor any of its
Subsidiaries shall be an obligor with respect to any Company Debt referred to in
clause (i) of the definition thereof, whether as a primary obligor, guarantor or
otherwise.

Section 3.6 Financial Statements; Books and Records; Accounts Receivable.

(a) Seller has made available to Purchaser a true and complete copy of the
Financial Statements. The Financial Statements fairly present in all material
respects the consolidated financial position of the Company and U.S. United
Inland Services, LLC as and at the respective dates thereof and the consolidated
results of operations and cash flows of the Company and U.S. United Inland
Services, LLC for the respective periods then ended (subject to year-end audit
adjustments and to any other adjustments described therein, including the notes
thereto) and were prepared in conformity with GAAP (except, in the case of the
unaudited financial statements, as permitted by Form 10-Q of the SEC and,
without limiting the foregoing, for the lack of footnotes thereto) applied on a
consistent basis during the periods involved (except as may be indicated therein
or in the notes thereto). The Financial Statements (i) were prepared from, and
are consistent in all material respect with, the accounting records of the
Company and U.S. United Inland Services, LLC and (ii) are consistent in all
material respects with the unaudited financial statements of the Company
included in the consolidated financial statements of Seller included in the
Qualifying SEC Reports covering the relevant period covered by the such
Financial Statements.

(b) Seller has devised and maintained, and has applied to the Company and its
Subsidiaries, a system of internal accounting controls that are designed to
provide reasonable assurances regarding (i) the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP, (ii) receipts and expenditures of the Company and its
Subsidiaries being made only in accordance with authorization of management,

 

- 36 -



--------------------------------------------------------------------------------

(iii) prevention or timely detection of the unauthorized acquisition, use or
disposition of the Company’s and its Subsidiary’s assets, and (iv) recorded
accountability for assets being compared with the existing assets at reasonable
intervals, with appropriate action taken with respect to any differences.

(c) The minute books of the Company and each of its Subsidiaries contain
complete and correct records, in all material respects, of all meetings held of,
and actions taken by written consent of, the holders of voting securities, the
board of directors or Persons exercising similar authority, and committees of
the board of directors or Persons exercising similar authority, of the Company
and its Subsidiaries.

(d) All accounts receivable of the Company and each of its Subsidiaries, whether
or not reflected on the Balance Sheet, represent obligations arising from sales
actually made or services actually performed by the Company or any Subsidiary
thereof in the ordinary course of business.

Section 3.7 Undisclosed Liabilities. Except for (i) liabilities which are
accrued or reserved against in the Balance Sheet or disclosed (if applicable) in
the notes thereto or in the notes to the other Financial Statements that are
subject to the representations and warranties set forth in Section 3.6(a),
(ii) liabilities incurred since the Balance Sheet Date in the ordinary course of
business of the Company or its Subsidiaries, (iii) liabilities arising in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby or thereby, (iv) liabilities to be included in the computation of Net
Working Capital or Closing Company Debt and (v) liabilities disclosed on another
section of the Seller Disclosure Schedule, the Company and its Subsidiaries do
not have any liabilities that are material to the Company and its Subsidiaries,
taken as a whole, and that are required to be reflected or reserved against on a
consolidated balance sheet of the Company prepared in accordance with GAAP.

Section 3.8 Absence of Certain Changes.

(a) Except as set forth on Section 3.8(a) of the Seller Disclosure Schedule,
from the Balance Sheet Date through the date of this Agreement, there has not
occurred any:

(i) Material Adverse Effect;

(ii) Adoption of, amendment to, or material increase or decrease in the payments
to or benefits under any Company Plans;

(iii) Any material increase or decrease by the Company or any of its
Subsidiaries of any bonus, salary, benefit or other compensation to any officer
of the Company or any Subsidiary thereof, or entry into or amendment of any
employment, severance, change of control or similar Contract, in each case with
any director, manager, officer, employee or consultant of the Company or any
Subsidiary thereof;

(iv) damage to or destruction or loss of any material asset owned or used by the
Company or any of its Subsidiaries that is not covered by insurance.

 

- 37 -



--------------------------------------------------------------------------------

(b) Except as contemplated by this Agreement or the other Transaction Documents,
from the Balance Sheet Date through the date of this Agreement, the Company and
its Subsidiaries have conducted the Business in the ordinary course in all
material respects, and none of the Company or its Subsidiaries has:

(i) amended its Organizational Documents;

(ii) adopted a plan or agreement of liquidation, dissolution, merger,
consolidation, recapitalization or other reorganization;

(iii) (A) issued, sold, transferred or disposed of any of its equity interests,
(B) granted any options, warrants or other rights to purchase or obtain any of
its equity interests, (C) split, combined, subdivided or reclassified any of its
equity interests, (D) declared, set aside or paid any dividend or other
distribution, other than any dividend or distribution payable in cash, with
respect to any of its equity interests or (E) redeemed, purchased or otherwise
acquired any of its equity interests;

(iv) entered into or consummated any transaction involving the acquisition of
the business, stock, assets or other properties of any other Person for
consideration in excess of $2,500,000, except pursuant to existing Contracts and
except purchases of assets and properties in the ordinary course of business;

(v) sold, leased, licensed or otherwise disposed of any assets or property for
consideration in excess of $2,500,000, except pursuant to existing Contracts and
except in the ordinary course of business;

(vi) except as may be required as a result of a change in Law or in GAAP,
materially changed any of its material accounting principles or practices;

(vii) made or rescinded any material Tax election with respect to the Company or
its Subsidiaries, other than in the ordinary course of business; or

(viii) agreed or otherwise committed to take any of the foregoing actions.

Section 3.9 Legal Proceedings; Governmental Orders. There are no Actions pending
or, to the Knowledge of Seller, threatened in writing against Seller, the
Company or the Subsidiaries of the Company, in each case as of the date hereof
that, if adversely determined against the Company or any such Subsidiary would
be reasonably likely to result in liability to the Company or such Subsidiary in
excess of $200,000 with respect to any such Action. None of the Company or its
Subsidiaries is subject to any Governmental Order other than any Governmental
Order that is generally applicable to Persons engaged in businesses similar to
the Business. Each of the Company and its Subsidiaries has at all times since
January 1, 2010 been in compliance in all material respects with each such
Governmental Order to which they, or any assets owned or used by them, are or
have been subject.

 

- 38 -



--------------------------------------------------------------------------------

Section 3.10 Compliance with Laws; Permits.

(a) The Company and its Subsidiaries have at all times since January 1, 2010
operated the Business in compliance in all material respects with applicable
Laws. Since January 1, 2010 and prior to the date hereof, none of the Company or
its Subsidiaries has received any written notice or, to the Knowledge of Seller,
any oral communication from any Governmental Entity or any other Person
regarding any actual, alleged, or potential violation of, or failure to comply
with, any Law in any material respect, except for any of the foregoing that have
been resolved prior to the date hereof.

(b) (i) All approvals, permits and licenses of Governmental Entities required to
conduct, and that are material to, the Business as currently conducted
(collectively, “Permits”) have been obtained by one or more of the Company or
its Subsidiaries, (ii) all such Permits are valid and in full force and effect,
and (iii) the Business has at all times been operated in compliance in all
material respects with all such Permits. Since January 1, 2010 and prior to the
date hereof, none of the Company or its Subsidiaries has received any written
notice or, to the Knowledge of Seller, oral communication from any Governmental
Entity or any other Person regarding (A) any actual, alleged, or potential
violation of, or failure to comply with, any Permit in any material respect, or
(B) any actual, proposed, or potential revocation, suspension, cancellation,
termination or modification of any Permit, except in each case for any of the
foregoing that have been resolved prior to the date hereof. All applications
required to have been filed for the renewal or reissuance of the Permits have
been duly filed on a timely basis with the appropriate Governmental Entities,
and all other filings required to have been made with respect to such Permits
have been duly made on a timely basis with the appropriate Governmental
Entities, except where the failure to take any such action would not reasonably
be expected to be material to the Company and its Subsidiaries, taken as a
whole.

Section 3.11 Environmental Matters. Except as would not reasonably be expected
to have a Material Adverse Effect:

(a) One or more of the Company or its Subsidiaries have obtained all Permits
that are required under any Environmental Law for the operation of the Business
as currently being conducted and all such Permits are in full force and effect
and the Business is being, and since January 1, 2010 has been, operated in
compliance therewith.

(b) The Company and its Subsidiaries are and since January 1, 2010 have been
operating the Business in compliance with Environmental Laws.

(c) Neither the Company nor any of its Subsidiaries has had a material release
or discharge of any Hazardous Substances on, under, in or from the Real Property
that is currently subject to any investigation, remediation or monitoring, or is
reasonably likely to result in a liability to the Company or any Subsidiary
thereof (that is not covered by available insurance) pursuant to applicable
Environmental Laws.

(d) None of the Company or its Subsidiaries has received any written notice,
demand, letter, information request or claim alleging a violation or liability
under any Environmental Law during the past five (5) years and none of the
Company or its Subsidiaries is party to any Action or Governmental Order
alleging liability under any Environmental Law.

 

- 39 -



--------------------------------------------------------------------------------

(e) As used herein, “Environmental Law” means any Law applicable to the Business
relating to (i) the protection of the natural environment, (ii) the protection
of human health and safety as it pertains to exposure to Hazardous Substances
released or discharged into the natural environment or (iii) the handling, use,
presence, disposal, treatment, storage, release, discharge or threatened release
or discharge of any Hazardous Substance. “Hazardous Substance” means any
substance that is (i) listed, classified, regulated or defined pursuant to any
Environmental Law to be a pollutant, contaminant, waste, hazardous waste,
hazardous substance, hazardous material, toxic substance, deleterious substance
or dangerous good, (ii) any petroleum product or by-product and (iii) any
asbestos-containing material.

(f) This Section 3.11 and Section 3.10 contain the sole and exclusive
representations and warranties of Seller with respect to environmental matters,
including any matters arising under any Environmental Law, and no other
representation or warranty contained herein shall apply or cover or be deemed to
apply or cover any environmental matters, notwithstanding anything to the
contrary contained therein.

Section 3.12 Taxes.

(a) The Company and its Subsidiaries (i) have timely filed (taking into account
extensions) all income and other material Tax Returns required to have been
filed by them, (ii) have timely paid all material Taxes due and payable with
respect to such Tax Returns, and (iii) with respect to any period for which Tax
Returns have not yet been filed or for which Taxes are not yet due or owing,
have made adequate accruals for such Taxes on the financial statements as and to
the extent required by GAAP.

(b) There are no pending or, to the Knowledge of Seller, threatened Actions for
the assessment or collection of Taxes with respect to any of the Company or its
Subsidiaries.

(c) There are no liens for material Taxes against any of the material assets of
any of the Company or its Subsidiaries, other than liens for Taxes not yet due
and payable or that are being contested in good faith.

(d) Since January 1, 2010, none of the Company or its Subsidiaries has executed
or filed with any Tax authority any agreement extending the period for
assessment or collection of any material Taxes.

(e) There is no unresolved written claim that has been received from a
Governmental Entity in a jurisdiction where the Company or any Subsidiary does
not file Tax Returns asserting that the Company or any Subsidiary is or may be
subject to taxation in any such jurisdiction.

(f) The Company and its Subsidiaries have materially complied with all
applicable Tax Laws relating to the payment and withholding of Taxes and have
duly and timely withheld and paid over to the appropriate Governmental Entity
all material amounts required to be so withheld and paid under all applicable
Tax Laws.

(g) The Company and its Subsidiaries are treated as disregarded entities for
U.S. federal income tax purposes under Treasury Regulations Section 301.7701-3,
and neither an entity classification election nor any change in entity
classification has been made with respect to the Company or any of its
Subsidiaries for U.S. federal income Tax purposes under Treasury Regulations
Section 301.7701-3.

 

- 40 -



--------------------------------------------------------------------------------

(h) There is no tax sharing agreement, tax allocation agreement, tax indemnity
obligation, or similar agreement, arrangement, understanding, or practice, oral
or written, with respect to Taxes that will require any payment by the Company
or any of its Subsidiaries.

(i) No Tax Return of the Company or any of its Subsidiaries is under audit as of
the date hereof by the Internal Revenue Service or any Governmental Entity, and
no written notice of such an audit has been received by the Company or any of
its Subsidiaries prior to the date hereof.

(j) Seller is not a foreign person within the meaning of Section 1445(f)(3) of
the Code. Neither the Company nor any of its Subsidiaries has been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii).

Section 3.13 Labor. (a) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or any other labor-related
agreements with any labor union applicable to any employees of the Company or
its Subsidiaries, and no such agreement is being negotiated by the Company or
any Subsidiary thereof as of the date hereof; and (b) no material work stoppage
involving the Company or any of its Subsidiaries is pending or, to the Knowledge
of Seller, threatened by any labor dispute or Action.

Section 3.14 Benefit Plans.

(a) Section 3.14(a) of the Seller Disclosure Schedule contains a true and
complete list, as of the date hereof, of each material deferred compensation,
incentive compensation, equity purchase, equity option and other equity
compensation plan, program or agreement; each material severance or termination
pay, medical, surgical, hospitalization, life insurance and other “welfare”
plan, fund or program (within the meaning of section 3(1) of ERISA); each
material profit-sharing, equity bonus or other “pension” plan, fund or program
(within the meaning of section 3(2) of ERISA); each material employment,
termination or severance agreement; and each other material employee benefit
plan, fund, program or agreement, in each case, that is sponsored, maintained,
or contributed to by the Company or any of its Subsidiaries or maintained by
Seller for the benefit of employees of the Company or its Subsidiaries or in
which employees of the Company or its Subsidiaries participate (the “Company
Plans”), and Section 3.14(a) of the Seller Disclosure Schedule indicates which
of such Company Plans, if any, are sponsored or maintained by the Company or any
Subsidiary thereof. With respect to each Company Plan, Seller has heretofore
made available to Purchaser true and complete copies, to the extent applicable,
of the plan documents and any amendments thereto and any related trust or other
funding vehicle and any reports or summaries required under ERISA or the Code.

(b) To the Knowledge of Seller, (i) no liability under Title IV or Section 302
of ERISA has been incurred by the Company or any Subsidiary thereof that has not
been satisfied in full, and (ii) no condition exists that presents a material
risk to the Company or any Subsidiary thereof of incurring any such liability.
No Company Plan is a “multiemployer pension plan,” as defined in section 3(37)
of ERISA.

 

- 41 -



--------------------------------------------------------------------------------

(c) Each Company Plan has been operated and administered in all material
respects as it relates to employees of the Company in accordance with its terms
and applicable Law, including ERISA and the Code.

(d) No Company Plan provides medical, surgical, hospitalization, death or
similar benefits (whether or not insured) for current or former employees of the
Company or any Subsidiary for periods extending beyond their retirement dates or
other termination of service, other than coverage mandated by applicable Law.

(e) The consummation of the transactions contemplated by this Agreement will
not, either alone or in combination with another event, (i) entitle any current
or former employee of the Company or any Subsidiary to severance pay,
unemployment compensation, or any other payment under any Company Plan, or
(ii) accelerate the time of payment or vesting, or increase the amount of
compensation due any such employee under any Company Plan.

(f) There are no pending or, to the Knowledge of Seller, threatened claims by or
on behalf of any Company Plan, by any employee or beneficiary covered under any
such Company Plan, or otherwise involving any such Company Plan (other than
routine claims for benefits), in each case relating to any employee of the
Company or any Subsidiary thereof.

Section 3.15 Company Contracts.

(a) Section 3.15(a) of the Seller Disclosure Schedule sets forth a true and
complete list of Contracts in effect as of the date of this Agreement to which
any of the Company or its Subsidiaries is a party or by which any of them is
otherwise expressly bound, in each case which are in the categories listed below
(collectively with the Company Leases, the “Company Contracts”); provided,
however, that a Contract referenced by more than one description need only be
listed once on the Seller Disclosure Schedule:

(i) Any partnership or joint venture Contract with a third party;

(ii) any Contract containing a covenant not to compete that impairs the ability
of the Company or its Subsidiaries to freely conduct the Business in any
geographic area;

(iii) any Contract evidencing or guaranteeing Company Debt in excess of
$100,000;

(iv) any operating agreement, management agreement, crewing agreement, contract
of affreightment, transportation agreement or financial lease with respect to
any Vessel that, in each case, by its terms requires payments by or to any of
the Company or its Subsidiaries in excess of $250,000 during any full year
during the term thereof (without giving effect to any renewal periods
thereunder);

 

- 42 -



--------------------------------------------------------------------------------

(v) any Contract for the purchase or sale of any Vessel for consideration that
is reasonably expected to be in excess of $250,000 for any single Vessel, but
only if the consummation of the transactions contemplated thereby has not
occurred prior to the date of this Agreement;

(vi) any Contract for the charter of any Vessel that requires payments by or to
the Company or any Subsidiary thereof in excess of $250,000 during any full year
during the term thereof (without giving effect to any renewal periods
thereunder); and

(vii) the TECO Agreement and any Package Contract;

(viii) any other Contract, not otherwise covered by clauses (i) through (vi) of
this Section 3.15(a), that requires payments by or to any of the Company or its
Subsidiaries in excess of $250,000 during any full year during the term thereof
(without giving effect to any renewal periods thereunder) and is not terminable
on ninety (90) days or less notice by the Company thereof without payment of an
amount in excess of $250,000.

(b) (i) Each Company Contract (A) constitutes a valid and binding obligation of
the Company or the Subsidiary of the Company party thereto and, to the Knowledge
of Seller, the other parties thereto, and (B) assuming such Company Contract is
a valid and binding obligation of and enforceable against the other parties
thereto, is enforceable against the Company or Subsidiary of the Company that is
a party thereto, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity), and
(ii) none of the Company or its Subsidiaries is in material breach or default
under any Company Contract and none of the Company or its Subsidiaries has given
written notice of a material breach or default to any other party thereunder.
True and complete copies of each Company Contract have been delivered or made
available to Purchaser or its Representatives.

Section 3.16 Insurance. Section 3.16 of the Seller Disclosure Schedule sets
forth a true and complete list of all material policies of insurance maintained
by Seller that provide coverage with respect to the Business and the Company’s
and each of its Subsidiaries’ properties and assets that are in effect as of the
date of this Agreement (the “Insurance Policies”). All of the Insurance Policies
are in full force and effect (other than any policies that, following the date
hereof, cease to be in full force and effect as a result of expiring in
accordance with their terms). As of the date hereof, there is no claim by Seller
with respect to the Company or any of its Subsidiaries pending under any such
Insurance Policies as to which coverage has been denied or disputed in writing
by the applicable insurers. All premiums due and payable under all such
Insurance Policies which have become due have been paid and Seller (as it
relates to the Company or its Subsidiaries, as applicable) is in compliance in
all material respects with the terms and conditions of such Insurance Policies.

 

- 43 -



--------------------------------------------------------------------------------

Section 3.17 Real and Personal Property.

(a) Section 3.17(a) of the Seller Disclosure Schedule sets forth a true and
complete list of all real property owned by the Company or any of its
Subsidiaries as of the date of this Agreement (the “Owned Real Property”). The
Company has title in fee simple, free and clear of Encumbrances (other than
Permitted Encumbrances), to all of the Owned Real Property. With respect to each
such parcel of Owned Real Property: (i) there are no written leases, subleases,
licenses, concessions or other agreements granting any Person (other than the
Company or any Subsidiary thereof) the right of use or occupancy of any portion
of such parcel; and (ii) there are no outstanding rights of first refusal,
rights of first offer or options to purchase such parcel or interest therein.

(b) Section 3.17(b) of the Seller Disclosure Schedule sets forth a true and
complete list, as of the date hereof, of all of the material leases, material
subleases or other material instruments or material permits pursuant to which
the Company or any of its Subsidiaries holds a leasehold or subleasehold estate
or other right to use or occupy any interest in real property owned by another
Person (collectively, the “Company Leases”), and each leased or subleased parcel
of real property in which the Company or any of its Subsidiaries is a tenant,
subtenant or occupant thereunder (the “Leased Real Property”). The Company
Leases contain the entire agreement between the landlord of each Leased Real
Property and the Company or its Subsidiary and there is no other Contract
between the landlord and the Company or its Subsidiary affecting the Leased Real
Property.

(c) Neither the Company nor any of its Subsidiaries is a party to any lease,
sublease, concession agreement, or use or occupancy agreement under which the
Company or any of its Subsidiaries is a landlord, sublandlord, licensor, grantor
of occupancy rights or sub-lessor of the Leased Real Property, other than any of
the foregoing with the Company or a Subsidiary thereof.

(d) The Company or its Subsidiaries own all tangible personal property reflected
as owned in the Balance Sheet, free and clear of all Encumbrances other than
Permitted Encumbrances or Encumbrances arising pursuant to the terms of the ABL
Facility (and related documentation), the Indenture (and related documentation)
or other Contracts entered into in the ordinary course of business, except any
such personal property that was sold or otherwise disposed of since the date of
the Balance Sheet or is sold or otherwise disposed of in accordance with, or as
contemplated by, the terms set forth herein or the other Transaction Documents.
All the tangible personal property purchased or otherwise acquired by the
Company and its Subsidiaries since the Balance Sheet Date is owned by the
Company or its Subsidiaries free and clear of all Encumbrances, other than
Permitted Encumbrances or Encumbrances arising pursuant to the terms of the ABL
Facility (and related documentation), the Indenture (and related documentation)
or other Contracts entered into in the ordinary course of business, except any
such personal property that was sold or otherwise disposed of since the date of
the purchase or other acquisition thereof or is sold or otherwise disposed of in
accordance with, or as contemplated by, the terms set forth herein or the other
Transaction Documents. As of immediately following the Closing, the tangible
personal property owned by the Company or its Subsidiaries shall not be subject
to any Encumbrances pursuant to the ABL Facility or the Indenture. A copy of the
fixed asset register of the Company and each of its Subsidiaries as of March 31,
2012, has been delivered to Purchaser prior to the date hereof. Such register
contains a complete and correct list in all material respects of the fixed
assets of the Company and its Subsidiaries as of March 31, 2012.

 

- 44 -



--------------------------------------------------------------------------------

Section 3.18 Intellectual Property. Section 3.18 of the Seller Disclosure
Schedule sets forth a true and complete list of all material (a) Patents,
(b) Trademark applications and registrations and (c) Copyright applications and
registrations, in each case owned by any of the Company or its Subsidiaries as
of the date hereof. To the Knowledge of Seller, (i) the conduct of the Business
as currently conducted does not materially infringe or otherwise materially
violate any Person’s Intellectual Property rights, and there is no such claim
pending or threatened in writing against any of the Company or its Subsidiaries,
and (ii) no Person is materially infringing or otherwise materially violating
any Company Intellectual Property right owned by any of the Company or its
Subsidiaries, and no such claims are pending or threatened in writing against
any Person by any of the Company or its Subsidiaries.

Section 3.19 Affiliate Transactions. Other than employment, retention, change of
control, severance or similar Contracts entered into with officers or employees
of the Company or any Subsidiary thereof, the Package Contracts, the TECO
Agreement, the Intercompany Agreements and certain other material intercompany
transactions entered into outside of the ordinary course of business between the
Company (or a Subsidiary thereof) and certain other Subsidiaries of Seller, all
of which (in the case of such other material intercompany transactions) are set
forth in Section 3.19 of the Seller Disclosure Schedule, there are no Contracts
in effect as of the date hereof pursuant to which the Company or any of its
Subsidiaries makes, provides or receives material payments or material services
to or from Seller or any Subsidiary thereof other than the Company or any of its
Subsidiaries. Neither Seller nor any Affiliate thereof (other than the Company
or any Subsidiary thereof) owns any of the assets or properties used by the
Company and its Subsidiaries in the operation of the Business.

Section 3.20 Significant Customers and Significant Suppliers. Section 3.20 of
the Seller Disclosure Schedule sets forth a true and correct list of the names
of the top ten (10) customers and suppliers of the Business (measured by, in the
case of customers of the Business, the aggregate amount of revenue derived by
the Company and its Subsidiaries from such customers and, in the case of
suppliers of the Business, the aggregate dollar volume of purchases made by the
Company and its Subsidiaries from such suppliers) during the fiscal year of the
Company ended December 31, 2011 (the “Significant Customers” and “Significant
Suppliers,” respectively). None of the Significant Customers or Significant
Suppliers have informed the Company or any Subsidiary thereof in writing prior
to the date hereof that any such Significant Customer or Significant Supplier
intends to terminate or materially reduce its obligations to or business
relationship with the Company and/or any of its Subsidiaries.

Section 3.21 Brokers’ Fees. No broker, investment banker, financial advisor or
other Person, other than Merrill Lynch, Pierce, Fenner & Smith Incorporated, is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of Seller or any of its
Affiliates.

Section 3.22 Disclaimer of Other Representations and Warranties. NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES EXPRESSLY MADE BY SELLER IN THIS ARTICLE III, NEITHER SELLER, THE
COMPANY, ANY SUBSIDIARY OR AFFILIATE THEREOF NOR ANY OTHER PERSON MAKES ANY

 

- 45 -



--------------------------------------------------------------------------------

REPRESENTATION OR WARRANTY WITH RESPECT TO SELLER, THE COMPANY, ITS SUBSIDIARIES
OR ANY OTHER PERSON OR THEIR RESPECTIVE BUSINESSES, OPERATIONS, ASSETS,
LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS, NOTWITHSTANDING
THE DELIVERY OR DISCLOSURE TO PURCHASER OR ANY OF ITS AFFILIATES OR
REPRESENTATIVES OF ANY DOCUMENTATION, FORECASTS, PROJECTIONS OR OTHER
INFORMATION WITH RESPECT TO ANY ONE OR MORE OF THE FOREGOING, AND PURCHASER
HEREBY ACKNOWLEDGES AND CONFIRMS THAT, OTHER THAN THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS ARTICLE III, IT HAS NOT RELIED ON ANY OTHER
INFORMATION IN DETERMINING TO EXECUTE THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
INCLUDING ANY OF THE FORECASTS OR PROJECTIONS MADE AVAILABLE DURING DUE
DILIGENCE OR OTHERWISE. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
MADE BY SELLER IN THIS ARTICLE III, ALL OTHER REPRESENTATIONS AND WARRANTIES,
WHETHER EXPRESS OR IMPLIED, ARE EXPRESSLY DISCLAIMED BY SELLER.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

Section 4.1 Organizational Status. Purchaser is duly incorporated or organized
and validly existing under the Laws of its governing jurisdiction and (a) has
all requisite corporate or other entity power and authority to carry on its
business as it is now being conducted and (b) is duly qualified to do business
in each of the jurisdictions in which the ownership, operation or leasing of its
properties and assets and the conduct of its business requires it to be so
qualified, except where the failure to have such power and authority or to be so
qualified would not reasonably be expected to materially impair or delay
Purchaser’s ability to perform its obligations under this Agreement or the other
Transaction Documents or to consummate the transactions contemplated hereby or
thereby.

Section 4.2 Authorization. The execution and delivery of this Agreement and the
other Transaction Documents by Purchaser, and the consummation by Purchaser of
the transactions contemplated hereby and thereby, and the performance by
Purchaser of its obligations hereunder and thereunder have been duly and validly
authorized by all requisite corporate or other similar organizational action on
the part of Purchaser. This Agreement has been duly executed and delivered by
Purchaser and (assuming due authorization, execution and delivery by Seller)
this Agreement constitutes, and the other Transaction Documents, when executed
and delivered by Purchaser (assuming due authorization, execution and delivery
by the other parties thereto) will constitute, a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally or by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

 

- 46 -



--------------------------------------------------------------------------------

Section 4.3 No Conflict. Assuming all Governmental Filings and waiting periods
described in or contemplated by Section 4.4 have been obtained or made, or have
expired, the execution and delivery of this Agreement and the other Transaction
Documents by Purchaser and the consummation by Purchaser of the transactions
contemplated hereby and thereby will not (a) violate any applicable Law to which
any of Purchaser or its Affiliates are subject, (b) with or without notice,
lapse of time or both, conflict with, result in a violation or breach of, or
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate or cancel any Contract to which Purchaser or
its Affiliates is a party or by which Purchaser or its Affiliates is bound or to
which the assets of Purchaser or its Affiliates are subject, or (c) violate the
Organizational Documents of any of Purchaser or its Affiliates, other than, in
the case of clauses (a) and (b) above, any such violations, defaults, conflicts,
breaches, accelerations or rights that would not reasonably be expected to
materially impair or delay Purchaser’s ability to perform its obligations under
this Agreement or the other Transaction Documents or to consummate the
transactions contemplated hereby or thereby.

Section 4.4 Government Filings. No Governmental Filings are required to be
obtained or made by any of Purchaser or its Affiliates in connection with the
execution and delivery of this Agreement or the other Transaction Documents by
Purchaser or the consummation by Purchaser of the transactions contemplated
hereby or thereby (collectively, the “Purchaser Governmental Filings”), except
(a) compliance with and filings under the HSR Act and (b) such other
Governmental Filings, the failure of which to be obtained or made would not
reasonably be expected to materially impair or delay Purchaser’s ability to
perform its obligations under this Agreement or the other Transaction Documents
or to consummate the transactions contemplated hereby or thereby.

Section 4.5 Legal Proceedings. There are no Actions pending or, to the knowledge
of Purchaser, threatened against any of Purchaser or its Affiliates, which
(a) if adversely determined, would reasonably be expected to materially impair
or delay Purchaser’s ability to perform its obligations under this Agreement or
the other Transaction Documents or to consummate the transactions contemplated
hereby or thereby, or (b) challenge the validity or enforceability of this
Agreement or any other Transaction Document or seek to enjoin or prohibit
consummation of the transactions contemplated hereby or thereby. Neither
Purchaser nor any of its Affiliates is subject to any Governmental Order that
would reasonably be expected to materially impair or delay Purchaser’s ability
to perform its obligations under this Agreement or the other Transaction
Documents or to consummate the transactions contemplated hereby or thereby.

Section 4.6 Funding. Purchaser has on the date hereof, and on the Closing Date
will continue to have, sufficient funds to enable Purchaser to consummate the
transactions contemplated hereby on the Closing Date, including payment of the
Closing Consideration, the Escrow Amount, and all fees and expenses incurred by
Purchaser in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby. Purchaser’s obligations under this Agreement
are not subject to any condition regarding Purchaser’s, its Affiliates’ or any
other Person’s ability to obtain financing for the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.

 

- 47 -



--------------------------------------------------------------------------------

Section 4.7 Acquisition for Investment. Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of Purchaser’s purchase of the Interests. Purchaser
confirms that it can bear the economic risk of its investment in the Interests
and can afford to lose its entire investment in the Interests, has been
furnished any and all materials relating to Purchaser’s purchase of the
Interests that it has requested, and Seller has provided Purchaser the
opportunity to ask questions of the officers and management employees of the
Company and its Subsidiaries and to acquire additional information about the
business and financial condition of the Company and its Subsidiaries. Purchaser
is acquiring the Interests for investment and not with a view toward or for sale
in connection with any distribution thereof, or with any present intention of
distributing or selling such Interests. Purchaser agrees that the Interests may
not be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of without qualification under applicable securities Laws, except
pursuant to an exemption from such qualification available under such securities
Laws. Purchaser is an “accredited investor” as defined in Regulation D under the
Securities Act.

Section 4.8 Brokers’ Fees. No broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with this Agreement or the transactions
contemplated hereby based upon arrangements made by or on behalf of Purchaser or
any of its Affiliates.

Section 4.9 Parent Guarantee. Concurrently with the execution of this Agreement,
Purchaser has delivered to Seller the Parent Guarantee duly executed by Parent.
The Parent Guarantee is valid and in full force and effect and constitutes the
valid and binding obligation of Parent, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law),
and Parent has, and will have, sufficient assets to satisfy any and all
obligations thereunder.

Section 4.10 No Reliance. Purchaser acknowledges that it has conducted to its
satisfaction an independent investigation of the financial condition,
liabilities, results of operations and projected operations of the Company and
its Subsidiaries and the nature and condition of their respective properties and
assets and the Business and, in making the determination to proceed with the
transactions contemplated by this Agreement and the other Transaction Documents,
has relied solely on the results of its own independent investigation and the
representations and warranties expressly set forth in Article III hereof.
Purchaser acknowledges that, other than as set forth in Article III hereof, none
of Seller, the Company, the Subsidiaries of the Company or any of their
respective Representatives makes or has made any representation or warranty,
either express or implied, (i) as to the accuracy or completeness of any of the
information provided or made available to Purchaser or any of its
Representatives prior to the execution of this Agreement or (ii) with respect to
any projections, forecasts, estimates, plans or budgets of future revenues,
expenses or expenditures, future results of operations (or any component
thereof), future cash flows (or any component thereof) or future financial
condition (or any component thereof) of the Company and its Subsidiaries
heretofore or hereafter delivered to or made available to Purchaser or any of
its Representatives. Without limiting the generality of the foregoing, neither
Seller, the Company, the Subsidiaries of the Company nor any of their respective
Representatives has made, and shall not be deemed to have

 

- 48 -



--------------------------------------------------------------------------------

made, any representations or warranties in the materials (other than as
expressly set forth in Article III of this Agreement) relating to the Business,
assets or liabilities of the Company and its Subsidiaries made available to
Purchaser, including due diligence materials, memorandum or similar materials,
or in the Electronic Data Room or any presentation of the Business of the
Company (or its Subsidiaries) or others, or in any other form or manner, in
connection with the transactions contemplated hereby, and no statement contained
in any such materials or made in any such presentation shall be deemed a
representation or warranty hereunder or otherwise or deemed to be relied upon by
Purchaser in executing, delivering and performing this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby. It
is understood that any cost estimates, projections or other predictions, any
data, any financial information or any memoranda or offering materials or
presentations, including any offering memorandum or similar materials made
available to Purchaser and its Representatives, are not and shall not be deemed
to be or to include representations or warranties of Seller, the Company, the
Subsidiaries of the Company or any of their respective Representatives, and are
not and shall not be deemed to be relied upon by Purchaser in executing,
delivering and performing this Agreement and the other Transaction Documents and
the transactions contemplated hereby and thereby.

ARTICLE V

COVENANTS

Section 5.1 Conduct of the Business. From and after the date hereof and until
the earlier of the Closing or the termination of this Agreement in accordance
with the terms set forth in Article VII, and except as otherwise contemplated by
this Agreement or any other Transaction Document, Seller shall (a) cause the
Company and its Subsidiaries to conduct their respective businesses in the
ordinary course, in all material respects, in the same manner heretofore
conducted (including maintaining the material assets owned or used by the
Company and its Subsidiaries in a state of repair and condition consistent with
past practice (subject to normal wear and tear), and (b) use commercially
reasonable efforts to cause the Company and its Subsidiaries to preserve
substantially intact their respective business organizations and to preserve the
present commercial relations with Persons with whom it does business Without
limiting the generality of the foregoing, except (1) as otherwise contemplated
by this Agreement or any other Transaction Document, (2) for actions approved by
Purchaser in writing (which approval shall not be unreasonably withheld,
conditioned or delayed), (3) as required by applicable Law, or (4) as set forth
in Section 5.1 of the Seller Disclosure Schedule, from and after the date hereof
and until the earlier of the Closing or the termination of this Agreement in
accordance with the terms set forth in Article VII, Seller shall cause the
Company and each Subsidiary of the Company not to:

(a) amend its Organizational Documents;

(b) adopt a plan or agreement of liquidation, dissolution, merger,
consolidation, recapitalization or other reorganization;

(c) (i) issue, sell, transfer or otherwise dispose of any equity interest in the
Company or any Subsidiary thereof, (ii) grant any options, warrants or other
rights to purchase or acquire

 

- 49 -



--------------------------------------------------------------------------------

any equity interests in the Company or any Subsidiary thereof, (iii) split,
combine, subdivide or reclassify any equity interests of the Company or any
Subsidiary thereof, (iv) declare, set aside or pay any dividend or other
distribution with respect to any equity interests of the Company or any
Subsidiary thereof, other than (A) any dividend or distribution declared, set
aside, paid or payable in cash or (B) any dividend or distribution paid or
payable by a Subsidiary of the Company to the Company or (v) redeem, purchase or
otherwise acquire any equity interests of the Company or any Subsidiary thereof;

(d) incur any Company Debt referred to in clause (i) of the definition of
Company Debt, other than borrowings in the ordinary course of business of the
Company, its Subsidiaries or Seller (including pursuant to the ABL Facility);

(e) except in the ordinary course of business or as required under the terms of
any Company Plan or Company Contract, (i) materially increase the compensation
or benefits payable to any officer of the Company or any Subsidiary, (ii) adopt
or modify in any material respect any Company Plan, or any other employee
benefit plan, fund, program or agreement that would be a Company Plan if in
effect on the date of this Agreement, in each case, with respect to the Company,
any Subsidiary thereof and any of their respective employees, or (iii) enter
into or modify in any material respect any employment, change of control or
severance agreement with any officer of the Company or any Subsidiary thereof;

(f) acquire by merging or consolidating with, or by purchasing any assets or
equity interests of, or by any other manner, any business or any Person or
division thereof, except (i) pursuant to Contracts that are in effect as of the
date hereof or are entered into after the date hereof in accordance with the
terms set forth herein, and (ii) for the avoidance of doubt, purchases of assets
or properties (A) in the ordinary course of business of the Company or the
applicable Subsidiary thereof or (B) in connection with operational emergencies,
equipment failures or similar circumstances;

(g) sell or otherwise dispose of any assets or properties of the Company or any
Subsidiary thereof with a book value in respect of any such asset or property in
excess of $100,000, except (i) pursuant to Contracts that are in effect as of
the date hereof or are entered into after the date hereof in accordance with the
terms set forth herein or (ii) for any such sale or other disposition of any
assets or properties in the ordinary course of business of the Company or the
applicable Subsidiary thereof;

(h) enter into a new Contract that would be included in the definition of
Company Contracts if it had been entered into as of the date of this Agreement
or amend any of the Company Contracts, other than in each case (A) in the
ordinary course of business of the Company or the applicable Subsidiary thereof,
or (B) as necessary or advisable in connection with operational emergencies,
equipment failures or similar circumstances; provided, however, that prior to
entering into any such Contract in the ordinary course of business of the
Company or the applicable Subsidiary thereof pursuant to clause (A) immediately
above with respect to which (x) the term thereof is greater than one year
(without giving effect to any renewal periods or extension thereof) and (y) the
volume tonnage covered thereby exceeds 1,000,000 tons per year, then Seller
shall (if permitted by applicable Law) reasonably consult with Purchaser and
reasonably consider Purchaser’s comments, in each case with respect thereto (it
being

 

- 50 -



--------------------------------------------------------------------------------

understood that, without limiting the last two sentences of this Section 5.1,
Seller shall not be required to obtain the consent of Purchaser or any other
Person prior to entering into any such Contract and Seller shall be permitted to
cause the Company or the applicable Subsidiary thereof to enter into any such
Contract after having provided Purchaser with a reasonable opportunity to review
such Contract on the terms herein provided);

(i) except as may be required as a result of a change in, or in order to comply
with, applicable Law or GAAP, change in any material respect any of its material
accounting principles or practices; or

(j) agree or otherwise commit to take any of the actions set forth in the
foregoing subsections (a) through (i) of this Section 5.1.

Nothing contained in this Agreement shall give Purchaser, directly or
indirectly, the right to control or direct the operations of the Company or any
Subsidiary thereof prior to the Closing. Notwithstanding anything contained
herein to the contrary, nothing shall limit or restrict any actions or
activities of the Company or any Subsidiary thereof in respect of any Action
that may arise or be commenced between Seller, any parent company of Seller, the
Company or any Subsidiary thereof, on the one hand, and Purchaser or any
Affiliate thereof, on the other hand.

Section 5.2 Employment Matters.

(a) During the one (1) year period following the Closing, Purchaser shall, or
shall cause its Affiliates to, provide to each employee of the Company or any of
its Subsidiaries who is employed at the Closing (each, a “Company Employee”),
for so long as the Company Employee remains so employed, compensation and
employee benefits that, with respect to each such employee, are not materially
less favorable in the aggregate than the compensation and benefits provided to
such employee under the Company Plans immediately prior to the Closing.
Purchaser shall, or shall cause the Company and its Subsidiaries to, perform all
of their respective obligations under the Company Plans that are maintained or
sponsored by the Company as in effect on the Closing Date or as may thereafter
be amended in accordance with the terms thereof.

(b) Purchaser shall, or shall cause its Affiliates to, provide each Company
Employee who incurs a termination of employment during the one (1) year period
following the Closing with severance payments and severance benefits that are no
less favorable than those to which such Company Employee would have been
entitled under the severance pay policy that is described in Section 5.2(b) of
the Seller Disclosure Schedule, assuming that a determination was made by the
appropriate Person to provide the default or recommended level of benefits set
forth therein.

(c) Purchaser shall, or shall cause its Affiliates, as applicable, to give
Company Employees full credit for such Company Employees’ service with the
Company and its Affiliates for purposes of eligibility, vesting, and
determination of the level of benefits (including for purposes of vacation and
severance), but not for purposes of benefit accruals, under any benefit plans
maintained by Purchaser or any of its Affiliates in which a Company Employee
participates, to the same extent recognized by the Company (or any Affiliate
thereof)

 

- 51 -



--------------------------------------------------------------------------------

immediately prior to the Closing; provided, however, that such service shall not
be recognized to the extent that such recognition would result in a duplication
of benefits with respect to the same period of service.

(d) Purchaser shall, or shall cause its Affiliates, as applicable, to (i) waive
any preexisting condition limitations otherwise applicable to Company Employees
and their eligible dependents under any plan of Purchaser or any Affiliate of
Purchaser that provides health benefits in which Company Employees may be
eligible to participate following the Closing, other than any limitations that
were in effect with respect to such Company Employees as of the Closing under
the analogous Company Plan, (ii) honor any deductibles, co-payments, and
out-of-pocket maximums incurred by the Company Employees and their eligible
dependents under the health plans in which they participated immediately prior
to the Closing during the portion of the calendar year prior to the Closing in
satisfying any deductibles, co-payments, or out-of-pocket maximums under health
plans of Purchaser or any of its Affiliates in which they are eligible to
participate after the Closing in the same plan year in which such deductibles,
co-payments, or out-of-pocket maximums were incurred and (iii) waive any waiting
period limitation or evidence of insurability requirement that would otherwise
be applicable to a Company Employee and his eligible dependents on or after the
Closing, in each case to the extent that such Company Employee or eligible
dependent had satisfied any similar limitation or requirement under an analogous
Company Plan prior to the Closing.

(e) Nothing contained in this Section 5.2, express or implied, is intended to
confer upon any Company Employee any right to continued employment for any
period or continued receipt of any specific employee benefit, or shall
constitute an amendment to or any other modification of any Company Plan.
Further, this Section 5.2 shall be binding upon and inure solely to the benefit
of each of the parties to this Agreement, and nothing in this Section 5.2,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Section 5.2.

Section 5.3 Publicity. Purchaser and Seller agree that no public release or
public announcement of this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby shall be issued or made by any party
hereto or any of their respective Affiliates without the prior written consent
of Purchaser and Seller, except (a) such release or announcement as may be
required by Law or the rules and regulations of any stock exchange upon which
the securities of Purchaser, Seller or any of their respective Affiliates are
listed, in which case the party required to issue or make the release or
announcement shall allow (or cause its Affiliate to allow) the other party
reasonable time to comment on such release or announcement in advance of such
issuance or the making thereof, (b) Purchaser, Seller or any of their respective
Affiliates may disclose this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby to the extent required pursuant to
applicable securities Laws, including the Exchange Act, or Contracts requiring
any such Person to make filings with the SEC, it being understood and agreed
that Seller shall be permitted to file a copy of this Agreement and certain of
the other Transaction Documents (as determined by Seller) with the SEC on a
Current Report on Form 8-K or another report that Seller determines to be
appropriate, and to make any additional disclosures in respect of this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby as Seller may reasonably determine to be necessary to comply
with applicable securities Laws and any

 

- 52 -



--------------------------------------------------------------------------------

Contract requiring Seller or any Affiliate thereof to make periodic filings with
the SEC, (c) that Seller shall be permitted to make, or cause the Company to
make, announcements from time to time to the respective employees, customers,
suppliers and other business relations of Seller, the Company and their
respective Affiliates (including in connection with seeking the consent or
approval of any Person pursuant to any Contract to which Seller, the Company or
any of their respective Subsidiaries is a party or otherwise bound) and
otherwise as Seller may reasonably determine is necessary to comply (or cause
the Company or any other Subsidiary of Seller to comply) with applicable Law or
the requirements of any Contract to which Seller or the Company or any of their
respective Subsidiaries is a party or otherwise bound, (d) for such
announcements or releases required to be made to comply with Section 5.6,
(e) that nothing contained herein shall limit or restrict the right of Seller,
Purchaser or any of their respective Affiliates in respect of any Action that
may arise or be commenced between Seller, any parent company of Seller or the
Company, on the one hand, and Purchaser or any Affiliate thereof, on the other
hand, and (f) that nothing shall limit or restrict the right of Seller,
Purchaser or any of their respective Affiliates to make internal announcements
to their employees, so long as such announcements are in compliance with the
terms and conditions of the Confidentiality Agreement.

Section 5.4 Confidentiality. The parties acknowledge and agree that the
Confidentiality Agreement between Seller and Oiltanking Holding Americas, LLC,
dated December 1, 2011 (the “Confidentiality Agreement”), shall remain in full
force and effect in accordance with the terms set forth therein, and that any
and all material and information provided by or on behalf of Seller pursuant to
this Agreement or any other Transaction Document, including any information
provided pursuant to Section 5.5, shall be subject to the terms set forth
therein. For the avoidance of doubt, if this Agreement is, for any reason,
terminated prior to the Closing, the Confidentiality Agreement shall continue in
full force and effect as provided in Section 7.2.

Section 5.5 Access to Information.

(a) Subject to the terms set forth in Section 5.4 and this Section 5.5, Seller
shall cause the Company and its Subsidiaries to afford Purchaser and its
Representatives reasonable access, during normal business hours and upon
reasonable notice, to the properties, offices and other facilities of the
Company and its Subsidiaries and to their books and records, and shall furnish
Purchaser with available financial, operating and other data and information
with respect to the business and properties of the Company and its Subsidiaries
as Purchaser may reasonably request. In exercising its rights hereunder,
Purchaser shall (and shall cause each of its Representatives to) conduct itself
so as not to interfere in the conduct of the business of the Company and its
Subsidiaries prior to Closing. Purchaser acknowledges and agrees that any
contact by Purchaser and its Representatives with officers, employees, customers
or agents of the Company and its Subsidiaries hereunder shall be arranged and
supervised by representatives of Seller or any designee thereof, and that unless
Seller otherwise provides its prior written consent, Purchaser shall not, and
shall cause its Representatives not to, contact or discuss with any officer,
employee, customer or agent or other business relation of the Company or any
Subsidiary thereof any matters pertaining to the Company or any Subsidiary
thereof, any of their respective businesses or operations or the transactions
contemplated by this Agreement or any other Transaction Document.
Notwithstanding anything to the contrary set forth in this Agreement,

 

- 53 -



--------------------------------------------------------------------------------

neither Seller nor any of its Affiliates (including the Company and its
Subsidiaries) shall be required to disclose to Purchaser or any agent or
Representative thereof any information (a) relating to any sale or divestiture
process conducted by Seller for the Company, any Subsidiary thereof or the
Business or Seller’s (or its Representatives’) evaluation of the Company, any
Subsidiary thereof or the Business in connection therewith, including
projections, financial information or other information relating thereto, or
(b) if doing so could in the reasonable judgment of Seller violate any Contract
or Law to which Seller or any of its Affiliates (including the Company and its
Subsidiaries) is a party or to which it is subject or which it believes in good
faith could result in a loss of the ability to successfully assert a claim of
privilege (including the attorney-client and work-product privileges), it being
understood and agreed that Seller may elect to limit, or cause the Company or
any Subsidiary thereof to limit, disclosure of any information to certain
Persons designated as a “clean team” by Purchaser (which Persons must be
reasonably acceptable to Seller). In addition, notwithstanding anything
contained in this Agreement to the contrary, without the prior written consent
of Seller, none of Purchaser or its Representatives shall have any right to
perform or conduct, or cause to be performed or conducted, any environmental
sampling or testing at, in, on or underneath the Real Property.

(b) Seller shall use commercially reasonable efforts to cause the Company and
its Subsidiaries to afford Purchaser and its Representatives the opportunity to
be present at all material and scheduled meetings regarding the new
stacker/reclaimer referred to in Section 2.7 and to provide Purchaser a copy of
all material correspondence, minutes of meetings and updates related thereto.

Section 5.6 Filings, Authorizations and Consents.

(a) Seller and Purchaser shall, as promptly as practicable (and, in any event,
within seven (7) Business Days following the date of this Agreement), cause to
be filed (including by causing the applicable Affiliate thereof to file) with
the applicable Governmental Entity the notification and report form pursuant to
the HSR Act required for the transactions contemplated by this Agreement and the
other Transaction Documents. Seller and Purchaser shall, as promptly as
practicable, comply, and cause any applicable Affiliate thereof to comply, with
any request for additional information and documents pursuant to the HSR Act.
Seller and Purchaser shall inform, and shall cause their respective Affiliates
to inform, the other promptly of any communication made by or on behalf of such
party (or any Affiliate thereof) to (including permitting the other party to
review such communication in advance), or received from, such Governmental
Entity and shall furnish to the other such information and assistance as the
other may reasonably request in connection with its preparation of any filing,
submission or other act that is necessary or advisable under the HSR Act. Seller
and Purchaser shall keep, and shall cause their respective Affiliates to keep,
each other timely apprised of the status of any communications with, and any
inquiries or requests for additional information from such Governmental Entity,
and shall comply, and shall cause their respective Affiliates to comply,
promptly with any such inquiry or request. Neither party shall agree, or permit
any Affiliate thereof to agree, to participate in any meeting, whether in person
or telephonically, with any Governmental Entity in respect of any such filings,
investigation or other inquiries unless it consults with the other party in
advance, and to the extent permitted by such Governmental Entity, gives the
other party the opportunity to attend and participate thereat.

 

- 54 -



--------------------------------------------------------------------------------

(b) Purchaser shall, and shall cause its Affiliates to, use its reasonable best
efforts to avoid or eliminate each and every impediment under any antitrust,
competition or other Law or in connection with any Purchaser Governmental
Filings that may be asserted (or threatened to be asserted) by any Governmental
Entity so as to enable the parties to expeditiously close the transactions
contemplated by this Agreement and the other Transaction Documents on the terms
set forth herein. In addition, without limiting the generality of the foregoing,
Purchaser and Seller agree to use their respective reasonable best efforts to
take promptly, and cause their respective Affiliates to take promptly, any and
all steps necessary to oppose, and to attempt to vacate or lift, any
Governmental Order or other restraint or limitation imposed by any Governmental
Entity (or threatened to be imposed by any Governmental Entity) that would have
the effect of, or be reasonably likely to have the effect of, making the
transactions contemplated by this Agreement or the other Transaction Documents
illegal or otherwise prohibiting or delaying the consummation of such
transactions.

(c) Purchaser and Seller shall cooperate with one another, and cause their
Affiliates to so cooperate, in determining whether any action by or in respect
of, or filing with, any Governmental Entity (excluding the actions and filings
described in subsections (a) and (b) of this Section 5.6) is required or
reasonably appropriate, or any action, consent, approval or waiver from any
party to any Company Contract is required or reasonably appropriate, in
connection with the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents. Subject to the terms and
conditions of this Agreement and the Confidentiality Agreement, in taking such
actions or making any such filings, the parties shall furnish such information,
and cause their Affiliates to furnish such information, as may be required in
connection therewith and timely seek to obtain any such actions, consents,
approvals or waivers.

Section 5.7 Director and Officer Liability; Indemnification.

(a) From and after the Closing and prior to the sixth (6th) anniversary of the
Closing, Purchaser shall not permit the Company or any Subsidiary thereof to
amend (whether by merger, dissolution, liquidation or otherwise) the
Organizational Documents of the Company or any Subsidiary thereof as in effect
at the Closing in a manner that would diminish in any respect the
indemnification and contribution rights and the provisions contained therein
regarding the elimination or limitation of liability, in each case of the
current and former officers, directors, managing members and members of the
Company and its Subsidiaries thereunder and any other Persons entitled to
indemnification, contribution or liability limitation thereunder (collectively,
the “Company Indemnitees”), in respect of acts or omissions (or alleged acts or
omissions) occurring at or prior to the Closing, including in respect of any
acts or omissions (or alleged acts or omissions) taken or not taken in
connection with the execution and delivery of this Agreement or any other
Transaction Document or the consummation of the transactions contemplated hereby
and thereby.

(b) Prior to the Closing, Purchaser shall purchase an extended reporting period
endorsement (the “Tail Insurance Policy”) under Seller’s existing directors’ and
officers’ liability insurance coverage (including employment practices and
fiduciary liability insurance) for the benefit of the Company Indemnitees that
shall provide such Persons with coverage for six (6) years following the Closing
of not less than the existing coverage and having other terms no

 

- 55 -



--------------------------------------------------------------------------------

less favorable to the insured Persons thereunder than the directors’ and
officers’ liability insurance coverage presently maintained by Seller for acts
or omissions occurring at or prior to the Closing Date; provided, however, that
such Tail Insurance Policy shall only apply to time periods beginning
December 4, 2007 and shall only cover the Company Indemnitees for acts or
omissions with respect to the Company or its Subsidiaries. Following the
Closing, Purchaser shall cause the Tail Insurance Policy to remain in full force
and effect and shall not, and shall not cause or permit any Affiliate thereof
to, amend, waive, modify or otherwise alter the terms thereof.

(c) If the Company or any Subsidiary thereof or any of their respective
successors or assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case, proper
provision shall be made so that the successors and assigns of the Company or any
such Subsidiary, as the case may be, shall assume the obligations of such Person
that are set forth in this Section 5.7.

(d) The provisions of this Section 5.7 will survive the Closing and are intended
to be for the benefit of, and will be enforceable by, each of the Company
Indemnitees and their respective successors, representatives and heirs, and
their rights under this Section 5.7 are in addition to, and will not be deemed
to be exclusive of, any other rights to which any such Person is entitled,
whether pursuant to applicable Law, agreement or otherwise. Notwithstanding
anything contained herein to the contrary, if, at any time prior to the sixth
(6th) anniversary of the Closing, any Company Indemnitee delivers to Purchaser
or the Company a written notice asserting a claim for indemnification under any
of the provisions set forth in this Section 5.7 or any of the documents referred
to herein, then the claim asserted in such notice (and the related
indemnification obligations provided for hereunder or in any such document
referred to herein) shall survive the sixth (6th) anniversary of the Closing
until such time as such claim is fully and finally resolved.

Section 5.8 Reasonable Best Efforts. Upon the terms and subject to the
conditions herein provided, except as otherwise provided in this Agreement and
without limiting the application of the provisions of Section 5.6, each of the
parties agrees to use, and to cause their respective Affiliates to use, its or
their reasonable best efforts to take or cause to be taken all actions, to do or
cause to be done and to assist and cooperate with the other party in doing all
things necessary, proper or advisable under applicable Laws to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement and the other Transaction Documents, including:
(a) the satisfaction of the conditions precedent to the obligations of any of
the parties set forth herein; (b) the obtaining of applicable consents, waivers
or approvals of any Governmental Entities or third parties; (c) the defending of
any Actions challenging this Agreement or the other Transaction Documents or the
performance of the obligations hereunder or thereunder; and (d) the execution
and delivery of such instruments, and the taking of such other actions as the
other party may reasonably require in order to carry out the intent of this
Agreement; provided, however, that neither Purchaser and its Affiliates nor
Seller and its Affiliates shall be obligated to make any material disposition of
or make any material change to their respective businesses, expend any material
amounts, or agree to modify the terms of any Contract, in each case to obtain
any applicable consent, waiver or approval in

 

- 56 -



--------------------------------------------------------------------------------

respect of the transactions contemplated hereby, excluding any amounts required
to be expended to comply with the terms set forth in Section 5.6 hereof or the
expenditure of other amounts that are otherwise contemplated by this Agreement,
including the payment of any filing fees with any applicable Governmental
Entity.

Section 5.9 Tax Matters.

(a) Seller shall prepare or cause to be prepared all Tax Returns required to be
filed by the Company or any of its Subsidiaries with respect to taxable periods
ending on or before the Closing Date. Seller shall cause the Company or the
applicable Subsidiary thereof to file all such Tax Returns described in the
preceding sentence and shall pay or cause to be paid all Taxes shown as due on
such Tax Returns.

(b) Seller shall have the right to control the conduct of any audit or
administrative or judicial proceeding with respect to any Taxes of, or any Tax
Return required to be filed by, the Company or any of its Subsidiaries with
respect to taxable periods ending on or before the Closing Date; provided,
however, that Seller shall not compromise or settle any such audit or proceeding
without obtaining Purchaser’s prior written consent (which consent may not be
unreasonably withheld, conditioned or delayed) if it would reasonably be
expected to have a materially adverse effect on Purchaser.

(c) Purchaser and Seller shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns and
any audit, litigation or other proceeding with respect to Taxes of the Company
or any of its Subsidiaries. Such cooperation shall include the retention and
(upon the other party’s request) the provision of records and information
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Purchaser and
Seller shall (i) retain all books and records with respect to Tax matters
pertinent to the Company or its Subsidiaries relating to any taxable period
beginning before the Closing Date until expiration of the statute of limitations
(taking into account any extensions thereof) of the respective taxable periods
and (ii) give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, shall allow the requesting party to take possession of such books and
records.

(d) Neither Purchaser nor any of its Affiliates (including, after the Closing,
the Company and its Subsidiaries) shall, without the prior written consent of
Seller (which consent may not be unreasonably withheld, conditioned or delayed),
(i) make or change any Tax election affecting a taxable period ending on or
before the Closing Date of Seller or any of its Affiliates (including, before
the Closing, the Company and its Subsidiaries), (ii) amend, refile or otherwise
modify (or grant an extension of any applicable statute of limitations with
respect to) any Tax Return prepared by Seller or any of its Affiliates
(including, before the Closing, the Company and its Subsidiaries) relating to a
taxable period ending on or before the Closing Date or (iii) take any action
that results in any increased Tax liability (including a reduction in a refund)
or reduction of any Tax asset of any of the Company or its Subsidiaries (or
Seller or any of its Affiliates) in respect of a taxable period ending on or
before the Closing Date.

 

- 57 -



--------------------------------------------------------------------------------

(e) If a refund of Taxes (to the extent not reflected on the Final Closing
Balance Sheet) (the “Refund”) is received by or credited to the account of the
Company or any of its Subsidiaries in respect of any taxable period ending on or
before the Closing Date, Purchaser shall cause such recipient to pay the amount
of the Refund to Seller within two (2) Business Days of the receipt thereof and
shall provide written notice to Seller promptly following the receipt thereof
and shall thereafter provide to Seller any additional information that it may
reasonably request in connection therewith. Notwithstanding anything herein to
the contrary, Incremental Taxes arising out of a sale or other disposition of
the Subject Vessels after the Closing Date which are not taken into account in
determining the Net Subject Vessel Proceeds shall be considered Taxes incurred
after the Closing Date for which the Company is liable.

Section 5.10 Letters of Credit. As soon as reasonably practicable following the
request of Seller made after the date hereof, Purchaser shall obtain and deliver
to the beneficiary of each letter of credit that is issued in whole or in part
for the benefit of the Company or any of its Subsidiaries as listed on
Section 5.10 of the Seller Disclosure Schedule, a substitute letter of credit to
replace in all respects, to the extent it relates to the Company or any of its
Subsidiaries, each such letter of credit (each, a “Substitute Letter of
Credit”), with each Substitute Letter of Credit not being effective until the
Closing and having a face amount equal to the amount set forth on Section 5.10
of the Seller Disclosure Schedule and containing terms and conditions that are
substantially similar to the terms and conditions that are set forth in the
letter of credit that it is intended to replace (in whole or in part) and
otherwise containing terms and conditions that are reasonably acceptable to the
beneficiary thereof. Prior to the Closing, Purchaser shall use its reasonable
best efforts to obtain from the beneficiary of each letter of credit to be
replaced (in whole or in part) pursuant to the terms hereof and deliver to
Seller a full and unconditional release, effective as of the Closing, of each
such letter of credit (or portions thereof) being so replaced and of all of the
obligations of Seller or any Affiliate thereof (excluding, following the
Closing, the Company and its Subsidiaries) with respect to such letter of credit
or the portion thereof being replaced pursuant to the terms hereof (which
release shall be reasonably acceptable to Sellers) (each, a “Letter of Credit
Release”). In the event Purchaser has not, as of the Closing, obtained and
delivered a Letter of Credit Release with respect to all of the letters of
credit (or portions thereof) being replaced in accordance with the preceding
sentence, Purchaser shall, and shall cause the Company and its Subsidiaries to,
use reasonable best efforts to do so following the Closing and shall indemnify
and hold harmless each of Seller and its Affiliates (other than the Company and
its Subsidiaries) from and against any and all Losses incurred by Seller or any
of its Affiliates (other than the Company and its Subsidiaries) arising out of
or relating to such letter(s) of credit.

Section 5.11 TECO Agreement.

(a) As soon as reasonably practicable following the request of Seller made after
the date hereof, Purchaser shall deliver the TECO Performance Letter to Seller
and Tampa Electric, which shall not be effective until the Closing. Without
limitation of any of the other terms set forth in this Agreement, including in
this Section 5.11, (i) Purchaser shall make such changes to the TECO Performance
Letter as Tampa Electric may reasonably request and shall otherwise take or
cause to be taken such other actions in respect of the TECO Agreement (including
in respect of Purchaser’s or the Company’s (or its Subsidiaries’) obligations
thereunder) as may reasonably be requested by Seller or Tampa Electric in
connection with the purchase by

 

- 58 -



--------------------------------------------------------------------------------

Purchaser of the Interests, and (ii) Purchaser shall comply, and cause the
Company and its Subsidiaries to comply, with all of the Company’s, its
Subsidiary’s or Purchaser’s respective obligations (if any) now or hereafter
existing under the terms of the TECO Agreement (including without limitation any
obligation of the Company or any Subsidiary thereof to maintain any insurance
applicable to the Company or any Subsidiary thereof or the business or
operations thereof that is required pursuant to the terms of the TECO
Agreement).

(b) As soon as reasonably practicable following the request of Seller made after
the date hereof, Purchaser shall obtain and deliver (or cause to be delivered)
to Tampa Electric a letter of credit, substantially in the form attached hereto
as Exhibit H (subject to such changes thereto as Tampa Electric may reasonably
request to be made thereto), with a face amount equal to $6,000,000, it being
understood and agreed that such letter of credit shall be delivered pursuant to
Section 22.1 of the TECO Agreement and shall satisfy and comply with the
requirements of a “Letter of Credit” under the terms of the TECO Agreement
(including in respect of the minimum credit rating of the issuer thereof as set
forth in the definition of “Letter of Credit” in the TECO Agreement) and
otherwise comply with all of the requirements of the TECO Agreement, including
in respect of the period of time during which such letter of credit shall remain
outstanding and the expiration date thereof (the “TECO Letter of Credit”);
provided, however, that the TECO Letter of Credit shall not be effective until
the Closing shall have occurred. In the event that at any time following the
Closing, the TECO Letter of Credit shall be drawn upon, then Purchaser shall
cause the face amount of such letter of credit to be increased, or shall cause
an additional letter of credit that complies with the terms set forth in the
immediately preceding sentence and the TECO Agreement, and that is substantially
identical to the TECO Letter of Credit obtained and delivered to Tampa Electric
in connection with the Closing to be delivered to Tampa Electric, such that the
aggregate face amount of all letters of credit delivered to and held by Tampa
Electric (after giving effect to any draws on letters of credit previously
delivered to Tampa Electric by or on behalf of Purchaser) under the TECO
Agreement shall be no less than $6,000,000.

(c) From and after the date hereof and prior to the Closing, Purchaser and
Seller shall, and shall cause their respective Affiliates to, subject (in the
case of Seller and its Affiliates) to the terms set forth in the last sentence
of Section 5.8, use their respective reasonable best efforts to obtain from
Tampa Electric and deliver to Seller a full and unconditional release, effective
as of the Closing, of all of the obligations and liabilities of Seller and its
Affiliates (other than the Company and its Subsidiaries) with respect to (i) the
TECO Letter of Credit (including any obligation to increase the face amount
thereof or deliver a supplemental letter of credit), or (ii) the obligations and
liabilities of the Company or any Subsidiary thereof pursuant to the TECO
Agreement, including any obligation of Seller to cause the Company and its
Subsidiaries to perform their respective obligations thereunder or be liable to
Tampa Electric for any breach or non-compliance by the Company or any Subsidiary
thereof with the terms set forth therein (which release shall be in a form
reasonably acceptable to Seller) (the “TECO Release”). In furtherance of the
foregoing, if requested by Seller or Tampa Electric, Purchaser shall (or shall
cause an Affiliate thereof designated by Seller or Tampa Electric to), effective
at the Closing, agree to assume and be liable and responsible for (through the
execution of a Contract containing terms and conditions that are reasonably
acceptable to Seller and Tampa Electric) any and all of the obligations and
liabilities of Seller with respect to the TECO Letter of Credit (including any
obligation to increase the face amount thereof or deliver a supplemental letter
of credit) and

 

- 59 -



--------------------------------------------------------------------------------

under the terms of the TECO Agreement (including any obligation of Seller to
cause the Company or any Subsidiary thereof to perform their respective
obligations thereunder or be liable to Tampa Electric for any breach or
non-compliance by the Company or any Subsidiary thereof with the terms set forth
therein), but only to the extent that such obligations and liabilities relate to
the Company or any Subsidiary thereof, and specifically excluding any
obligations or liabilities of Seller under the TECO Agreement that relate to
Subsidiaries of Seller thereunder that are not the Company or any Subsidiary
thereof (the obligations so assumed, the “TECO Assumed Obligations”). In the
event Purchaser and Seller have not, as of the Closing, obtained the TECO
Release, (i) Purchaser shall use reasonable best efforts to do so following the
Closing, including by agreeing to assume (in accordance with the terms set forth
in the immediately preceding sentence) the TECO Assumed Obligations through the
execution of a Contract containing terms and conditions that are reasonably
acceptable to Seller and Tampa Electric, (ii) Purchaser shall not permit, and
shall cause the Company not to permit, the TECO Agreement to be amended,
supplemented, modified, renewed or extended in a manner that increases or
extends, or that is reasonably likely to increase or extend, the obligations of
Seller or any Affiliate thereof thereunder, without the prior written consent of
Seller, and (iii) Purchaser shall, and shall cause the Company to, indemnify and
hold harmless each of Seller and its Affiliates (other than the Company) from
and against any and all Losses incurred by Seller or any of its Affiliates
(other than the Company) arising out of or relating to the TECO Letter of Credit
or the obligations or liabilities of the Company pursuant to the TECO Agreement,
including in the event of any Letter of Credit Default (as defined in the TECO
Agreement) or in the event of any requirement of Seller to reinstate the TECO
Letter of Credit pursuant to the terms of the TECO Agreement.

Section 5.12 Support Services; Marks.

(a) Purchaser acknowledges that the Company and its Subsidiaries currently
receive (or has received in the past) from Seller or its Affiliates certain
corporate and other services and support, including general and administrative
services, audit services, legal services, human resources services, tax
services, finance services, cash management services, information technology
services and support and insurance and facilities-related support (collectively,
the “Support Services”). Purchaser acknowledges that, except as expressly
provided in this Agreement or the Transition Services Agreement, the Support
Services shall cease as of the Closing, and all agreements and arrangements in
respect thereof shall terminate as of the Closing, with no further obligation of
any party thereto.

(b) Prior to the Closing, Seller shall use its commercially reasonable efforts
to, and shall cause its Subsidiaries (other than the Company and its
Subsidiaries to) effect the assignment of the mark “UNITED BULK TERMINAL” and
all related marks, logos and domain names to the Company (including those domain
names set forth on Section 5.12(b) of the Seller Disclosure Schedule), to the
extent not already owned by the Company; provided that if such any such
assignment has not been effected as of the Closing, Seller shall use its
commercially reasonable efforts to effect such assignment as soon as reasonably
practicable following the Closing and the parties agree to use their respective
commercially reasonable efforts to cooperate and work together following the
Closing in respect thereof.

 

- 60 -



--------------------------------------------------------------------------------

Section 5.13 Insurance. Purchaser acknowledges and agrees that all insurance
coverage for the Company, its Subsidiaries and the Business under policies of
Seller and its Affiliates (other than the Company and its Subsidiaries) shall
terminate as of the Closing, and no claims may be brought thereunder by
Purchaser, the Company or its Subsidiaries from and after the Closing under or
with respect to any such insurance or the policies relating thereto; provided,
however, that nothing in this Section 5.13 shall in any way affect the right of
the Company or its Subsidiaries to be covered by, and make claims under, any
such policy that is an occurrence-based policy for events or circumstances
occurring with respect to the Company or its Subsidiaries prior to Closing if
permitted under such policy, provided that such claims shall be at the Company’s
(or its Subsidiaries’) sole cost and expense (including any applicable
retentions or deductibles in connection with such claims and any fees or other
costs or expenses incurred in connection with the collection thereof); provided
further, however, that in the event any occurrence-based insurer shall make such
payment on behalf of the Company or any Subsidiary thereof to Seller or an
Affiliate of Seller (other than the Company or any Subsidiary thereof) in
connection with such pre-Closing losses, Seller shall promptly remit such
occurrence-based policy recoveries, if applicable, to the Company or the
applicable Subsidiary thereof.

Section 5.14 Notice by Seller.

(a) Prior to the Closing Date, Seller shall promptly provide notice to Purchaser
of the occurrence of any breach of any representation or warranty of Seller set
forth in Article III of this Agreement or the occurrence of any event or
circumstance that would reasonably be likely to cause or constitute a breach of
any such representation or warranty had that representation or warranty been
made as of the time of the occurrence of such event or circumstance, in each
case only if such breach would result in the condition to Closing set forth in
Section 6.2(a) not being satisfied; provided, however, that (i) the failure to
provide any such notice shall not affect the obligations of the parties to
effect the Closing if all of the conditions to Closing set forth in this
Agreement shall have been satisfied or waived (assuming, for these purposes,
that the failure to provide such notice had not occurred), and (ii) no such
notice will be deemed to have cured any breach of any representation or warranty
or affect any right or remedy of Purchaser under this Agreement.

(b) Prior to the Closing Date, Seller shall promptly provide notice to Purchaser
of any breach of any covenant of Seller set forth in Article V of this Agreement
if such breach would result in the condition to Closing set forth in
Section 6.2(b) not being satisfied; provided, however, that (i) the failure to
provide any such notice shall not affect the obligations of the parties to
effect the Closing if all of the conditions to Closing set forth in this
Agreement shall have been satisfied or waived (assuming, for these purposes,
that the failure to provide such notice had not occurred), and (ii) no such
notice will be deemed to have cured any breach of any representation or warranty
or affect any right or remedy of Purchaser under this Agreement.

Section 5.15 Notice by Purchaser.

(a) Prior to the Closing Date, Purchaser shall promptly provide notice to Seller
of the occurrence of any breach of any representation or warranty of Purchaser
set forth in Article IV of this Agreement or the occurrence of any event or
circumstance that would reasonably be likely to cause or constitute a breach of
any such representation or warranty had that representation or

 

- 61 -



--------------------------------------------------------------------------------

warranty been made as of the time of the occurrence of such event or
circumstance, in each case only if such breach would result in the condition to
Closing set forth in Section 6.3(a) not being satisfied; provided, however, that
(i) the failure to provide any such notice shall not affect the obligations of
the parties to effect the Closing if all of the conditions to Closing set forth
in this Agreement shall have been satisfied or waived (assuming, for these
purposes, that the failure to provide such notice had not occurred), and (ii) no
such notice will be deemed to have cured any breach of any representation or
warranty or affect any right or remedy of Seller under this Agreement.

(b) Prior to the Closing Date, Purchaser shall promptly provide notice to Seller
of any breach of any covenant of Purchaser set forth in Article V of this
Agreement if such breach would result in the condition to Closing set forth in
Section 6.3(b) not being satisfied; provided, however, that (i) the failure to
provide any such notice shall not affect the obligations of the parties to
effect the Closing if all of the conditions to Closing set forth in this
Agreement shall have been satisfied or waived (assuming, for these purposes,
that the failure to provide such notice had not occurred), and (ii) no such
notice will be deemed to have cured any breach of any representation or warranty
or affect any right or remedy of Seller under this Agreement.

Section 5.16 UIS-UOS Agreement.

(a) From and after the date hereof and until the date that is fifteen (15) days
from the date hereof (or such later date as Seller shall agree to in writing),
subject to the terms and conditions set forth in this Section 5.16, Purchaser
shall have the right to (i) negotiate with any third party that is a citizen of
the United States pursuant to 46 U.S.C. § 50501, eligible to own and operate
vessels in the coastwise trade of the United States (a “Qualified Person”),
(A) the sale to such Qualified Person of the vessels listed on Section 5.16 of
the Seller Disclosure Schedule (the “Subject Vessels”), provided that, unless
Seller shall otherwise agree in writing following the date hereof, the purchase
price for each Subject Vessel must at least be equal to the Fair Market Value
(as defined in the Indenture) thereof and the consideration payable by the
purchaser in connection therewith must consist solely of cash in United States
Dollars, and (B) the transfer to such Qualified Person of the employees of the
Company or any applicable Subsidiary thereof whose employment primarily relates
to the operation of such Subject Vessels, and (ii) request that Seller cause the
Company or the applicable Subsidiary thereof to enter into definitive
documentation in respect of any such sale and the transfer of such employees,
and following such request, Seller shall cause the Company or the applicable
Subsidiary thereof to enter into such definitive documentation; provided,
however, that (1) prior to entering into any such negotiations or having any
discussions with any such third party, Purchaser shall have caused such third
party to have executed and delivered to Seller a confidentiality agreement that
is in form and substance reasonably satisfactory to Seller, (2) Purchaser shall
provide Seller such reasonable access to such information and documents as
Seller may reasonably request in connection with the terms set forth in this
Section 5.16, including access to any documents that the Company or any
Subsidiary thereof is being requested to enter into or that is otherwise being
entered into in connection with the transactions contemplated by this
Section 5.16, (3) in no event shall Purchaser have the right to bind the Company
or any Subsidiary thereof to any obligations or liabilities (including
contractual obligations) prior to the Closing Date, and Seller shall not be
required to cause the Company or any Subsidiary thereof to become bound by the
terms of any Contract or incur any such obligations or liabilities, in each case
prior to the Closing

 

- 62 -



--------------------------------------------------------------------------------

Date or that are effective prior to the Closing Date, (4) neither the Company
nor any Subsidiary thereof shall be required to enter into any Contract pursuant
to this Section 5.16, and Seller shall not be required to cause the Company or
any Subsidiary to enter into any Contract pursuant to this Section 5.16, unless
(in each case) such Contract is reasonably acceptable to Seller, it being agreed
that, unless Seller shall otherwise determine in writing, any Contract that does
not provide for a purchase price for each Subject Vessel at least equal to the
Fair Market Value (as defined in the Indenture) thereof and for the payment of
only cash consideration shall not be reasonably acceptable to Seller,
(5) Purchaser shall reimburse Seller and its Affiliates for any and all
reasonable out-of-pocket fees, costs or expenses incurred by Seller or any
Affiliate thereof in connection with the foregoing, including in connection with
any filings required to be made with any Governmental Authority in connection
therewith, provided that if Seller shall request, Purchaser shall pay (on behalf
of Seller or the applicable Affiliate thereof) all such out-of-pocket fees,
costs or expenses incurred by Seller or any Affiliate thereof in connection with
the foregoing, and (6) Purchaser shall indemnify and hold harmless Seller and
its Affiliates in respect of any and all Losses suffered by any of them in
connection with or arising out of or relating to any activities or actions taken
by Purchaser or any Affiliate or Representative thereof pursuant to this
Section 5.16 or otherwise in connection with the transactions contemplated by
this Section 5.16, including any Losses incurred by Seller or any Affiliate
thereof in respect of any claims made by the purchaser of the Subject Vessels
and the employees of the Company and its Subsidiaries whose employment primarily
relates to the operation of the Subject Vessels, it being understood and agreed
that, if requested by Seller, the Contract pursuant to which such Subject
Vessels shall be sold or otherwise transferred and that such employees shall be
transferred shall require Purchaser (and not Seller) to agree to be responsible
for and liable to any such purchaser in respect of any claims, liabilities or
obligations in connection with or arising out of or relating to such sale or
other transfer of such Subject Vessels and the transfer of such employees.

(b) Notwithstanding the terms set forth in Section 5.16(a), if, as of
immediately prior to the Closing Date and in accordance with the terms set forth
in Section 5.16(a), neither the Company nor any Subsidiary shall have
(i) entered into a Contract providing for the sale to a Qualified Person of the
Subject Vessels and the related transfer of certain employees of the Company
and/or its Subsidiaries as provided herein, and (ii) consummated the
transactions contemplated by such Contract, then the UIS-UOS Agreement shall
become effective immediately prior to the Closing in accordance with the terms
set forth therein, and Purchaser hereby agrees to the foregoing for all purposes
of this Agreement and otherwise.

(c) For the avoidance of doubt, in the event that the Subject Vessels are sold
at or prior to the Closing, the Net Subject Vessel Proceeds received by the
Company or any Subsidiary thereof as a result of the sale shall remain in the
Company or the Subsidiary.

Section 5.17 No-Shop. From the date hereof and until the earlier of the Closing
or the termination of this Agreement pursuant Article VII hereof, Seller shall
not, and shall cause the Company and its Subsidiaries not to, and shall direct
their respective Representatives not to (collectively, the “Company Parties”),
take any of the following actions with any Person other than Purchaser, its
Affiliates and their respective Representatives (i) knowingly solicit, initiate
or agree to any proposals or offers from any Person (other than Purchaser, its
Affiliates and their respective Representatives) relating to (A) any merger,
business combination, or similar

 

- 63 -



--------------------------------------------------------------------------------

transaction involving Seller, the Company or any of the Company’s Subsidiaries,
(B) the acquisition of ownership of any equity interest in Seller, the Company
or any of the Company’s Subsidiaries, or (C) the sale of all or a material
portion of the assets of Seller or the Company or any of the Company’s
Subsidiaries (other than, in each case, in the ordinary course of business
consistent with prior practice) (any of the transactions described in clauses
(A) through (C), a “Third-Party Acquisition”), or (ii) participate in any
discussions or negotiations regarding, or furnish to any Person any information
with respect to, or otherwise knowingly cooperate with, knowingly facilitate or
knowingly encourage any effort or attempt by any Person to do or seek, a
Third-Party Acquisition; provided, however, that, for the avoidance of doubt,
nothing contained herein shall limit, preclude or restrict the right of any
Company Party to take any of the actions otherwise prohibited hereunder with
respect to Seller or any Subsidiary of Seller (other than the Company or any
Subsidiary thereof), provided that if any such actions involve Seller (as
opposed to Subsidiaries of Seller other than the Company and its Subsidiaries),
such actions may not provide for or contemplate, directly or indirectly, a sale
of the Company or its Subsidiaries in connection therewith; provided further,
however, that nothing contained herein shall limit, preclude or otherwise
restrict any action of Seller or any Affiliate thereof with respect to the
matters contemplated by Section 5.16.

Section 5.18 Records. From the date hereof until the Closing Date, to the extent
not already in the possession of the Company or any of its Subsidiaries, Seller
will use its commercially reasonable efforts to ensure that all data and Records
related to the operations of the Company and its Subsidiaries, including
financial and accounting Records, studies, reports, personnel Records,
correspondence and other similar documents and Records, are transferred into the
possession of the Company or its applicable Subsidiary as of the Closing Date;
provided, however, to the extent such Records and other such data have not been
so transferred into the possession of the Company and its Subsidiaries by the
Closing Date, Seller will use its commercially reasonable efforts to transfer
such Records and other such data to the Company and its Subsidiaries as soon as
reasonably practicable following the Closing Date. Without limiting the
foregoing, Seller shall use its commercially reasonably efforts to preserve such
Records and data, consistent with past practice, until such time as they are
transferred to into the possession of the Company and its Subsidiaries as
contemplated by the preceding sentence. For the avoidance of doubt, if any such
data or Records relate to businesses of Seller and its Subsidiaries (other than
the Company and its Subsidiaries), Seller or any such Subsidiary shall be
entitled to continue to use and retain the same, without limitation of the terms
set forth in this Section 5.18. After the Closing, Purchaser or the Company may
retain (at the sole cost and expense of Purchaser or the Company) an independent
certified public accountant to audit the 2011 operations and financial and
accounting Records of the Company, and Seller agrees to reasonably cooperate
with the such accountant in the performance and completion of such audit,
provided that Purchaser or the Company (as the case may be), shall promptly
reimburse Seller for any out-of-pocket costs and expenses reasonably incurred by
Seller in providing such cooperation. After the Closing, Purchaser shall, and
shall cause its Affiliates (including the Company following the Closing) to,
reasonably cooperate with Seller or any Affiliate thereof in connection with
Seller’s or such Affiliate’s preparation of tax and other financial reports of
Seller or such Affiliate in respect of the Company and any Subsidiary thereof or
the consummation of the transactions contemplated hereby, provided that Seller
shall promptly reimburse Purchaser or its Affiliates (as the case may be) for
any out-of-pocket costs and expenses reasonably incurred by Purchaser or its
Affiliates (as the case may be) in providing such cooperation.

 

- 64 -



--------------------------------------------------------------------------------

Section 5.19 U.S. United Inland Services. Prior to the Closing, Seller shall use
commercially reasonable efforts to (i) cause U.S. United Barge Line, LLC to
transfer all of the outstanding membership interests in UIS to the Company, and
(ii) subject to Section 5.16, cause the Subject Vessels to be transferred to the
Company or UIS and cause the Certificates of Documentation for such Subject
Vessels to properly reflect ownership by the Company or UIS, as the case may be,
in each case to be effective no later than the Closing.

ARTICLE VI

CONDITIONS OF CLOSING

Section 6.1 Conditions to Obligations of Purchaser and Seller. The respective
obligations of Seller and Purchaser to consummate the transactions contemplated
by this Agreement are subject to the fulfillment on the Closing Date of each of
the following conditions:

(a) there shall not be any Law in effect making illegal the consummation of the
transactions contemplated hereby, and there shall not be any Governmental Order
in effect prohibiting the consummation of the transactions contemplated hereby;
and

(b) any required waiting periods (including any extension thereof) applicable to
the consummation of the transactions contemplated by this Agreement under the
HSR Act shall have terminated or expired.

Section 6.2 Additional Conditions to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on the Closing Date, of each of the following
conditions (any or all of which may be waived by Purchaser in whole or in part
in its sole discretion):

(a) (i) the representations and warranties of Seller contained in Article III of
this Agreement (other than the representations and warranties set forth in
Section 3.2, Section 3.5(a) and the first sentence of Section 3.8) shall be true
and correct in all respects, without giving effect to any materiality or
Material Adverse Effect qualifications therein, on and as of the Closing Date
(except to the extent such representations and warranties shall have been
expressly made as of an earlier date, in which case such representations and
warranties shall have been true and correct in all respects as of such earlier
date, without giving effect to any materiality or Material Adverse Effect
qualifications therein) with the same force and effect as if made on and as of
the Closing Date (or such earlier date), except where any failures of such
representations and warranties to be so true and correct, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(ii) the representations and warranties of Seller contained in Section 3.2 and
Section 3.5(a) shall be true and correct in all material respects, on and as of
the Closing Date, with the same force and effect as if made on and as of the
Closing Date, and (iii) the representations and warranties of Seller contained
in the first sentence of Section 3.8 shall be true and correct in all respects,
on and as of the Closing Date, with the same force and effect as if made on and
as of the Closing Date;

 

- 65 -



--------------------------------------------------------------------------------

(b) Seller shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by Seller on or prior to the Closing Date;

(c) Since the date of this Agreement, there shall not have occurred any Material
Adverse Effect;

(d) Seller shall have (i) caused U.S. United Barge Line, LLC to transfer all of
the outstanding membership interests in UIS to the Company, and (ii) subject to
Section 5.16, caused the Subject Vessels to be transferred to the Company or UIS
and caused the Certificates of Documentation for such Subject Vessels to
properly reflect ownership by the Company or UIS, as the case may be, in each
case to be effective no later than the Closing;

(e) Purchaser shall have received a certificate signed by a duly authorized
signatory of Seller certifying on behalf of Seller that the conditions set forth
in subsections (a), (b) and (c) of this Section 6.2 have been satisfied; and

(f) Seller shall have delivered, or cause to be delivered, to Purchaser or other
applicable Person the documents required to be delivered by Seller pursuant to
Section 2.2(b).

Section 6.3 Additional Conditions to Obligations of Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement is subject
to the fulfillment, on the Closing Date, of each of the following conditions
(any or all of which may be waived by Seller in whole or in part in its sole
discretion):

(a) the representations and warranties of Purchaser contained in this Agreement
shall be true and correct in all respects, without giving effect to any
materiality qualifications therein, on and as of the Closing Date (except to the
extent such representations and warranties shall have been expressly made as of
an earlier date, in which case such representations and warranties shall have
been true and correct in all respects as of such earlier date, without giving
effect to any materiality qualifications therein), with the same force and
effect as if made on and as of the Closing Date, except where any failures of
such representations and warranties to be so true and correct, individually or
in the aggregate, would not materially impair or delay Purchaser’s ability to
perform its obligations under this Agreement or consummate the transactions
contemplated hereby;

(b) Purchaser shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by Purchaser on or prior to the Closing Date;

(c) Seller shall have received a certificate of a duly authorized signatory of
Purchaser certifying on behalf of purchaser that the conditions set forth in
subsections (a) and (b) of this Section 6.3 have been satisfied; and

(d) Purchaser shall have delivered, or cause to be delivered, to Seller or other
applicable Person the documents and amounts required to be delivered by
Purchaser pursuant to Section 2.2(c).

 

- 66 -



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION

Section 7.1 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date as follows:

(a) by mutual written consent of Purchaser and Seller;

(b) by the written notice of Seller to Purchaser if the Closing shall not have
occurred on or before October 31, 2012 (such date, the “Outside Date”);
provided, however, that the right to terminate this Agreement under this
Section 7.1(b) shall not be available to Seller if the failure of Seller to
fulfill or perform any obligation, agreement or covenant under this Agreement
shall have been the cause of, or shall have resulted in, the failure of the
Closing to occur on or prior to such date;

(c) by the written notice of Purchaser to Seller if the Closing shall not have
occurred on or before the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 7.1(c) shall not be available to
Purchaser if the failure of Purchaser to fulfill or perform any obligation,
agreement or covenant under this Agreement shall have been the cause of, or
shall have resulted in, the failure of the Closing to occur on or prior to such
date;

(d) by Seller or Purchaser, by written notice to the other, if there shall be a
Law in effect making illegal the consummation of the transactions contemplated
hereby, or there shall be a final and non-appealable Governmental Order in
effect prohibiting the consummation of the transactions contemplated hereby;
provided, however, that the right to terminate this Agreement under this
Section 7.1(d) shall not be available to such party if the failure of such party
to fulfill or perform any obligation, agreement or covenant under this Agreement
shall have been the cause of, or shall have resulted in, such Law or
Governmental Order;

(e) by Purchaser if (i) (A) Seller has failed to consummate the Closing when
required in accordance with this Agreement, (B) Purchaser has provided Seller
with written notice of such failure and (C) Seller has failed to consummate the
Closing within two (2) Business Days of receipt of such notice described in the
immediately preceding clause (B), or (ii) there shall have been (x) a breach of
any of the representations and warranties of Seller set forth in Article III of
this Agreement (and such breach has not been waived by Purchaser), which breach
would cause the condition set forth in Section 6.2(a) not to be satisfied, or
(y) a breach of any of the covenants or agreements of Seller set forth in this
Agreement (and such breach has not been waived by Purchaser), which breach would
cause the condition set forth in Section 6.2(b) not to be satisfied, but only
(in the case of clauses (x) and (y) immediately above), if such breach is not
cured on or before the earlier to occur of (1) thirty (30) days after receipt by
Seller of written notice thereof from Purchaser, and (2) the Outside Date; and

(f) by Seller if (i) (A) Purchaser has failed to consummate the Closing when
required in accordance with this Agreement, (B) Seller has provided Purchaser
with written notice of such failure and (C) Purchaser has failed to consummate
the Closing within two (2) Business Days of receipt of such notice described in
the immediately preceding clause (B), or (ii) there shall have

 

- 67 -



--------------------------------------------------------------------------------

been (x) a breach of any of the representations and warranties of Purchaser set
forth in Article IV of this Agreement (and such breach has not been waived by
Seller), which breach would cause the condition set forth in Section 6.3(a) not
to be satisfied, or (y) a breach of any of the covenants or agreements on the
part of Purchaser set forth in this Agreement (and such breach has not been
waived by Seller), which breach would cause the condition set forth in
Section 6.3(b) not to be satisfied, but only (in the case of clauses (x) and
(y) immediately above), if such breach is not cured on or before the earlier to
occur of (1) thirty (30) days after receipt by Purchaser of written notice
thereof from Seller, and (2) the Outside Date.

Section 7.2 Effect of Termination.

(a) In the event of the termination of this Agreement by any party pursuant to
Section 7.1 (other than Section 7.1(a)), written notice thereof shall forthwith
be given by the terminating party to the other party, and this Agreement shall
thereupon terminate and become void and have no effect, the transactions
contemplated hereby shall be abandoned without further action by the parties and
there shall be no liability or obligation on the part of Seller or Purchaser to
any other party hereto; provided, however, that (i) Section 5.3, Section 5.4,
Section 5.16 (but only with respect to clauses (5) and (6) of the proviso of
such Section), this Section 7.2 and Article IX and the Confidentiality Agreement
shall expressly survive the termination of this Agreement, (ii) termination of
this Agreement shall have no effect on the Parent Guarantee, which shall remain
in full force and effect with respect to Purchaser’s obligations and liabilities
hereunder following the termination of this Agreement, and (iii) no party hereto
shall be relieved of any liability or obligation arising from, out of or in
connection with any willful breach of this Agreement by such party prior to the
time of such termination.

(b) For the avoidance of doubt and without limiting Seller’s rights under any
other provision of this Agreement (including Seller’s right to specific
performance pursuant to Section 9.14) or pursuant to the Parent Guarantee, for
all purposes of this Agreement, the failure of Purchaser to consummate the
Closing for any reason when required pursuant to the terms of this Agreement
and/or to make the payments to Seller or any other Person pursuant to Article II
for any reason when required pursuant to the terms of this Agreement shall, in
each case, be a willful breach of this Agreement by Purchaser that (i) is not
capable of being cured after the expiration of the period referred to in
Section 7.1(f)(i)(C), (ii) has prevented the consummation of the transactions
contemplated hereby, and (iii) gives rise to Seller’s termination right pursuant
to Section 7.1(f), which in turn shall give rise to a claim by, and entitlement
of, Seller for damages from Purchaser, including damages calculated based on the
Closing Consideration payable to Seller pursuant to the terms hereof if the
Closing had occurred (assuming, for these purposes, that all proceeds that would
have been deposited into the Escrow Account at the Closing were paid to Seller
and that no adjustment to the Base Purchase Price is made pursuant to the
applicable terms set forth in Article II).

(c) For the avoidance of doubt and without limiting Purchaser’s rights under any
other provision of this Agreement (including Purchaser’s right to specific
performance pursuant to Section 9.14), for all purposes of this Agreement, the
failure of Seller to consummate the Closing for any reason when required
pursuant to the terms of this Agreement shall be a willful breach of this
Agreement by Seller that (i) is not capable of being cured after the expiration
of the period referred to in Section 7.1(e)(i)(C), (ii) has prevented the
consummation of the

 

- 68 -



--------------------------------------------------------------------------------

transactions contemplated hereby, and (iii) gives rise to Purchaser’s
termination right pursuant to Section 7.1(e), which in turn shall give rise to a
claim by, and entitlement of, Purchaser for damages from Seller incurred as a
result thereof as determined by the parties or, failing such agreement, by a
final and non-appealable judgment of a court of competent jurisdiction.

(d) For purposes hereof, “willful breach” shall mean a breach that is a
consequence of an omission by, or act undertaken by or caused by, the breaching
party with the knowledge that the omission or taking or causing of such act
would, or would reasonably be expected to, cause a breach of this Agreement.

Section 7.3 Amendment. This Agreement may be amended or modified only by a
written agreement executed and delivered by duly authorized officers of the
parties hereto. This Agreement may not be modified or amended except as provided
in the immediately preceding sentence and any purported amendment effected in a
manner which does not comply with this Section 7.3 shall be void.

Section 7.4 Extension; Waiver. At any time prior to the Closing, Seller may
(a) extend the time for the performance of any of the obligations or other acts
of Purchaser contained herein, (b) waive any inaccuracies in the representations
and warranties of Purchaser contained herein or in any document, certificate or
writing delivered by Purchaser pursuant hereto, or (c) waive compliance by
Purchaser with any of the agreements or conditions contained herein. At any time
prior to the Closing, Purchaser may (i) extend the time for the performance of
any of the obligations or other acts of Seller contained herein, (ii) waive any
inaccuracies in the representations and warranties of Seller contained herein or
in any document, certificate or writing delivered by Seller pursuant hereto, or
(iii) waive compliance by Seller with any of the agreements or conditions
contained herein. Any agreement on the part of either party hereto to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such party. Except as otherwise expressly set forth in this
Agreement, the failure of any party to assert any of its rights hereunder shall
not constitute a waiver of such rights.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Survival of Representations, Warranties and Covenants. The
representations and warranties of Seller contained in Article III or in any
certificate delivered by Seller pursuant to Section 6.2(d) shall survive the
Closing until the twelve (12) month anniversary of the Closing Date (the
“Release Date”). The representations and warranties of Purchaser contained in
Article IV or in any certificate delivered by Purchaser pursuant to
Section 6.3(c) shall survive the Closing until the Release Date. The covenants
and agreements contained in this Agreement shall terminate on the Closing Date
unless a specific covenant or agreement contained in this Agreement requires
performance after the Closing Date, in which case such covenant or agreement
shall survive for a period of ninety (90) days following the date on which the
performance of such covenant or agreement is required to be completed.
Notwithstanding anything contained herein to the contrary, the parties hereto
hereby acknowledge and agree that any bona fide claim (and only such bona fide
claim, but not the related representations, warranties, covenants or agreements)
for indemnification in respect of any breach of any

 

- 69 -



--------------------------------------------------------------------------------

representation, warranty, covenant or agreement contained herein that is made in
writing in accordance with the terms of this Article VIII on or prior to the
Release Date (or if any such covenant or agreement shall, in accordance with the
terms of this Section 8.1, survive after the Release Date, until such time as
any such covenant or agreement shall terminate as provided in this Section 8.1)
shall survive the Release Date (or, if applicable, such later time) until the
final resolution thereof.

Section 8.2 General Indemnification.

(a) Subject to the other provisions of this Article VIII, from and after the
Closing, Purchaser and its Affiliates, including, following the Closing, the
Company and its Subsidiaries (each, a “Purchaser Indemnitee”), shall be
indemnified and held harmless solely out of the Escrow Amount from any Losses
suffered or paid by any Purchaser Indemnitee as a result of (i) any breach of
any representation or warranty made by Seller in Article III or in the
certificate delivered by Seller pursuant to Section 6.2(d), or (ii) any breach
by Seller of any of the covenants or agreements made by Seller in this
Agreement.

(b) Subject to the other provisions of this Article VIII, from and after the
Closing, Purchaser shall, and shall after the Closing, cause the Company to,
indemnify and hold harmless Seller and its Affiliates (each, a “Seller
Indemnitee”) from any Losses suffered or paid by any Seller Indemnitee as a
result of (i) any breach of any representation or warranty made by Purchaser in
Article IV or in the certificate delivered by Purchaser pursuant to
Section 6.3(c), (ii) any breach by Purchaser of any of the covenants or
agreements made by Purchaser in this Agreement, or (iii) any claim or Action
brought or threatened to be brought against any Seller Indemnitee at any time on
or after the Closing Date relating to actions taken by Purchaser or any
Affiliate thereof, including the Company or its Subsidiaries, on or after the
Closing.

Section 8.3 Third Party Claims.

(a) If a claim, action, suit or proceeding by a Person who is not a party hereto
or an Affiliate thereof (a “Third Party Claim”) is made against any Person
entitled to indemnification pursuant to Section 8.2 (an “Indemnified Party”),
and if such Person intends to seek indemnity with respect thereto under this
Article VIII, such Indemnified Party shall promptly give written notice setting
forth in reasonable detail the allegations set forth in such Third Party Claim
(“Notice of Claim”) to the party hereto obligated to indemnify such Indemnified
Party (such notified party, the “Responsible Party”); provided, however, that
the failure to give such Notice of Claim shall not relieve the Responsible Party
of its obligations hereunder, except to the extent that the Responsible Party is
actually prejudiced thereby. The Responsible Party shall have thirty (30) days
after receipt of such notice to assume the conduct and control, at the expense
of the Responsible Party, of the settlement or defense thereof, and the
Indemnified Party shall cooperate with the Responsible Party in connection
therewith; provided, however, that the Responsible Party shall permit the
Indemnified Party to participate in such settlement or defense through counsel
chosen by such Indemnified Party (the fees and expenses of such counsel shall be
borne by such Indemnified Party). Any such assumption of the conduct and control
of the settlement or defense shall be deemed to be an admission by the
Responsible Party that the Third Party Claim is within the scope of the
Responsible Party’s indemnification obligations hereunder and shall be deemed an
assumption of liability and Losses by the Responsible Party with respect

 

- 70 -



--------------------------------------------------------------------------------

to such Third Party Claim. If the Responsible Party elects not to assume the
conduct and control of the settlement or defense of such Third Party Claim, then
the Indemnified Party shall (i) permit the Responsible Party to participate in
such settlement or defense through counsel chosen by such Responsible Party (the
fees and expenses of such counsel shall be borne by such Responsible Party), and
(ii) otherwise defend such claim diligently, in good faith and in a commercially
reasonable manner. Notwithstanding anything in this Agreement to the contrary,
whether or not the Responsible Party shall have assumed the conduct or control
of the defense or settlement of a Third Party Claim, no Indemnified Party shall
admit any liability with respect to, or settle, compromise or discharge, any
Third Party Claim without the prior written consent of the Responsible Party,
such consent not to be unreasonably withheld, delayed or conditioned.
Notwithstanding any right of the Responsible Party to assume the conduct and
control of the settlement and defense of any Third Party Claim hereunder, the
Responsible Party shall not settle any Third Party Claim, consent to the entry
of any judgment of such Third Party Claim or otherwise resolve such Third Party
Claim without the prior written consent of the Indemnified Party, such consent
not to be unreasonably withheld, delayed or conditioned, unless the terms of
such settlement, judgment or other resolution involves solely the payment of
monetary damages that are subject to indemnification pursuant to the terms set
forth in this Article VIII; provided, however, that if the Indemnified Party
shall not consent to any settlement, compromise or other resolution proposed by
the Responsible Party, then the Responsible Party’s indemnification obligation
(if any) pursuant to this Article VIII with respect to the Third Party Claim
subject thereto shall in no event exceed the amount that would be required to be
paid in such proposed settlement, compromise or other resolution of such Third
Party Claim.

(b) All of the parties hereto shall reasonably cooperate in the defense or
prosecution of any Third Party Claim in respect of which indemnity may be sought
hereunder and each of Purchaser and Seller (or a duly authorized representative
of such party) shall (and shall cause the Company and its Subsidiaries to)
furnish such records, information and testimony, and attend such conferences,
discovery proceedings, hearings, trials and appeals, as may be reasonably
requested in connection therewith; provided, however, that (i) at the request of
any party disclosing confidential information in connection with such
cooperation, the parties shall enter into a mutually agreeable confidentiality
agreement for such purpose, and (ii) no Person shall be required to disclose
information if the disclosure thereof would be reasonably likely to result in
the loss of the attorney-client privilege.

Section 8.4 Limitations on Indemnification. The rights of Purchaser Indemnitees
and Seller Indemnitees to indemnification pursuant to the provisions of this
Article VIII are subject to the following limitations:

(a) the Purchaser Indemnitees shall not be entitled to recover any Losses
pursuant to Section 8.2(a)(i) until the total amount of Losses which the
Purchaser Indemnitees would be entitled to recover under Section 8.2(a)(i) with
respect to any and all claims for indemnification thereunder, but for this
Section 8.4(a), exceeds $2,150,000 (the “Deductible”), and once the Deductible
has been exceeded, the Purchaser Indemnitees shall only be entitled to recover
Losses in excess of the Deductible; provided, however, that the Deductible shall
not apply to Losses suffered or paid by any Purchaser Indemnitee as a result of
the breach of any representation or warranty made by Seller in Section 3.2,
Section 3.3, Section 3.5(a), Section 3.5(c), Section 3.12 or Section 3.21, it
being agreed that in the case of a breach of any such representation or

 

- 71 -



--------------------------------------------------------------------------------

warranty, the applicable Purchaser Indemnitee shall, subject to the other
limitations set forth in this Article VIII, be entitled to be indemnified and
held harmless from the first dollar of such Losses;

(b) the Seller Indemnitees shall not be entitled to recover any Losses pursuant
to Section 8.2(b)(i) until the total amount of Losses which the Seller
Indemnitees would be entitled to recover under Section 8.2(b)(i) with respect to
any and all claims for indemnification thereunder, but for this Section 8.4(b),
exceeds the Deductible, and once the Deductible has been exceeded, the Seller
Indemnitees shall only be entitled to recover Losses in excess of the
Deductible; provided, however, that the Deductible shall not apply to Losses
suffered or paid by any Seller Indemnitee as a result of the breach of any
representation or warranty made by Purchaser in Section 4.2 or Section 4.8, it
being agreed that in the case of a breach of any such representation or
warranty, the applicable Seller Indemnitee shall, subject to the other
limitations set forth in this Article VIII, be entitled to be indemnified and
held harmless from the first dollar of such Losses;

(c) neither the Purchaser Indemnitees nor Seller Indemnitees shall be entitled
to recover for any particular Loss (including any series of related Losses)
pursuant to Section 8.2(a)(i) or Section 8.2(b)(i), respectively, unless such
Loss (including any series of related Losses) equals or exceeds $25,000, and any
such Loss (including any series of related Losses) below such threshold shall
not be counted for purposes of determining whether the Deductible has been
exceeded, provided that if such Loss (including any series of related Losses)
exceeds such threshold then the applicable Purchaser Indemnitees or the Seller
Indemnitees, as the case may be, shall be entitled to recover the full amount of
such Loss (including any series of related Losses), subject to (and limited by)
the other terms set forth in this Article VIII;

(d) the sole and exclusive source of recovery in respect of any indemnification
claim made by any Purchaser Indemnitee pursuant to this Article VIII shall be
the Escrow Amount, and in no event shall (i) Seller or any Affiliate thereof or
any other Person have any direct liability or obligation in respect of any such
indemnification claim, or (ii) the Purchaser Indemnitees be entitled to recover
any Losses in respect of any indemnification claim made pursuant to this Article
VIII from any source other than the Escrow Account or in an aggregate amount in
excess of the Escrow Amount on deposit in the Escrow Account as of any
applicable date of determination, it being agreed that on the date (if any) that
the Escrow Amount is reduced to zero (0) for any reason (including due to the
release of the Escrow Amount from the Escrow Account in accordance with the
terms of the Escrow Agreement), the Purchaser Indemnitees shall have no further
rights to indemnification pursuant to this Article VIII; provided, however, that
Seller shall have direct liability to Purchaser over and above the Escrow Amount
in respect of any indemnification claim arising as a result of the intentional
fraud of Seller, as determined in a final and non-appealable judgment of a court
of competent jurisdiction, it being agreed that in no event (including pursuant
to the terms of this proviso) shall the liability of Seller in respect of any
indemnification claim exceed an amount equal to the cash consideration actually
paid to and received by Seller hereunder;

(e) notwithstanding anything to the contrary contained in this Agreement or
otherwise, the Purchaser Indemnitees shall not be entitled to be indemnified or
held harmless under this Agreement (including pursuant to a claim of breach of
representation or warranty) for

 

- 72 -



--------------------------------------------------------------------------------

any Taxes (or Losses relating to Taxes) (i) incurred in any tax period other
than any tax period ending on or before the Closing Date, (ii) attributable or
relating to transactions outside of the ordinary course of business that occur
on the Closing Date after the Closing and not contemplated by this Agreement or
to actions related to debt incurred in connection with the transactions
contemplated by this Agreement, (iii) which are Transfer Taxes for which
Purchaser is responsible pursuant to Section 9.4, or (iv) for the existence or
non-existence of any Tax attribute;

(f) the maximum Losses indemnifiable pursuant to Section 8.2(b) shall be an
amount equal to $12,900,000, except in the case of a breach of any of the
covenants set forth in Sections 5.10, 5.11 and 5.16, with respect to which the
limitation on liability set forth in this clause (f) shall not apply;

(g) the amount of any and all Losses shall be determined net of (i) any amounts
recovered or reasonably expected to be recovered by the Purchaser Indemnitees or
Seller Indemnitees, as applicable, under insurance policies or from other
collateral sources (such as contractual indemnities of any Person which are
contained outside of this Agreement) with respect to such Losses, and (ii) any
Tax benefits realizable with respect to such Losses;

(h) the Purchaser Indemnitees shall not be entitled to indemnification pursuant
to this Article VIII for any Loss to the extent that (i) such Loss was taken
into account in the determination of the Closing Consideration pursuant to
Section 2.3, including in respect of any post-Closing adjustment thereto, or
(ii) the Purchaser Indemnitees could have, with commercially reasonable efforts,
mitigated or prevented such Loss; and

(i) in any case where a Purchaser Indemnitee recovers, under insurance policies
or from other collateral sources, any amount in respect of a matter for which
such Purchaser Indemnitee was indemnified pursuant to this Article VIII, such
Purchaser Indemnitee shall promptly pay over to the Escrow Agent for
re-inclusion in the Escrow Account the amount so recovered (after deducting
therefrom the amount of any reasonable out-of-pocket, third-party expenses
incurred by such Purchaser Indemnitee in procuring such recovery), but not in
excess of the sum of (A) any amount previously so paid out of the Escrow Amount
to or on behalf of such Purchaser Indemnitee in respect of such matter and
(B) any amount expended by Seller or any Seller Indemnitee in pursuing or
defending any claim arising out of such matter; provided, however, that if such
recovery is made after the Release Date, such amounts shall be paid directly to
Seller; provided further, however, that if, as of the Release Date, there shall
be claims pending against the Escrow Amount, then only the amount that is so
recovered that is in excess of the aggregate amount of all such pending claims
shall be paid to Seller and the balance shall promptly paid over to the Escrow
Agent for re-inclusion in the Escrow Account in accordance with the terms set
forth herein.

Section 8.5 Treatment of Indemnity Payments. All payments made out of the Escrow
Amount to or for the benefit of Purchaser Indemnitees pursuant to this Article
VIII shall be treated as adjustments to the Closing Consideration for tax
purposes, unless otherwise required by Law, and such agreed treatment shall
govern for purposes of this Agreement.

 

- 73 -



--------------------------------------------------------------------------------

Section 8.6 Exclusive Remedy. Without limiting any rights under the Parent
Guarantee, except for the right of a party hereto to pursue specific performance
pursuant to Section 9.14 (and without limitation of any such right), and subject
to and without limitation of the rights of the parties pursuant to Article II,
from and after the Closing the rights to indemnification (if any) set forth in
this Article VIII shall be the sole and exclusive remedy of the parties in
respect of any representation, warranty, covenant or agreement set forth in this
Agreement (including in respect of any breach thereof) or otherwise relating to
this Agreement or the transactions contemplated hereby or any other matter
relating to any of the Company and its Subsidiaries prior to the Closing, the
operation of their respective businesses prior to the Closing, or any other
transaction or state of facts involving the Company and its Subsidiaries prior
to the Closing (including any common law or statutory rights or remedies for
environmental, health, or safety matters), in each case regardless of the legal
theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity, or
otherwise, and the Purchaser Indemnitees and Seller Indemnitees shall have no
other remedy or recourse with respect to any of the foregoing other than
pursuant to, and subject to the terms and conditions of, this Article VIII. The
parties hereto acknowledge and agree that they may not avoid such limitation on
liability by (a) seeking damages for breach of contract, tort or pursuant to any
other theory of liability, all of which are hereby waived, or (b) asserting or
threatening any claim against any Person that is not a party hereto (or a
successor to a party hereto) for breaches of the representations, warranties,
covenants and agreements contained in this Agreement. The parties agree that the
provisions in this Agreement relating to indemnification, and the limits imposed
on the parties’ rights and remedies with respect to this Agreement and the
transactions contemplated hereby (including in Section 8.1, Section 8.2,
Section 8.4 and this Section 8.6) were specifically bargained for between
sophisticated parties and were specifically taken into account in the
determination of the amounts to be paid to Seller hereunder.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Entire Agreement; Assignment.

(a) This Agreement, the other Transaction Documents and the Confidentiality
Agreement (including, in each case, any exhibits or schedules hereto or thereto,
including the Seller Disclosure Schedule) constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof and thereof.

(b) Neither this Agreement nor any rights or obligations of any party hereto may
be assigned by any party hereto (whether by operation of Law or otherwise),
without the prior written consent of the other party hereto. Any attempted
assignment of this Agreement not in accordance with the terms of this
Section 9.1 shall be void.

Section 9.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when

 

- 74 -



--------------------------------------------------------------------------------

personally delivered, (b) when transmitted via facsimile to the number set out
below, if the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), (c) the day following
the day (except if not a Business Day then the next Business Day) on which the
same has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties as applicable at the address or facsimile number set forth
below (or such other address or facsimile number as such party may specify by
notice to the other parties in accordance with this Section 9.2):

To Purchaser:

 

Bulk Handling USA, Inc.

15631 Jacintoport Blvd.

Houston, TX 77015

Fax: (281) 457-7991

Attention:      Chief Executive Officer Facsimile:      (281) 457-7991

with a copy (which shall not constitute notice to Purchaser) to:

 

Oiltanking Holding Americas, Inc.

15631 Jacintoport Blvd.

Houston, TX 77015

Fax: (281) 457-7991

Attention:      Chief Executive Officer Facsimile:      (281) 457-7991

 

Crain, Caton & James P.C.

1401 McKinney Street

Suite 1700

Houston, TX 77010

Attention:      David L. Griffis, Esq. Facsimile:      (713) 658-1921

To Seller:

 

United Maritime Group, LLC

c/o Greenstreet Partners, L.P.

2601 S. Bayshore Drive 9th Floor

Coconut Grove, FL 33133

Fax: (305) 858-2334

Attention:      Chief Financial Officer Facsimile:      (305) 858-2334

with a copy (which shall not constitute notice to Seller) to:

 

Willkie Farr & Gallagher LLP

 

- 75 -



--------------------------------------------------------------------------------

787 Seventh Avenue

New York, NY 10019

Attention:      Russell Leaf, Esq. Facsimile:      (212) 728-8111

Section 9.3 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.

Section 9.4 Fees and Expenses. Except as otherwise expressly set forth in this
Agreement or any other Transaction Document, all fees and expenses incurred by
any party hereto or any Affiliate thereof in connection with the drafting and
negotiation of this Agreement and the other Transaction Documents (including any
due diligence performed in connection therewith and, in the case of Seller, in
connection with the process leading to the execution and delivery of this
Agreement and the other Transaction Documents) and the consummation of the
transactions contemplated hereby and thereby, including the fees and
disbursements of counsel, financial advisors and accountants retained by any
party hereto or any Affiliate thereof, shall be paid by the party hereto (or
Affiliate thereof) incurring such fees or expenses; provided, however, that
(i) Purchaser shall pay all filing fees under the HSR Act or any other antitrust
Laws and shall be responsible for all Transfer Taxes (as well as the filing of
all Tax Returns with respect thereto), and (ii) all Seller Expenses that are
included in Closing Company Debt or Net Working Capital shall be paid by the
Company or a Subsidiary thereof.

Section 9.5 Construction; Interpretation. The term “this Agreement” means this
Membership Interest Purchase Agreement together with the Seller Disclosure
Schedule and exhibits hereto, as the same may from time to time be amended,
modified, supplemented or restated in accordance with the terms hereof. The
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement. No party,
nor its respective counsel, shall be deemed the drafter of this Agreement for
purposes of construing the provisions hereof, and all provisions of this
Agreement shall be construed according to their fair meaning and not strictly
for or against any party. Unless otherwise indicated to the contrary herein by
the context or use thereof: (i) the words, “herein,” “hereto,” “hereof” and
words of similar import refer to this Agreement as a whole, including the
Schedules and exhibits, and not to any particular section, subsection,
paragraph, subparagraph or clause contained in this Agreement; (ii) masculine
gender shall also include the feminine and neutral genders, and vice versa;
(iii) words importing the singular shall also include the plural, and vice
versa; (iv) “$” and “dollar” shall refer to U.S. dollars; (v) the words
“include,” “includes” or “including” shall be deemed to be followed by the words
“without limitation”; (vi) the phrase “made available,” when used in reference
to a document, means that the document was (A) delivered or provided to
Purchaser or any Representative thereof or (B) made available for viewing in the
Electronic Data Room as it existed as of 6:00 p.m. Eastern Time on the date
prior to the date of this Agreement, and (vii) references herein to “ordinary
course of business” or similar references shall mean the ordinary course of
business of the Company or the applicable Subsidiary thereof.

 

- 76 -



--------------------------------------------------------------------------------

Section 9.6 Exhibits and Schedules. Any item disclosed in the Seller Disclosure
Schedule referenced by a particular section in this Agreement or the Seller
Disclosure Schedule shall be deemed to have been disclosed with respect to every
other section in this Agreement and the Seller Disclosure Schedule if the
relevance of such disclosure to such other section is reasonably apparent. The
specification of any dollar amount in the representations or warranties
contained in this Agreement or the inclusion of any specific item in the Seller
Disclosure Schedule is not intended to imply that such amounts, or higher or
lower amounts or the items so included or other items, are or are not material,
and no party hereto shall use the fact of the setting of such amounts or the
inclusion of any such item in any dispute or controversy as to whether any
obligation, items or matter not described herein or included in a Schedule is or
is not material for purposes of this Agreement.

Section 9.7 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its successors and permitted
assigns and, except (a) as provided in Section 5.7 and Article VIII, and
(b) with respect to Willkie Farr & Gallagher LLP and The Miller Law Firm, PLLC,
the rights set forth in Section 9.15, nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement. Without limitation of the foregoing, the representations and
warranties set forth in Articles III and IV and (except as otherwise expressly
set forth in the immediately preceding sentence) the covenants and agreements
set forth in this Agreement have been made solely for the benefit of the parties
to this Agreement and (i) may be intended not as statements of fact, but rather
as a way of allocating the risk to one of the parties if those statements prove
to be inaccurate, (ii) have been qualified by reference to the Seller Disclosure
Schedule, which contains certain disclosures that are not reflected in the text
of this Agreement, and (iii) may apply standards of materiality in a way that is
different from what may be viewed as material by members of, or other investors
in (including investors that own any debt securities issued by Seller, the
Company or their respective Affiliates), Seller, the Company or their respective
Affiliates, and therefore should not be relied upon by any Person that is not a
party to this Agreement.

Section 9.8 Severability. If any term or other provision of this Agreement is
invalid, illegal or unenforceable, all other provisions of this Agreement shall
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.

Section 9.9 Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
scanned pages via electronic mail shall be effective as delivery of a manually
executed counterpart to this Agreement.

Section 9.10 Limitation on Recission. Notwithstanding anything to the contrary
set forth herein, no breach of any representation, warranty or covenant
contained herein or in any certificate delivered pursuant to this Agreement
shall give rise to any right on the part of any party, after the consummation of
the transactions contemplated hereby, to rescind this Agreement or any of the
transactions contemplated hereby.

 

- 77 -



--------------------------------------------------------------------------------

Section 9.11 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, Purchaser agrees and acknowledges that no recourse
under this Agreement or any other Transaction Document shall be had against any
current or future director, officer, employee, managing member or member of
Seller or of any Affiliates or assignees thereof, as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future director,
officer, employee, managing member or member of Seller or any current or future
director, officer, employee, managing member or member of any Affiliate of
Seller or assignee thereof, as such, for any obligation of Seller under this
Agreement or any other Transaction Document for any claim based on, in respect
of or by reason of such obligations or their creation.

Section 9.12 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
CONTROVERSY, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT
OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES MAY FILE A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 9.13 Jurisdiction and Venue. Each of the parties hereto (a) submits to
the exclusive jurisdiction of any state or federal court sitting in Delaware, in
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (b) agrees that all claims in respect of such
action or proceeding shall be heard and determined exclusively in any such
court, and (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. Each of the parties hereto waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety or other security that might be required
of the other party with respect thereto. Each party hereto agrees that service
of summons and complaint or any other process that might be served in any action
or proceeding may be made on such party by sending or delivering a copy of the
process to the party to be served at the address of the party and in the manner
provided for the giving of notices in Section 9.2. Nothing in this Section 9.13,
however, shall affect the right of any party to serve legal process in any other
manner permitted by Law. Each party hereto agrees that a final, non-appealable
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by Law.

Section 9.14 Specific Performance. The parties hereby agree that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that any provision of this Agreement (including
failing to take such actions as are

 

- 78 -



--------------------------------------------------------------------------------

required of it hereunder to consummate the transactions contemplated hereby) is
not performed in accordance with its specific terms or is otherwise breached or
threatened to be breached. Accordingly, the parties agree that, prior to the
valid termination of this Agreement in accordance with Section 7.1, each party
shall be entitled to an injunction or injunctions, or any other appropriate form
of specific performance or equitable relief, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of competent jurisdiction in accordance with Section 9.13, this being in
addition to any other remedy to which they are entitled under the terms of this
Agreement at law or in equity (and each party hereby waives any requirement for
the securing or posting of any bond or other collateral in connection with such
remedy). Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that the other
parties have an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity.

Section 9.15 Waiver of Conflicts. Recognizing that Willkie Farr & Gallagher LLP
and The Miller Law Firm, PLLC have acted as legal counsel to Seller, certain of
Seller’s Affiliates and direct and indirect equity holders (including
Greenstreet Equity Partners, LLC and its Affiliates), and the Company and its
Subsidiaries prior to the Closing, and that Willkie Farr & Gallagher LLP and The
Miller Law Firm, PLLC intend to act as legal counsel to Seller and certain of
Seller’s Affiliates and direct and indirect equity holders (including
Greenstreet Equity Partners, LLC and its Affiliates) after the Closing,
Purchaser hereby waives, on its own behalf and agrees to cause its Affiliates
(including, following the Closing, the Company and its Subsidiaries) to waive,
any conflicts that may arise in connection with Willkie Farr & Gallagher LLP
and/or The Miller Law Firm, PLLC representing any of Seller and/or Seller’s
Affiliates or direct and indirect equity holders (including Greenstreet Equity
Partners, LLC and its Affiliates) after the Closing as such representation may
relate to Purchaser, the Company and its Subsidiaries or the transactions
contemplated herein or the other Transaction Documents. In addition, all
communications involving attorney-client confidences between any of Seller or
Seller’s Affiliates or direct or indirect equity holders (including Greenstreet
Equity Partners, LLC and its Affiliates) in the course of the negotiation,
documentation and consummation of the transactions contemplated hereby and by
the other Transaction Documents shall be deemed to be attorney-client
confidences that belong solely to Seller and such Affiliates and direct and
indirect equity holders (and not Purchaser or its Affiliates (including,
following the Closing, the Company and/or its Subsidiaries)). Accordingly,
neither Purchaser nor, following the Closing, the Company and/or its
Subsidiaries shall have access to any such communications, or to the files of
Willkie Farr & Gallagher LLP or The Miller Law Firm, PLLC relating to such
engagement, whether or not the Closing shall have occurred. Without limiting the
generality of the foregoing, upon and after the Closing, (i) Seller and its
applicable Affiliates and direct and indirect equity holders (including
Greenstreet Equity Partners, LLC and its Affiliates) shall be the sole holders
of the attorney-client privilege with respect to such engagement, and none of
Purchaser or its Affiliates (including, following the Closing, the Company
and/or its Subsidiaries) shall be a holder thereof, (ii) to the extent that
files of Willkie Farr & Gallagher LLP or The Miller Law Firm, PLLC in respect of
such engagement constitute property of the client, only Seller and/or Seller’s
applicable Affiliates and direct and indirect equity holders (including
Greenstreet Equity Partners, LLC and its Affiliates) shall hold such property
rights and (iii) Willkie Farr & Gallagher LLP and The Miller Law Firm, PLLC
shall have no duty whatsoever to reveal or disclose any such attorney-client
communications or files to Purchaser or

 

- 79 -



--------------------------------------------------------------------------------

its Affiliates (including, following the Closing, the Company and/or its
Subsidiaries) by reason of any attorney-client relationship between Willkie
Farr & Gallagher LLP or The Miller Law Firm, PLLC and Seller or the Company or
any Subsidiary thereof or otherwise.

Section 9.16 Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

*    *    *    *    *

 

- 80 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Membership Interest
Purchase Agreement to be executed the day and year first above written.

 

UNITED MARITIME GROUP, LLC By:  

/s/ Jason Grant

  Name:  Jason Grant   Title:    EVP & CFO BULK HANDLING USA, INC. By:  

/s/ Jan P. Vogel

  Name:  Jan P. Vogel   Title:    Authorized Representative